Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 1 of 282 PagelD: 82

Exhibit “A”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 2 of 282 PagelD: 83

 
 

RAS CRUZ
TS

Acuna, Coah. 26283 : Cell. |
Email - contreras_erikal@hotmail.com

 

 

 

EXPERIENCE

FROM MARCH 2007 TO JULY 2011

ELITE TEAM SUPERVISOR, B-CONNECT, TORREON - COAHUILA

e Successfully managed a team of 30 people to accommodate the Elite Customers, (Celebrities,
National figures and wealthy subscribers) according with their needs and wants for Telephone
and Internet Services.

e Established Customer Service Procedures.

e Prepared numerous training agendas.

FROM JULY 2003 TO MARCH 2007

SENIOR ACCOUNTANT, COMERCIALIZADORA DE INSUMOS AGROPECUARIOS S.A. DE
C.V. TORREON - COAHUILA

e Maintained accounting controls by preparing and recommending policies and procedures.

e Kept records and documented security transactions, such as purchases, sales, conversions,
redemptions, and payments, using computers, accounting ledgers, and certificate records.

e Prepared reports summarizing daily transactions and earnings for individual customer accounts.

e Computed total holdings, dividends, interest, transfer taxes and commission and allocate
appropriate payments to customers.

FROM JANUARY 1999 TO JULY 2003

ASSISTANT ACCOUNTANT, MASITAS A.C. (CNA) FRANCISCO | MADERO, COAH.

e Management of Bank Accounts and Investments
e Prepared financial statements
e Planned financial resources
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 3 of 282 PagelD: 84

EDUCATION

FROM 2012 TO PRESENT

PENDING, ATLANTIC CAPE COMMUNITY COLLEGE, MAYS LANDING NEW JERSEY

e Associate in Applied Science - Accounting,
e English as Second Language Program

FROM 1998 TO 2003

B.S. IN ACCOUNTING, FACULTAD DE CONTADURIA Y ADMINISTRACION TORREON

COAHUILA MEXICO

e B.S. in Accounting

SKILLS

e Fluent spoken and written Spanish

e Strong command of spoken and written
business English.

e Proficient in providing customer and
personal services, including needs
assessments and customer satisfaction
evaluation techniques.

® Excellent communication, organizational
and interpersonal skills.

e §=Proficient with all standard office
equipment and computer applications
such as MS Word, Excel, and Power point.

ACTIVITIES

Profound knowledge of principles and
methods involved in making great
sales of products or services.

Excellent mathematical computations
abilities.

Knowledgeable in administrative and
clerical procedures and systems with a
proven ability to custom design forms,
file and type.

e In my free time, | enjoy designing houses, so | am at the beginning of a family project which

concise in building commercial premises for rent.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 4 of 282 PagelD: 85

Exhibit “B”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 5 of 282 PagelD: 86

4TLANTICCAPE

COMMUNITY COLLEGE

April 18, 2012
Ms. Erika Contretas Cruz
Linwood, NJ 08221

SEMESTER: Fall 2012
MAJOR: Business Administration, A.S.

Dear Ms. Contreras Cruz,

Congratulations on your acceptance to Atlantic Cape Community College. The College has three campuses
offering more than 40 degree programs. Atlantic Cape is accredited by The Commission on Higher Education of
the Middle States Association of Colleges and Schools. In addition to academics, students can participate in clubs,
organizations and athletics on campus. Our goal is to provide you with the finest educational experience possible.

To assist you in your educational needs, it is important to assess your academic level. If English is not your native
language, you will be required to take the English as a Second Language (ESL) Placement Test before registering
for classes, unless you can ptovide appropriate TOERL or SAT scores. Your ESL test results will determine if you
need further English instruction before beginning your degree program. If you need additional infotmation on the
program or courses that you wish to take, please review our current college catalog or visit the www.atlantic.edu.

If you have earned educational credentials in a country outside of the United States, the transcripts from any
foreign colleges or secondary schools must be translated to English and evaluated through an agency such as the
World Education Services, Inc. (www.wes.org) before being submitted to Atlantic Cape for evaluation.

International students are charged the foieign tuition rate for the first 24 crédits (distance education credits do not
count toward these 24 credits) and in-county rates thereafter. We estimate an international student’s first year’s
tuition and fees to be about $10,000USD ($18,500 for Culinary Arts students) and each subsequent year to cost
about $3,500($9,000 for Culinary Arts students). Please note, books, supplies, personal and living expenses
ate not included in these figures. Ado, the tuition rate for the Allied Health and Culinary Arts Programs are higher.

Once you secure your travel arrangements to the United States, pleasé contact me so I can assist you in setting up a
placement test appointment.. Although you cannot enter the U.S. more than 30 days before your ptoeram
start date (item 5 on Form I-20), please make sure to arrive no later than August 24, 2012. Upon your
arrival to the College, please stop by my office in “J” building for a personal orientation and registration

information.

Again, congratulations and welcome to Atlantic Cape Community College.

Heaetlie. Lh Glitehey

Kristin A. Fletcher, DSO
Assistant Director, Admissions
Phone: +1 (609) 343-4916

 

5100 Black Horse Pike ¢ Mays Landing, New Jersey 08330-2699
® Phone (609) 343-4900 © Fax (609) 343-4917 ¢ www.atlantic.edu
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 6 of 282 PagelD: 87

Exhibit “C”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 7 of 282 PagelD: 88
SEVIS Eligibility - FINIDH* vy Page | of 1

An official website of the U.S. government Skip Navigation

aoe oe by) (bii7)e) Profile L
ul V Student & Exchali BE SHOE tone =ogout
ib ROLES: DHSOFFICER
jy dh iS Information System

Get Plug-'ns

Main Schools Students Programs Exchange Visitors Reports Help Enter SEVISID
Message Board Change Password Enter SEVIS ID

 

 

Atlantic Cape Community College

FIN ID History

F-1 Student | Atlantic Cape Status:
Contreras ; Community College - ACTIVE

; Atlantic Cape SEVIS ID:
Cruz, Erika ' Community College N0009170337

| Start Date: 09/04/2012
| End Date: 12/22/2017

GENDER F EMAIL contreras erika
DOB 79 1@hotmail.com
PREFERRED NAME _ Erika
Contreras U.S, ADDRESS
Cruz
PASSPORT NAME
COUNTRY OF BIRTH MEXICO Linwood , NJ
CITIZENSHIP MEXICO 08221
8
FIN ID Source Date Updated
1044934222 ADIS 08/15/2012
Return |

ae eae ESASEEI Hootie Doe oe soca dha mage ON
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 8 of 282 PagelD: 89
SEVIS - Eligibility - EVENT * "story Page 1 of 15

An official website of the U.S. government Skip Navigation

~_(b(8)} 1) 7Ke)__Profile Logout
Lat yy (ns Logout

) SIEWIS Student & Exchange isito
Ie Ey oo Information System RE SOE e

Get Plug-Ins

 

 

Main Schools Students Programs Exchange Visitors Reports Help Enter SEVISID
Message Board Change Password SNE USa ay i

 

 

 

= OM J rs

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 9 of 282 PagelD: 90
SEVIS - Eligibility - EVENT ' "story

Event History

 

Page 2 of 15

 

F-1 Student | Atlantic Cape Community College Status: ACTIVE
Contreras Cruz, - Atlantic Cape Community SEVIS ID:

. College 0337
Erika Start Date: 09/04/2012 End Date:

12/22/2017
GENDER FEMALE EMAIL contreras erika1@ho
DOB 1979 tmail.com
PREFERRED NAME Erika Contreras
Cruz U.S. ADDRESS

COUNTRY OF BIRTH MEXICO Linwood , NJ 08221
CITIZENSHIP MEXICO

[LP eee ee LY eS He OL RE eR ES tao et te et ee se ee ee 1

7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 10 of 282 PagelD: 91
SEVIS - Eligibility - EVENT '’story

Expand All |

Event
Name

Event
Cate

Resulting
Status

Page 3 of J5

Enter the date range and click the button to filter by event date

Search: |

 

From:|

Name of
School
Campus
Name

School Code

To:

1 Filter |

IP Address

Performed
By

 

@

 

ADIS
Departure

ADIS

; Departure
|

 

! Unified
Repush

|
|
|
|
1-20

| Reprinted

|
|

Correction

 

' 49792740
' Approval
\
!
'

1

 

|

Request :

| 07/10/2017

04:51:29

67/10/2017
03:56:40

03/04/2017
06:42:19

02/17/2047
12:00:47

01/19/2017
13:47:15

ACTIVE

ACTIVE

ACTIVE

ACTIVE

 

College

College

 

 

Atlantic — |
Cape
Community
College
Atlantic
Cape
Community |

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

NEW214F 10605000

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

NEW214F 10605000

Atlantic
Cape
Community
College
Atlantic
Cape
Community

NEW214F 10605000

Atlantic \
Cape
Community
College
Atlantic
Cape
Communily |
College

|
| NEW214F 10605000

 

 

(b)(7)(e)

We eee ee eee te eh ee 2 ee A a a A Fae ae ee et ee es ee ee ee ee eee ed ee en ee a Ne -

NEW214F 10605000

 

 

|

|

System
Interface

System
Interface

SEVIS Data
Fix

i }
§ (b){6),(bM(7)(c) i| 192.168.131.158

Lintes—intey eee!

 

 

|
|

| (b)(6),(b)(7)(e)} 10-16-33.12

IL... pliant i

{ 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

SEVIS - Eligibility - EVENT "story

Event
Name

Event
Date

Resulting
Status

Name of
School
Campus
Name

Schoa} Code

Page 11 of 282 PagelD: 92

Pape 4 of 15

Performed

By IP Address

 

‘ia |
:

|
|

t

|

| ISS Change |
of Student !

' Status

|
|
|
| Change of

Session
Dates

Correction
Request
49792740 -
Request for
Information !

ADIS
Arrival

 

ADIS |
Arrival

 

 

|
|
1719/2017 |

0
13:47:15

01/19/2017
13:47:15

01/19/2017
11:19:32

01/17/2017
19:34:36

01/17/2017
18:09:33

 

ACTIVE

ACTIVE

TERMINATED

TERMINATED

TERMINATED

(b

Allantic
Cape
Community
College
Atlantic
Cape
Community
College

Atlantic
Cape
Community
College
Atlantic
Cape
Community

College

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

 

Atlantic
Cape
Community
College
Allantic
Cape
Community
College
Atlantic
Cape
Community
College
Atlantic
Cape

 

College

|

| NEWe214F 10605000

|
i
'
|
\
'
‘
'

NEW214F 710605000

NEW214F 10605000

 

|

'

' NEW214F 10605000

| NEW214F 10605000

Community |

M7)(e)

A aly Sa sn ea pe ye ga ge er a pi a eee as

(b){6).(b)(7)(e) |

peat aesees merentat tenement!

10.16.33.12

 

—

j (b)(8),(b}{7}{¢)

10.16.33.12

pea nt a a a es

(b)(6),(b)(7)(c)

4
110.16.33.21

 

System
Interface

 

 

System
Interface

 

 

| 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 12 of 282 PagelD: 93
SEVIS - Eligibility - EVENT ! "story Page 5 of 15

Name of
Event Event Resulting School Performed
Name Date Status Campus Schestrods By Ip Adayess

Name

 

| | Atlantic
Cape |
Community :
ADIS 01/17/2017 College : System
TERMIN
+) Arrival 17:27:23 REINATED Allaniic NEW Cogod Interface
Cape
Community |
1 College
ia

Atlantic
Cape |
Correction Community |
Request 01/47/2017 College System
© Status 11:14:56 FRAN D. Atlantic p  eelcsocrd Interface
Change Cape
Community
College

Atlantic
Cape
Correction Community
& Request 01/17/2017 College

i i
NEW214F 10605000 {h}(8},(0)(7}(6) | 192.168.131.158

Desi aeaeh addi et.

TERMINATED ,
19792740 11:14:24 Atlantic

Submitted Cape
Community
College

Sl eds, =_ + - ha es =

Atlantic
Cape
| Correction Communily
| Request 01/12/2017 College
49668737 1202642 | TERMINATED | iia tic NEW214F 10605000 Ove ee 10.16.33.22
i Denial Cape '
Community |
College

 

 

 

 

i
5
Atlantic
Cape |
Community
ADIS 01/11/2017 College
A

, TERMINATED ‘
Trival | 03:30:31 | Allantic

 

|
|
|
|

System
i Interface
| Cape |

| Community © ’ '

| ‘ | College

 

 

' NEW214F 10605000

 

 

[PSP er ee as ed a a eRe ER Ye me T ese ameT me

= (b)(7)(e) | 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

SEVIS - Eligibility - EVENT '"‘story

Page 13 of 282 PagelD: 94

Page 6 of 15

 

 

 

 

 

 

 

 

 

Name of
Event Event Resulting School Performed
Name Date Status Campus School Code By IP Address
Name
| Attantic |
fF ; Cape ' |
' | Community ' |
1 ADIS 01/06/2017 College, System
| | Arrival 20:00:23 | TERMINATED | 0 ply Ewvetar vasoepa) ee
| Cape |
\ Community | |
College
| | ie + f
' Allantic
| Correction or ,
Request Community Seinen paictesin
01/04/2017 College
19666737 - TERMINAT 1
© 90:25:26 ED] antic NEW214F 10605000 # {b)(8),(b)(7)(c) | 10.16.33.13
Requestfor | incerta
| . Cape
Information 5
Community
College |
Allantic
Cape
Correction Community
Request 12/27/2016 College | System
TERMINATE |
@ Status 17:21:58 RMINATED | atlantic Neve 106 CO OO terface
Change Cape
Community
College
Atlantic
Cape
Correction Community
Request 12/27/2016 | College i i
TERMINAT i 168.131,
© 19666737 47:24:55 ED Atlantic | NEW214F 10605000 pe eeXrxe 192.168.131.158
Submitted Cape |
Community”
College
| | Laat {. Seen |
Allantic
; Cape |
‘Terminate - | eommunity |
. * 1 09/12/2016 College | (_e
© _ . 46-03:53 TERMINATED Atlantic NEW214F 10605000 (ONODDNTIC)| 192 168.131,158
*Termination | 0 eee i
| Cape
. 4 Community |
| College | '

 

 

 

 

 

 

__(ey7)(e).

: 7/30/2017

Les eae Sa acmarasme
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

SEVIS - Eligibility - EVENT '"'~tory

Event
Name

Event
Date

Resulting
Status

Name of
School
Campus
Name

Schoo! Code

Performed
By

Page 14 of 282 PagelD: 95

Page 7 of 15

IP Address

 

| Program
Extension

Personal
Information
Updated

 

Telephone
Information
Added

 

System

| Update:
€} ; Current

| Session

Start Date

 

1
|

eeomt

09/07/2016
21:47:46

ACTIVE

08/03/2016

13:19:24 ACE

07/11/2016

14:58:33 a

07/11/2016

44:58:33 APT WE

 

|
07/09/2016 | avis
08:29:41 |

 

____ (b(7)(e)

Allantic
Cape
Community
College
Allantic
Cape
Community
College

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

Atlantic

Cape
Community
College
Atlantic
Cape
Community
College

 

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

bs ae ee

Allantic
Cape
Community
College
Atlantic
Cape
Community
College

 

|
'

|
|
|

‘ NEW214F 10605000 |

NEW214F 710605000

NEW214F 10605000

 

 

| 1
* NEW214F 10605000 |

| |
|

| NEW214F 10605000 i

System
Interface

 

1
; (B}(4), (BY 7I(¢)

i i
5 NG) II7Nc) i

Leeeinrend

LL eee
1 i
| (BNE) tbH THe}
i i

Ge ees it eee _

WD

EVIS
ainienance

=

 

130.156.192.141

130.156.205.118

130.156.205.118

 

£ 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 15 of 282 PagelD: 96
SEVIS - Eligibility - EVENT '” ‘tory Page 8 of 15

Name of
Event Event Resulting School Performed
Name Date Status Campus School Code By IP Address

Name

L | Atlantic
Cape {
: | |
1
| |
|
|

 

: Community !

1 ADIS 05/18/2016 College System
CTIVE

_ Arrival 19:38:33 wl Atlantic Eales oso50ae Interface

Cape

Community

! College

¢
Atlantic
| Cape

Community

i
College | wewa2taF1060s000 | S¥S'°™
Interface

4

ADIS | 04/29/2016
Departure 17:48:55 Age Atlantic
Cape
Community
i College

Atlantic
Cape
Community '
ee ee ee a
© | Registration is ae | ACTIVE oe NEW214F 10605000 {HEN ENT 430.156.193.12
Cape
j Community
College

Atlantic
Cape
Community
Registration ‘east " ACTIVE nares NEW214F 10605000 |! ioxes,con7110 430.156.193.12
Cape
Community
College

Atlantic ' \

Cape

\ Community

: ADIS 01/30/2016 College " System

' Arrival | 19:48:43 ‘aa Aliantic Sees pee \ Interface
\ | Cape i
| Community |

| College

!

 

 

 

 

 

 

 

 

 

 

i : (b)(7)(e) | 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

SEVIS - Eligibility - EVENT ' “story

Event
Name

Event
Date

Resulting
Status

Name of
School
Campus
Name

Performed

School Code
By

Page 16 of 282 PagelD: 97

Page 9 of 15

IP Address

 

|

| ADIS
Departure

—— te ee 4

| ADIS
Departure

Registration

 

Program
Extension

 

 

} “|

| |
ADIS
\ Arrival

De ae ee nee ee ee fe ee ea ee ee ee ee ee ee

 

01/17/2016
15:53:39

01/4 7/2016
15:34:31

09/28/2015
12:10:19

09/28/2015
12:09:51

08/31/2015
23:16:46

|
| ACTIVE

ACTIVE

ACTIVE

ACTIVE

 

| ACTIVE

; Atlantic
Cape
' Community
College
Atlantic
Cape
Community
College

Atlantic
Cape
Community
College
Atlantic
Cape
Communily
College

Atlantic
Cape
Communily
College
Atlantic
Cape
Community
College

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College
Allantic
Cape
Community
College
Atlantic
Cape
Community
College

 

(b)(7)(e)

|
|
| Syslem

) NEW214F 10605000 !
' Interface

|

System

NEW214F 10605000
Interface

patter meee

NEW214F 10605000 | (by,6),byz7VK0) |
i |

artes eames es need ey

i
NEW214F 10605000 peve).0y7H0)

neers ekeetianem |

 

'

 

| |
System
Interface

| NEW214F 10605000

130.156.192.209

130.156.192.209

 

|

 

17/30/2017

Sa a eee aba eee
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

SEVIS - Eligibility - EVENT "story

Event
Date

Event
Name

Resulting
Status

|
ADIS
Departure

07/29/2015

22:19:57 DY ie

02/04/2015

ACTIV
11:34:04 5

j i
| Registration |
i

ADIS
Arrival

01/27/2015

00:47:36 mes

ADIS
Departure

01/02/2016

16:28:41 neve

 

)
1 !

| 12/1 142014
11:45:02 | ACTIVE

 

 

4
| i Program
‘ Extension

 

Name of
School
Campus
Name

| Atlantic
Cape
Community |
College
Atlantic
Cape
Community
College
Allantic |
Cape
Community ,
College i
Alantic
Cape
Community
College
Atlantic
Cape
Community
College
Allantic
Cape
Community
College

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

 

Atlantic
Cape |
Community ;
College

» Atlantic
| Cape

! Community
College

 

School Code

Page 17 of 282 PagelD: 98
Page 10 of 15

Performed

IP Address
By

 

NEW214F 10605000

NEW214F 10605000 #

NEW214F 10605000

NEW214F 10605000

, NEW214F 10605000

<=

System
Interface

I
(NG) (U7 KC)! | 130.156.193.714

Men. el

System
Interface

System
Interface

 

 

|

| Hnerienria! | 130.156.204.120
i

Vetere mre

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

SEVIS - Eligibility - EVENT }-tory

Event
Date

Event
Name

Resulting
Status

Name of
School
Campus
Name

School Code

Page 18 of 282 PagelD: 99
Pave 11 of 15

Performed

By IP Address

 

a

|
09/16/2014 |
10:28:20 | AeTIVE

i
| Registration

ADIS
Arrival

09/06/2014

09:21:48 | AG TG

ADIS
Departure

02/11/2014
' 09:53:39

07/25/2014
16:01:47

 

ACTIVE

 

Registration ACTIVE

 

 

|
|

|
01/17/2014 | ACTIVE
23:09:44

. Departure

f
|
)
|
ADIS |
|

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

a
|
i

Atlantic
Cape
Communily
College
Allantic
Cape
Community

College

 

 

Atlantic
Cape
Community
College
Atlantic
Cape
Gommunity
College

 

Atlantic

Community
College
Atlantic
Cape '
Community |
College |

Cape |

 

(b)(7)(e)

i i
NEWe14F 10605000 i (b}{6),(b}(7}(c}§

NEW214F 10605000

NEW214F 10608000

NEW214F 10805000 i weno}. by(rvte)}

| NEW214F 10605000 |

|
|

ip oe om rae nent ne nat oy

130.156.193.5

1 J

System

System
(Interface

 

ei eee ete eeee i

 

System
| Interface

 

17/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19
SEVIS - Eligibility - EVENT '*

Event
Name

Event
Date

“Ory

Resulting
Status

Name of
School
Campus
Name

Performed

School Code
By

IP Address

Page 19 of 282 PagelID: 100
Page 12 of 15

 

Registration

ADIS
Arrival

ADIS
Departure

Interface
Repush

 

 

. Interface
Repush

 

oh

09/18/2013
12:07:00

06/30/2013
22:12:13

06/27/2013
44:42:21

02/25/2013
19:24:12

| 02/22/2013 !

19:28:29

ACTIVE

ACTIVE

ACTIVE

 

ACTIVE

 

 

 

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College
Allantic
Cape
Community
College
Atlantic
Cape
Community
College

Atlantic
Cape
Community
College
Allantic
Cape
Community
College

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

 

Atlante
Cape

| Community ,

| College
Atlantic
Cape

 

' Cammunity :

College
|

Hing ne 7

1
'
1
'
|

1
| NEW214F 10605000 (bd) O)CFIE) |
| i

|

System

{
' NEW214F 10605000
Interface

System

NEW214F 10605000
Interface

SEVIS Data

NEW214F 10605000 | _
Fix

 

|
NEW214F 10605000 | ie =

 

|

 

ht fn a a dk he a ee eee en ese eee Ld ee ee ee ee Oe ee a es se .

o> aka

 

7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 20 of 282 PagelD: 101
SEVIS - Eligibility - EVENT !“-tory Page 13 of 15

Name of
Event Event Resulting School Performed
Name Date Status Campus School Code By IP Address

Name

 

| | Atlantic
Cape i

Community |

i ADIS 1 02/19/2013 | College = |

| Arrival 14.0210 1 0CTIVE Atlantic» NEW274F 10605000

Cape |

Community |

College |

System
Interface

— =e

Atlantic
Cape
Communily
' Interface 01/30/2013 College SEVIS Data
| Repush 23:08:17 pAetve Atlantic ery
Cape
Communily
College

|

Allantic
Cape
Communily oe!
. : 01/28/2013 Colfege i
Registration 12:41:59 ACTIVE namie NEW214F 10605000 (b)(8),(o)(7){c)

Cape joe eee ee rer mee
Cammunity

 

4 College

Atlantic oat

Cape

Community

| ADIS 01/08/2013 College
ACTIVE

‘Departure | 17:42:33 Atlantic

| Cape

Community

College

4 ag os 3 astuikeg ro { 2a aS 46

' ' Allantic : |
i

| Cape ! |

f Community |

‘Interface  ' 09/10/2012 College

i ACTIVE
| Repush 45:42:09 Atlantic

Cape |
Communily |

r 4 | , College

System

| NEW214F 10605000
| Interface

 

 

 

 

SEVIS Data \

| NEW214F 10805000 | ~
Fix

 

 

 

 

(b)(7)(e) £-/30/2017

eee eet ee ere ett ere ere et teed tet eet ey fre pre rear re teat tere at eee tar i san athe ae an mene eres ee el sete ee
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

SEVIS - Eligibility - EVENT " ‘story

Event
Name

| Registration
:
|
|

Personal
Information
Updated

ADIS
Arrival

ADIS
Arrival

 

!
|
‘
1 |
|
{ Updated

i Arrival
Information

 

nam

Event
Date

Resulting
Status

|
|
09/07/2012

15:07:22 Ac is

08/24/2012

|
14:29:25 BT LAr

08/15/2012

INITIAL
10:14:57

= es ee

08/15/2012

05:38:05 _—

 

08/09/2012
14:50:32

|
| |

| |

 

INITIAL

 

(b)(7)(e)

et ee me 5 A a A re A AO em FN HG eS tl fn hn Pe Ee es a eS ee el

Name of
School
Campus
Name

School Code

| Allantic |
| Cape
Community |
College
Atianile
Cape |
Community

College \

\
| NEW214F 10605000

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

NEW214F 10605000

Atlantic
Cape
Community
College
Atlantic
Cape
Community
College

NEW214F 10605000

Atlantic
Cape
Community
College
Atlantic
Cape
Community
! College

NEW214F 10605000

 

Atlantic
Cape
Community |
College | NEw214F10605000
Atlantic {

Cape ,

Community |

College '

 

Performed
By

i |
4 (O\(6}.(o}(7}te)}
i

a 1
i :
: i
i (b)(6). (EMT HepT
‘ i

System
Interface

System
Interface

 

t (b}(6),(b){7Ke}

|

 

 

Page 21 of 282 PagelD: 102

Page 14 of 15

IP Address

 

“1 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 22 of 282 PagelD: 103
SEVIS - Eligibility - EVENT!” ‘ory Page 15 of 15

Name of
Event Event Resulting School Performed
School
Name Date Status Campus chool Code By IP Address

Name

et

| j Atlantic
i
|

 

 

{ Cape |
Communily |
07/20/2012 ' College System

NIV
: {AL
! he Interface

Interface = | 05:11:06" Atlantic |
| | Cape |

+ Community |
College}

Atlantic |
Cape |
Community |
| 1-901 | 04/30/2012 College! | System

Payment i 31:09:38 | INITIAL Atlantic ie as aaa interface
Cape
Community
Callege

{
|
NEW214F 10605000 |
|
!

 

|
|
|
:
!

|
|
|

Atlantic
Cape
Community ——
Record 04/20/2012 College i
Created 40:01:49 INITIAL Atlantic NEW214F 10605000 DHELENTG):

Cape iiss ieee
Community |

College \

Return

 

 

 

 

 

 

 

 

 

 

(b}(7)(e) | ¢ 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 23 of 282 PagelD: 104

Exhibit “D”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 24 of 282 PagelD: 105

ATLANTIC CAPE COMMUNITY COLLEGE
Sponsorship Agreement Form for International Students
This form must be completed and returned with the Application for Admission

Full Name: (please print) ConmTeenAay CRY2 ee ercea

 

 

Family Name (Last) Given Name (First) Middle
Country of Birth Mey yea Date of Birth 1gt9
. Month Day Year
Country of Citizenship We xcs Program of Study JQVSINESS ADMIAH STRATOS

 

 

Home Address outside the U.S.:
GQoNeZ PELAGIC ,DGO. ¢- ©. 350%

I understand that my sponsor and I will be totally responsible for housing, transportation, tuition and fees and
any other financial obligations while I am a student at Atlantic Cape Community College. I have enclosed a
check ot money order for $10,000 toward my tuition and fees for the first academic year (12 credits per
semestet) or $18,500 if I am applying to the Academy of Culinary. Asts program, and a non-refundable
$100 application fee. I also understand that dormitory facilities do not exist on campus and transportation to and from the

college 7s my responsibility.

Name and Address of my Sponsor (please print):

Tonk be.
Linwood \NToz 22.

Signature of Sponsor Date

 

 

SPONSORSHIP AGREEMENT

I, \\ Fran 2 — 1 te. (name of sponsot), will act as the student’s sponsor while he/she is
attending Atlantic Cape Community College. This méans that I accept responsibility for his/ her tuition and

fees, housing, transportation, personal needs and welfare. The information below is accurate and complete.

Frtnn \“ Fybe Date of Birth (mm/dd/yyyy) VASA
Daytime Telephon Social Security No. (optiona’ i 2 72 2

Lanwoar, WS. 6822.)

  
 
 

 

at | iz}
Signatute of Sponsot / Date

Rev. MAR 2009
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 25 of 282 PagelD: 106

Exhibit “E”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 26 of 282 PagelD: 107

SEVIS - Student Information

An official website of the U.S. government Skip Navigation

SEVIS

 

Student & Exchiiig
Information System

Page | of 3

~_(b) (SB) 7c). _ofle _trofile Logout

ISitor
ROLES: DHSOFFICER
Get Plug-Ins

Main Schools Students Programs Exchange Visitors Reports Help Message Board Change Passw

Student Information

Return To Search Results

 

 

 

 

F-1 STUDENT Atlantic Cape Status: ACTIVE
View: Contreras Community College - Status Change Date:
Event History ‘ i
Cruz, Erika Atlantic Cape January 19, 2017
FIN ID History Community College SEVIS ID:
Start Date: September 4, 0337
Form I-17 2012 End Date:
December 22, 2017
Request/Authorization cai
Details 1-901 I-20 ISSUE
Fee REASON: CONTINUED
Employment Paid ATTENDANCE

Information

Corrections Personal / Contact

Gender
FEMALE
Date of Birth
Gs 19792=—s Age 38
Country of Birth
MEXICO
Country of Citizenship
MEXICO
U.S. Telephone

Foreign Telephone

Email Address
contreras_erikai@hotmail.com

Overall Remarks

U.S, Address

Linwood, NJ 08221
Address Status

Foreign Address

Gomez Palacio, Durango,
35049, MEXICO

 

Student needed to unexpectedly leave the U-_S. to address emergency
family issues. Will try to return for the Spring 2017 semester.

Program

Education Level

ASSOCIATE

Major 1 and Name

52.9999 - Business, Management,
Marketing, and Related Support
Services, Other

 

Registration

 

Initial Session Start Date
September 4, 2012
Current Session End Date
May 19, 2017

Next Session Start Date
September 5, 2017

7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 27 of 282 PagelD: 108
SEVIS - Student Information

00.0000 - None
Program Start Date
September 4, 2012
Program End Date
December 22, 2017

English Proficiency

 

School Requires English Proficiency for
This Program

No

English as a Second Language
courses are part of the program of
study, if needed.

Additional Names

 

Passport Name
Preferred Name

Erika Contreras Cruz
SEVIS Legacy Name
Erika Contreras Cruz

Travel

 

Port of Entry

DEL RIO, TX ({ DLR)

Date of Entry

1-94 Admission Number

96074407030

Port of Departure
(UNK)

Date of Departure

July 2, 2017

Passport

 

Passport Number
G15099955

Passport Expiration Date
August 12, 2024
Country of Issuance

Page 2 of 3

Study/Research Abroad

Thesis/Dissertation

1-901 SEVIS Fee

Payment

Transaction Type
Payment

Transaction Date

April 29, 2012
Transaction Amount
$200.00

Fee Payment / Cancellation

 

School

School Name

Attantic Cape Community
College

School Code
NEW214F10605000
Campus Name

Atlantic Cape Community
College

School Status

APPROVED

 

Visa

Visa Number
G07163202

Visa Issuance Date
Visa Expiration Date
July 23, 2019

Visa Issuance Post

 

 

UNKNOWN
Financial
Expenses Funding
Estimated — veaseceseseeucee 09 months Student — cewecesseneeeraee 99 months
Average Funding
Cost for for
Tuition aeiceecureeue ee $10,000.00 Student’S ——— ececcececceeesene $4,000.00
and Fees Personal
Funds
(b){7){e) neat cist, et 7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 28 of 282 PagelD: 109

SEVIS - Stodent Information

Living
Expenses

Dependents ......4,

Expenses

Other
Costs

Other ss sasseuss

Costs
Comment

Total
Expense

Dependents

becsyesseee-$B,000,00

tests seers $4,000,00

ris rrecseses Books,

supplies,
transportation,
personal needs

veeeesee $22,000.00

Funds
From
This
School
School
Fund
Type
Funds
From
Other
Sources
Source
Type

On-
Campus
Employment
Total
Funding

Page 3 of 3

$0.00

$18,000.00

-.. Family/ Sponsor

Funds

$0.00

$22,000.00

 

Student Requests

 

Request Type Request Status
Extension APPROVED
Extension APPROVED
Extension APPROVED

Receipt Number

 

Sun Jul 30 02:03:55 EDT 2017

 

- ae.

(b)(7}(e)

U.S. Immigration and Customs

Enforcement

7/30/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 29 of 282 PagelD: 110

Exhibit “F”
98 C08660471 FOV} 2867 24NEH-AMD Document 1-1 Filed 06/17/19 Page 30 of 282 PagelDM@ba4/002

Erika Contreras Cruz
Linwood, N.J, U8221

April 11, 2012

Dear Ms. Contreras Cruz,

The Trustees of the John G, and Elizabeth D. Steelman Foundation are pleased to award
you a scholarship for the fall semester, 2012 and the spring semester 2013 at Atlantic
Cape Community College in the amount of $3,500,

However, the amount of the award is based on maintaining passing grades and restricting
the hours of work at the college to 12 hours per week. The purpose of this work
restriction is to devote more time for study in order to maintain a satisfactory grade point
average.

Any acknowledgment you may wish to make regarding this award should be sent to:
Elizabeth D. Steelman

Egg Harbor Township, N.J, 08234

The Trustees wish you success with your endeavors and hope this award will help you
achieve your academic and personal goals.

Respectfully,

Robert N. Matthews, TTEE

Aa rok.

H, Frank Fife, T’
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 31 of 282 PagelD: 112

Exhibit “G”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 32 of 282 PagelD: 113

4ATLANTICCAPE
COMMUNITY COLLEGE
Confidential Financial Statement for International Students

International students planning to attend Atlantic Cape Community College must verify that sufficient resources are
available to enable them to study in the United States, Students must confirm all identified funding sources and
amounts for each source, totaling a minimum of $22,000 ($30,500 for Culinary Arts students) to cover anticipated
costs. This amount reflects the costs associated with nine months of study (tuition and fees, living expenses, books,
supplies, personal and miscellaneous expenditures) at Atlantic Cape Community College. ‘The financial solvency of
each international student, along with the student’s academic progress, will be reviewed annually, Employment
opportunities for individuals with student visas are very limited and should not be anticipated when identifying
resources for U.S. study. A completed Financial S tatement must be on file before Atlantic Cape can issue an 1-20.

Full Name: (please print) CoNTRERAS CRuz, ERIKA

 

 

Family Name (Last) Given Name (First) Middle
Country of Birth Mexico Date of Birth | 1214
ont. ay Year
Country of Citizenship ME X16 O Program of Study Business Apwinisreation

 

Please complete this section to confirm the availability of funding to be used to cover all costs
anticipated for an academic year of study at Atlantic Cape. List funding amounts by source:

 

 

 

 

Personal funds tooo

Family funds Zeeo

Sponsor \oooeDn

Other

TOTAL , $22,000 ($30,500 for Academy of Culinary Arts students)

ALL STUDENTS MUST COMPLETE THIS SECTION

1, EB@imna ConvReRAs CRuz (name of student), certify from the sources
noted above, that a minimum of $22,000 ($30,500 for Culinary Arts students) is available for my first year of
undergraduate studies at Atlantic Cape Community College. Futthet, I realize that this amount may change from

year to year in response ta inflation anid ele in costs at Atlantic Cape Community College.
Ww Date_ 12 DE ABRIL
4 /iz{ro—
\ Admissions Office @ Atlantic Cape Community College

5100 Black Horse Pike Mays Landing, New Jetsey 08330-2699
Phone (609) 343-5000 @ Fax (609) 343-4921 e www.atlantic.edu

Student’s signature

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 33 of 282 PagelD: 114

Exhibit “H”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 34 of 282 PagelD: 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Justice Certificate of Eligibility for Nonimmigrant (F-1) Student Page 1
Immigration and Naturalization Service : Status - For Academic and Language Students (OMB NO. 1653-0038)
Please read Instructions on Page 2 SEVIS
This page must be completed and signed in the U.S. by a designated school official. VI
1] Family Name (surname): t For Immigration Official User Ce
Contreras Cruz : | 337
First (given) Name: Middle Name:
Erika
Country of birth: irth(mo/day/year):
MEXICO 1979
Country of citizenship: Admission number:
MEXICO
2. }School (School district) name:
Atlantic Cape Community College
Atlantic Cape Community College
School Official to be notified of student's arrival in U.S.(Name and Title):
Kristin Fletcher ‘
Senior Manager, Admissions Visa issuing post Date Visa Issued
School address (include zip code):
5100 Black Horse Pike
Mays Landing, NJ 08330-2699
School code (including 3-digit suliix, if any) and approval date:
NEW214F10605000 approved on _12/26/2002
: - - Reinstated, extension granted to:
3. This certificate is issued to the student named above for:
Initial attendance at this school. S
4, Level of education the student is pursuing or will pursue. in the United States:
ASSOCIATE
5. The student named above has been accepted for a full course of study at this 8. This school has information showing the following as the student’s
school, majoring in Business, Management, Marketing, and Re. means of support, estimated for an academic term of 9
The student is expected to report to the school no later than 09/04/2012 months (Use the same number of months given in item 7).
and complete studies not later than 05/22/2015 . The nermal length of a. Student’s personal funds $ 4,000.00
studyis____36 ___—months. b. Funds from this school $ ob
. . Specify type:o
6. English proficiency: . trea b english c. Funds from another source $ 18.000.00
nglis. proriciency is no require ecause: nglis. as a eci > CLE ‘ ,
Second Language courses are part of the program of study, if d Spe fy ‘yp iv /Sponaor inde
" " : . On-campus employmenit $ 0.00
7, This school estimates the student’s average costs for an academictermof . Total § 22,000.00
9 _ (up to 12) months to be: ’ .
a. Tuition and fees $ 10,000.00 9, Remarks: Student has provided payment in full for
b: Living expenses $ 0.00. Eirst academic year's tuition and will
= B00 reside with host family at no cost,
c. Expenses of dependents (0  ) $ 0.00
d. Other (specify): Books, supplie $ 4,000.00 ——
Total $ 22,000.00

 

10. School Certification: I certify under penalty of perjury that all information provided above in items 1 through 9 was completed before I signed this form

11.

and is true and correct; I executed this form in the United States after review and evaluation in the United States by me or other officials of the school of

the student’s application, transcripts, or other records of courses taken and proof of financial responsibility, which were received at the school prior to the
execution of this form; the school has determined that the above named student’s qualifications meet all standards for admission to the school; the student
will be required to pursue a full course of study as defined by 8 CFR 214.2()(6); I am a designated official of the above named school and am authorized

to issue this form. Senior Manager, Admissi-
Kristin Fletcher 7 - ons 04/20/2012 Mays Landing, NJ

 

Name of School Official " Signature of Designated School Official Title Date Issued Place Issued (city and state)

Student Certification: I have read and agreed to comply with the terms and conditions of my admission and those of any extension of stay as specified on
page 2. I certify that all information provided on this form refers specifically to me and is true and correct to the best of my knowledge. I certify that I

seek to enter or remain in the United States temporarily; and solely for the purpose of pursuing a full course of study at the school named on page 1 of this
form. I also authorize the named school to release any information from my records Chis needed by the INS pursuant to 8 CFR 214.3(g) to determine

my nonimmigrant status.
4.124] 2p)|2z

   

Erika Contreas Crue

 

 

 

 

 

 

Name of Student "FP Datel
Name of parent or guardian Signature of parent or guardian Address (city) (State or Province) (Country) (Date)
If student under 18

Form I-20 A-B (Rev. 04-27-88)N For Official Use Only

Microfilm Index Number

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 35 of 282 PagelD: 116

Page 2

 

 

Authority for collecting the information on this and related student forms is
contained in 8 U.S.C. 1101 and 1184. The information solicited will be used
by the Department of State and the Immigration and Naturalization Service
to determine eligibility for the bénefits requested. ~ 4

INSTRUCTIONS TO DESIGNATED SCHOOL OFFICIALS

1. The law provides severe penalties for knowingly and willfully
falsifying or concealing a material fact or using any false document

in the submission of this form. Designated school officials should consult
regulations pertaining to the issuance of Form I-20 A-B at 8 CFR

214.3(k) before completing this form. Failure to comply with these
regulations may result in the withdrawal of the school approval for
attendance by foreign students by the Immigration and Naturalization
Service (8 CFR 214.4).

2. ISSUANCE OF FORM I-20 A-B. Designated school officials may issue
a Form I-20 A-B to a student who fits into one of the following categories,
if the student has been accepted for full-time attendance at the institution: a)
a prospective F-1 nonimmigrant student; b) an F-1 transfer student; c) an F-
1 student advancing to a higher educational level at the same institution; d)
an out of status student seeking reinstatement. The form may also be issued
to the dependent spouse or child of an F-1 student for securing entry into
the United States.

When issuing a Form I-20 A-B, designated school officials should
complete the student's admission number whenever possible to
ensure proper data entry and record keeping.

3. ENDORSEMENT OF PAGE 3 FOR REENTRY. Designated school
officials may endorse page 3 of the Form I-20 A-B for reentry if the student
and/or the F-2 dependents is to leave the United States temporarily. This
should be done only when the information on the Form J-20 remains
unchanged. If there have been substantial changes in item 4, 5, 7, or 8, a
new Form I-20 A-B should be issued

4. REPORTING REQUIREMENT. Designated school officials should
always forward the top page of the form I-20 A-B to the INS data
processing center at P.O. Box 140, London, Kentucky 40741 for data entry
except when the form is issued to an F-1 student for initial entry or reentry
into the United States, or for reinstatement to student status. (Requests for
reinstatement should be sent to the Immigration and Naturalization Service
district office having jurisdiction over the student's temporary residence in
this country.)

The INS data processing center will return this top page to the issuing
school for disposal after data entry and microfilming.:

5. CERTIFICATION. Designated school officials should certify on the
bottom part of page 1 of this fourm that the Form I-20 A-B is completed and
issued in accordance with the pertinent regulations. The designated school
official should remove the carbon sheet from the completed and signed
Form I-20 A-B before forwarding it to the student.

6. ADMISSION RECORDS. Since the Immigration and Naturalization
Service may request information conceming the student's immigration
status for various reasons, designated school officials should retain all
evidence which shows the scholastic ability and financial status on
which admission was based, until the school has reported the student's
termination of studies to the Immigration and Naturalization Service.

INSTRUCTIONS FO STUDENTS

1. Student Certification. You should read everything on this page carefully
and be sure that you understand the terms and conditions concerning your
admission and stay in the United States as a nonimmigrant student before
you sign the student certification on the bettom part of page 1. The law
provides severe penalties for knowingly and willfully falsifying or
concealing a material fact, or using any false document in the _
submission of this form.

2. ADMISSION. A nonimmigrant student may be admitted for duration of
status. This means that you are authorized to stay in the United States for
the entire length of time during which you are enrolled as a full-time student
in an educational program and any period of authorized practical training
plus sixty days. While in the United States, you must maintain a valid
foreign passport unless you are exempt from passport requirements.

You may continue from one educational level to another, such as
progressing from high school to a bachelor's program or a bachelor's
program to a master's program, etc., simply by invoking the procedures for
school transfers,

Form I-20 A-B (Rev. 04-27-88)N

3. SCHOOL. For initial admission, you must attend the school specified on your
visa. If you have a Form 1-20 A-B from more than one school, it is important to
have the name ‘of the school you intend to attend specified on your visa by
presenting a Form 1-20 A-B from that school to the visa issuing consular officer
Failure to attend thie specified school will result in the loss of your student status
and subject you to deportation.

4. REENTRY. A nonimmigrant student may be readmitted after a temporary
absence of five months or less from the United States, if the student is otherwise
admissible. You may be readmitted by presenting a valid foreign passport, a valid
visa, and either a new Form I-20 A-B or a page 3 of the Form I-20 A-B (the I-20
ID Copy) properly endorsed for reentry if the information on the J-20 form is
current.

5. TRANSFER. A nonimmigrant student is permitted to transfer to a different
school provided the transfer procedure is followed. To transfer. schools, you should
first notify the school you are attending of the intent to transfer, then obtain a Form
1-20 A-B from the school you intend to attend. Transfer will be effected only if
you retum the Form 1-20 A-B to the designated school official within 15 days of
beginning attendance at the new school. The designated school official will then
report the transfer to the Immigration and Naturalization Service.

6. EXTENSION OF STAY. If-you cannot complete the educational program after
having been in student status for longer than the anticipated length of the program
plus a grace period in a single educational level, or for more than eight consecutive
years, you must apply for extension of stay. An application for extension of stay
on a Form I-538 should be filed with the Immigration and Naturalization Service
district office having jurisdiction over your school at least 15 days but no more
than 60 days before the expiration of your authorized stay.

7. EMPLOYMENT. As an F-1 student, you are not permitted to work off campus
or to engage in business without specific employment authorization. After your
first year in F-1 studerit status, you may apply for employment authorization on
Form 1-538 based on financial needs arising after receiving student status, or the
need to obtain practical training.

8. Notice of Address. If you move, you miust submit a notice within 10 days of the
change of address to the Immigration and Naturalization Service. (Form AR-11 is
available at any INS office.)

9, Arrival/Departure. When you leave the United States, you must surrender your
Form I-94 Departure Record. Please see back side of Form 1-94 for detailed
instructions. You do not have to tum in the 1-94 if yo. are visiting Canada,
Mexico, or adjacent islands other than Cuba for less than 30 days

10. Financial Support. You must demonstrate that you are financially able to
support yourself for the entire period of stay in the United States whil
pursuing a full course of study. You are required to attach documentary evidence
of means of support.

11, Authorization to Release Information by School. To comply with requests
from the United States Immigration & Naturalization Service for information
conceming your immigration status, you are required to give authorizaiion to the
named school to release such information from your records, The schoo! will
provide the Service your name, country of birth, current address, and any other
information on a regular basis or upon request.

12. Penalty. To maintain your nonimmigrant student status, you must be enrolled.
as a full-time student at the school you are authorized to attend: You may engage
in employment only when you have received permission to work. Failure to
comply with these regulations will result in the loss of your student status and
subject you to deportation.

AUTHORITY FOR COLLECTING, Authority for collecting the information on
this and related student forms is contained in 8 U.S.C. 1101 and 1184. The
information solicited will be used by the Department of State and the Immigration
and Naturalization Service to determine eligibility for the benefits requested. The
law provides severe penalties for knowingly and willfully falsifying or concealing
a material fact, or using any false document in the submission of this form.

REPORTING BURDEN. Public reporting burden for this collection of
information is estimated to average 30 minutes per response, including the time for
reviewing instructions, searching existing data sources, gathering and maintaining
the data needed, and completing and reviewing the collection or information.
Send comments regarding this burden estimated or any other aspect of this
collection of information, including suggestions for reducing this burden, to: U.S
Department of Justice, Immigration and Naturalization Service (Room 2011),
Washington, D.C. 20536; and to the Office of Management and Budget,
Paperwork Reduction Project, OMB No. 1653-0038, Washington, D.C. 20503.

4
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 36 of 282 PagelD: 117

v

 

 

 

 

 

 

 

 

 

Page 3
IF YOU NEED MORE INFORMATION CONCERNING YOUR F-1 NONIMMIGRANT STUDENT STATUS AND THE RELATING
IMMIGRATION PROCEDURES, PLEASE CONTACT EITHER YOUR FOREIGN STUDENT ADVISOR ON CAMPUS OR A NEARBY
IMMIGRATION AND NATURALIZATION SERVICE OFFICE.

: = 75, SEVIS
FAMILYNAME: Contreras Cruz FIRST NAME; “Erika . ; Student's Copy
Primary Major: 52.9999 Business, Management, Marketing, and Re
Student Employment Authorization: pa

Employment Status: Type:
Duration of Employment - From (Date): To (Date):
Employer Name: |
Employer Location:
Comments:
Event History
Event Name: Event Date:
Current Authorizations: Start Date: End Date:

This page when properly endorsed, may be used for reentry of the student to attend the same school after a temporary absence from the United States.
Each certification signature is valid for one year.

 

 

 

 

Name of School:
Senior Manager, Admissi-
Kristin Fletcher ong 04/20/2012 Mays Landing, NJ
Name of School Official Signature of Designated School Official Title Date Issued Place Issued (city and state)
Name of School Official Signature of Designated School Official Title Date Issued Place Issued (eity and state)
Name of School Official Signature of Designated School Official Title Date Issued Place Issued (city and state)
Name of School Official Signature of Designated School Official Title Date Issued Place Issued (city and state)

 

Form ]-20 A-B (Rev. 04-27-88)N
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 37 of 282 PagelD: 118

Exhibit “I”
"Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 38 of 282 PagelD: 119

4TLANTICCAPE

COMMUNITY COLLEGE

SPONSOR’S AFFIDAVIT OF FREE ROOM AND BOARD

By completing this affidavit, you are sweating to the U.S. government that the student named below
will live with you free of chatge for room and board for the entire time he ot she is a student at
Atlantic Cape Community College. The student cannot be requited to provide you with any
setvices, such as babysitting, cleaning, etc., in exchange for the room and boatd. Do not
expect that the student will be able to help support the costs through employment. Student
employment is strictly controlled by U.S. Citizenship & Immigration Services and is very
limited. You ate also proving that you are the person who owns ot rents the property and can

afford the support you ate promising.

THIS IS MY SWORN PROMISE OF FREE ROOM AND BOARD

H ¥ ran\k, Fite promise that Eri <r Contre ras Cruz

Name of Sponsor (please print) Name of Student

I,

 

will live free of any charge with me in my home at i wl
Namber and Street ( j i
| ww) ood Nx 03 22\ Phone i,

City State Zip Code

  

Town (W rent( ) this property.

I will not require any type of service to be performed in exchange for this benefit.

My telationship to the student is Fei end

 

I swear the information I have provided gbove is true and correct.

. 3%
i ane Signature of Sponsor

} Sworn and subscribed before me this SA (day) of by Rit (month), £9/2 (year).

AE Bawaba

is Signature and SeaVof Notary

 

 

 

REV. 12/2009
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 39 of 282 PagelD: 120

Exhibit “J”
28/1220 ase 1:19-cv-13912-NLH-AMD Documenti2016 Pew epEvaiy19 Page 40 of 282 PagelD: 121

 

 

https://mail.google.com/mail/w0/?pc=carousel-about-es#inbox/1594685c0e9b259e?projector= 1

 
eezedbase 1:19-cv-13912-NLH-AMD Documentimei201FredhGeyenalg Page 41 of 282 PagelD: 122

https://mail.google.com/mail/w0/?pe=carousel-about-es#inbox/1594692a424d2a7d?projector=1

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 42 of 282 PagelD: 123
28/12/2016 IMG-20161228-WA0007.jpg

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 43 of 282 PagelD: 124

Exhibit “K"
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 44 of 282 PagelD: 125

an@ly -TLanticCArEe

FALL 2012 COMMUNITY COLLEGE
STUDENT

CONTRERAS CRUZ, ERIKA

Bi s00
i

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 45 of 282 PagelD: 126

| understand and affirm that

Signature

The information an the front of this card is true and correct. This card
remains the property of Atlantic Cape Community college and is
hontransterable. It ust be presented upen demand to college
administrators and security personnel.

AJee will be assessad for replacement of lost, stolen or damaged
cards. This card is not intended for use as an identification card
except for admission to college-related activities and functions and for
use of college facilities.

  

i TLANTICCAPE

g
FALL 20122 COMMUNITY COLLEGE
STUDENT

CONTRERAS CRUZ, ERIKA

Bisco
ia

  

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 46 of 282 PagelD: 127

Exhibit “L”
Case 1:19-cv-13912-NLH-AMD Document 1-1 “Piléd'o6/17/19 Page 47 of 282 PagelD: 128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHANGE PASSWORD | Loc Our | Main Menu | STupenrs Menu | HELP | Contact Us
CURRENT STUDENTS Weiiciemieneaizl
Transcript
0898990 Erika Contreras Cruz

Course/Section and Title Grade Credits CEUs Repeat Term
BUSN-211 ME01 Business Law II B- 3.00 2017SP
BUSN-247 MD01 Management Info Systems A 3.00 2017SP
ECON-111 ME01 Microeconomics A 3.00 2017SP
MATH-220 OLO01 Statistical Methods A 4.00 2017SP
BUSN-102 MD01 Principles of Marketing A 3.00 2016SP
BUSN-120 MD01 Principles of Management A 3.00 2016SP
ENGL-102 MD03 Composition It A- . 3.00 2016SP
MATH-122 OLO1 College Algebra B 4.00 2016SP
ACCT-162 OLO1 Microcomputer App Spreadsheets | A 3.00 ‘4 2015FA
ECON-110 MD02 Macroeconomics A 3.00 P 2015FA
ENGL-101 MD23 Composition | A 3:00 2015FA
SPAN-112 MD01 Elementary Spanish II A 3.00 2015FA
MATH-074 MDO02 Introduction to Algebra II B 4.00 | 2015SP
ACCT-131 ME01 Managerial Accounting A- 4.00 2015SP
BUSN-101 MD01 Intro to Business Bt 3.00 2015SP
BUSN-210 MDO1 Business Law I A 3.00 2015SP
ACCT-130 MD02 Financiat Accounting A 4.00] . 2014FA
CISM-125 ME01 Intro to Computers A 3.00 | ~ 2014FA
ENGL-080 MD08 Reading/Writing II A 3.00 2014FA
OSTM-110 MD01 Keyboarding Doc Prod ! A- 3.00 2014FA
ESLN-093 ADO3 Advanced ESL: Listen/Speak A 4.00 2014SP
ESLN-099 AD04 Strategies/American Classroom B 3.00 2014SP
ESLN-100 ADO1 Academic Reading/Writing B 6.00 2014SP
ESLN-092 AD02 Advanced ESL II Cc 6.00 2013FA
ESLN-071 ADO1 Fundamentals of Pronunciation B 3.00 2013FA
ESLN-090 ADO1 Advanced ESL | C+ 6.00 2013FA
ESLN-072 AD04 Intermediate ESL I! B 6.00 2013SP
ESLN-070 ADO01 Intermediate ESL | A 6.00 2013SP
ESLN-062 AD02 Elementary ESL I! Bt 6.00 2012FA
ESLN-060 ADO1 Elementary ESL | C+ 6.00 2012FA

Total Earned Credits 117.00

Total Grade Points 396.40

Cumulative GPA 3.388

a et
CHANGE PASSWORD Lag Our | Main Menu | STUDENTS MENU | HELP | Conracr Us

https://acccweb 1.atlantic.eduWebAdvisor/WebAdvisor?7T OKENIDX=3609869437&SS=48APP=ST&CONSTITUENCY=WBST
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 48 of 282 PagelD: 129

Exhibit “M°"
 

 

SUL MMsgQuIp jo wagisargk ang,

 

31k EE

 

 

 

 

énap seiaauoD vy1ay

$107 Sunde
ISIE 5, ULIEF

S:

ECE Mique yx savy
&

7 é
OD Tun op ade wm"

 

 

 

 
 

 

SULTS MMagusp jo wagisai¢gk ang

 

 

 

 

 

~ Map seIsuTD vy1ap

aie eae
ISIE 5, ULI

Op EE Mhuqurz” savy
a?

aver

 

G10E ‘SI GI1e YF

 

 

 

 

 
 

 

 

 

 

 

 

 

SUL INMIgKIpy Jo Juaqisaigk 331g ILE
= : 2 - G10E BE ang
NAP SKAIAIUOT KYA
S107 Bund)
_ J8 VE 3, URS GE
Op EE ‘HUigQueyz SAL YAF &
7

 

 

 

 

 
 

 

 

 

 

SULIYR IMnMagQespg jo wagisaigk aig

 

Sa

 

NAP svasauop LylaD
910¢ Bund)
ISIE 5, Uuvsage

EE DBuiques"E savas

aL EE
910¢ ‘I jsnonge

Wayop dyunuuop step UEP

 

 

 

 

 

 
 

 

 

 

 

 

SULIJY INUaAgeIY Jo uagisaagk argE
‘ee tek Zzaquensaig oN ALE

OFS L102 ‘6 19Q0jTD

NADP SRAIIJUOT KLYIAD
L10¢ Buds

 

 

Jali, @ WEE

A Ex ‘Tingunty slings M
ATF
TD tummy avy ney

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 54 of 282 PagelD: 135

Exhibit “N”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 55 of 282 PagelD: 136

De: United Airlines, Inc. <unitedairlines@united.com>
Enviado: viernes, 22 de abril de 2016 09:18 a. m.

Para: CONTRERAS _ERIKA1@HOTMAIL.COM

Asunto: eTicket Itinerary and Receipt for Confirmation EY1T93

Receipt for confirmation EY1T93

A STAR ALLIANCE MEMBER a
_ _ United logo link to home page

 

UNITED 3)

United Airlines &#8211; Airline Tickets, Travel Deals and Flights

www.united.com

Find the latest travel deals on flights, hotels and rental cars. Book airline tickets and
MileagePlus award tickets to worldwide destinations.

Confirmation:
EY1T93

Check-In >
Issue Date: April 22, 2016

~veler information

 

eTicket Number Frequent FlyerNumber Seats

“ERIKA 0162489663658 31E/8C
“ATION

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 56 of 282 PagelD: 137

Day, Date Flight ClassDeparture City and Time Arrival City and Time _ AircraftMeal

 

Sat, UA1130U HOUSTON, TX 737-900 Purchase
23APR16 PHILADELPHIA, PA (IAH -BUSH INTL) 10:19
(PHL) 7:31 AM AM
Sat,  UA4203U) HOUSTON, TX ; ce BRJ-145Purchase
23APRI6 ; (IAH -BUSH INTL) 5:35. TORREON, M MEXICO:
PM oo (Re): 7:28 PM.
cat operated by EXPRESSJET AIRLINES INC, doing business as UNITED EX RESS.
FARE INFORMATION
Fare Breakdown Form of Payment:
VISA
e Airfare: Last Four Digits
9030
441.00
USD

e U.S. Transportation Tax:

17.80
e September 11th Security Fee:
5.60
e Mexico Tourism Tax:
22.07
e U.S. Passenger Facility Charge:
9.00
e Per Person Total:
495.47
USD
e eTicket Total:
495.47

USD
The airfare you paid on this itinerary totals: 441.00 USD

The taxes, fees, and surcharges paid total: 54.47 USD

Fare Rules: Additional charges may apply for changes in addition to any fare rules listed.

2
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 57 of 282 PagelD: 138

NONREF/OVALUAFTDPT/CHGFEE
Cancel reservations before the scheduled departure time or TICKET HAS NO
VALUE.

 

|

Baggage allowance and charges for this itinerary.

Baggage fees are per traveler

 

 

 

 

Origin and destination for checked st a Maximum weight ane dimensions
baggage 1” bag | 2°" bag per piece of aggage
pat Seca acemin te DN es ax wt i dim perpiece
4/23/2016 Philadelphia, PA (PHL) to | 25.00 | 40.00 :
Torreon, Mexico (TRC) | USD usD | aus (23.0kg) - O2sOun (15 7-0eny)

 

 

 

Important Information about MileagePlus Earning

*

Accruals vary based on the terms and conditions of the traveler’s frequent flyer program, the
traveler’s frequent flyer status and the itinerary selected. United MileagePlus® mileage accrual is
subject to the rules of the MileagePlus program

*

Once travel has started, accruals will no longer display. You can view your MileagePlus account
for posted accrual

*

You can earn up to 75,000 award miles per ticket. The 75,000 award miles cap may be applied to
your posted flight activity in an order different than shown

+

PQD are a Premier status requirement for members in the U.S. only.

+

Accrual is only displayed for MileagePlus members who choose to accrue to their MileagePlus
account.

 

Additional Baggage Information

The above amounts represent an estimate of the first and second checked baggage
service charges that may apply to your itinerary.

3
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 58 of 282 PagelD: 139

Exhibit “O”
 

ESTOS CONSERVARAN LA 1° COPIA (ROSA) PARA ENTREGARLA AL INEGI

COPIA (ROSA) Y LA 2° COPIA (AZUL) AL REGISTRO CIVIL PARA OBTENER EL ACTA DE DEFUNCION. S! EL CERTIFICADO
LA INFORMACION EN ESTE CERTIFICADO Y SU TRATAMIENTO ESTAN PROTEGIDOS CONFORME A LA

NORMATIVIDAD APLICABLE VIGENTE EN MATERIA DE TRANSPARENCIA Y PROTECCION DE DATOS

POR LOS SEMEFO,

|

CERTIFICADO DE DEFUNCION 160215915

ANTES DE LLENAR LEA LAS INSTRUCCIONES EN EL REVERS

 

DEL FALLECIDO

1. NOMBRE DEL eee iE ( LW re EPA "Chez, =

Nombrefs) Apellido paterno Apallido

 

 

3. SEXO 4. NACIO! DAD

{$2 a9 Hombre” MuerC)o so, Os Menicanagey, § OlraC), Pe ora8

5. LHABLABA ALGUNA LENGUA INDIGENA? 9 7. ek 8.
COO) h AL | ee. 9.62

si No, Se ignora
- IO, IR, lgnora@)g Kitogramos Gramos ih. Dia Mes Aito

 
    

 

 

 

 

 

 

 

9. EDAD
CUMPLIDA Para menores Para menores Para menores Pata menores Para personas O O
de una hora is | | deun dia le | de un mes | | | de un afio de un aio. o mas Seana 9
Ai Afies cump

Olas Meses

 

9.1 Para meanores de un aio escriba el nimero de folio del 10. ESTADO CONYUGAL
Gertificado de

 

 

 

 

 

Nacimiento: | i I I l i i | I -l} En unién libra) 4 Separado(a)(), Divorciado(a)), ViudolalC) Soltero(a}(”); Casale Se ignora)g

ee nente donde vivia el fallecido(a)

 
  
 

  

 

 

     

 

 

 

 

 

 
 
 

 

 

 

 

 

: 77.2 Colonia > Ai,3 Lotalidad
LOM27 GL4C/0 J ps ef De ceiaga. 3]
——_— 11.4 Municipio o delegacién Senladrana ohms dtranjero)
12. ESCOLARIDAD 13. (greece, +
Nase Oy By. On'SeamiteOe Satta nga PT Sys Oons| Al gnc Pol at
Preescolar()1 Fi pi bade Os ae Os Se era ao pled Og _ Posgrado O10 “ 73. 1 Trabaeba aon aay
44, AFI A ao DE SALUD i 14.1 Namero de seguridad social o afiliacién

 

 

‘
Ninguna fit), ISSSTEC), SEDENAC). Seguro Popular O7 Ota Os :
;

IMSS (C)y PEMEXQ), SEMAR (), IMSS OporunidadesC),, Sed Ose E

P| Sts Zz

 

 

 

DE LA DEFUNCION

 

   

    

 

45. SITIO DE OCURRENCIA DE LA DEFUNCION é - 7] PoaEag
Secretaria ® IMSS PEMEX SEMAR Unidad / te O i i, tra
doce : Os Os O7 ecica 8 7 95,1 Nombre de ta unidad medica, Geely fica 10 yar Onz
IMSS Qz2 SSSTEQ4, SEDENAC)g Olraunidadc), Sima) |) Whe |} Hogar Se

: 2 4 6 , 8 : a9
Oporainidades paatica ; TIE Clave Unica de Eslablecimiontos #6 Salud (GLUES) ; Ont igtaO

 

 

‘it Bole

“16-2 Colonia

   

 

 

 

 

    

= ~ . ~~ ie idad faderativa_ =e =>
a EO. 4 Lae 18. ,TUVO ATENGJONIMEDIGAIDURANTE LA 19. zSE PRACTICO NECROP
i | nin ey ENFERME ene iON ANTES DE LA MUERTE? - a
t2 a Ps \O.4 | 2.0.1 wife! i T \3 | as sik Oz Setgnora), 1) aot eh

 

 

 

 

   

   
   
 

aproximada, LE a el le
mee de ESL

   
 
  
 
 

20. CAUSAS DE oan (yt nas en eid tonal. Evite sefialar modas daljrot pao cardiaco, astenta, otc i t In
me as As rol la
PARTE! ‘ : i y a qhtehti wana
Enfermedad, tesidn o estado  - ah ae meals ‘ / ’ a iimuenas a ¥
é Co, Apes

painlégico rodujo ta
muarta Giremtanents ier

     
 

 

te

 
 

st
>

 

 

 

 
oS fee ee eee LLLAMD Document 1-1 Filed 06/17/19 Page 60 of ni es PagelD: 141
morboso que la produjo

 

  

22. S1LA DEFUNCION CORRESPONDE A UNA MUJER DE 10 A54 ANOS 1 22.2 glascausasanotadas | 22.3 i causas anoladas
’

22.1 Especifique stla muerte ocurrid durante: | | «+ fusren complicacion: al embarazo,

‘© puarperio? | 21. CAUSA ee DE perinicibii

 

 

ENTREGUE EL ORIGINAL, Lu
DE DEFUNCION FUE EXPED

 

 

 

 

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

  

 

 

 

 

 

 

El embarazoC), Elparto(). ElpuerperioQ), } : parte S puespania? = : édigo CIE
desis el pare parts o § aborto 4 titinos 12 meses previo ue muerte 5 : a] Or 4 Noa ; siQy NoC)e ff fifty
phal ee Li ne Tar } 23.3 Sitio donde ocurrid la lesion Aca industrial be Os ‘23.4 (Qué perenigees tania el presunto
é en : y ‘ taller, fabrica ra, { agresor con el(la do(a)?
sempefiode {Vivi cular (CC), “Area deportiva ;
a 23.1 Fue un presunto Sarasa? - = Oo ¥ Os Fenuho © parcela) Or :
2 Ancien, Honma) 7 3, St i Vidonda cia), eecsecies Otro Zs
= g Suicidio CC), Selanara), i Selgnora()y ; i pe uoficha CO) Bewa Senreicial ae Se ignora
a z 23.5 La dofuncién fue registrada en el “iba bre cién, circunstancia o,motives en q eae ae AS ey ee ee ee
8 4 | Ministerio Paiblico can el acta ndmero: Peak A dal WO. i
<O L cid? cy ropilla Na o Pc 4 1A
= a>
— be ;
——a > a Ocul ’
= = a ff eee, Cy sdlle lac $f Carte Wane
——4 Ley iy 23.7.2 Colonia 23.7.3 Localidad
== 2 He 2 GfAty 2 ' | LD eoeping a Leas)
ae a 23.7.4 Municipio o delegackin ak 23.7.5 Enlidad federativa
=O |, | 2 NOMB hi b (a if 25. PA CO CON EL{(LA) FALLECIDO(A)
=~ [2 2 fy b Da
SSN [62 (po, 7 ie 7 OLPIGT O a
— SI 26. age Ba POR 27. SIE CERTIFIGANTE ies /
— E | vatont Os tgdeade etica 3 la Souratarta de me Prec se “nO oreOa ——J SH.
at 2 ee . f de la cédula profesional
= © | 28. NOMBR ? 29. TELEFONO
= 2 { ;
= |E ner Banda"! Orrola ("89 333090/
=— i pation paaihibhel nt. fo ee 5; Apetiido ory
: V_, /, %g of |. For ~ aa Baia, lé
So é MEDICO CIRUJ f
La (ff, terd> f Sey Se a
CE SM, ; "SESE Ee?) |wenceo.pror.0 a ie |
¢§ _ | 33: LADEFUNCION FUE INSCRITA EN LA 34, LUGAR Y FECHA DE REGISTRO
uu | OFICIALIA O JUZGADO Ped
iT] FRA
“> 34.1 Localidad | | | | |
i O |} Nim Libro Nim,
Liu {i J | |
a 33.1 Acta Nim. 34.2 Municipio o dalegacién 34.3 Entidad federativa 34.4 Dia Mes Afio e,

 

 

 

 

ATENCION: EL PERSONAL DEL REGISTRO CIVIL DEBE REMITIR SEMANALMENTE ESTE ORIGINAL A LA SECRETARIA DE SALUD

  
     

re es SIME) [2 Os [je ey

"wed (e501) dooep ef Tupienealcs eee eemiee an tied Liha an ugiounjeq oe Spee BD |e 1s “ugIoUnjoq ap Eloy |e. 4aUa]go ered iat
} | onsibeyy jes DHEAD|) 8p ugPonjsul B] uoo seidoo seJeuwuLd sop se] A jeuGuo je ‘opeseseyuy oO: Saleiiuues so] e enBe.quq “seidoo sayy A jeulBuo ue auay] «
"UOBULOIUL 2] (Je[p}09.0) douig1de Bed ¢ oglu) elpadxeje eunoe! eo|psu pepiun eun ua gUiNoO UgISUTyap |

is “(P)oppeiies fop ejqesuodse: ‘Byueujebo} Bllosied © JeyNUe) Un Jod epsuoiuodaid UgSeuuelul 2] woo asaljixne ‘peo YI8Q 8}Se ep OpeUdl| [9 BIE «

"pnyeS ap Bye\aines B[yod epezuojne ven tod ‘op pada. Jas eipod ‘oalpswi eAey ou apuop saie6n|

ue suena ye opysise eAey-anb [a0 upjUeTe BwupIN BY Lorene BAB) enb ja ‘SqUBR peerrsotsiald ap ‘oojpely un sod Opipadxa Jas egaq *»
‘$3 1VHSNSD SANOIDDNYISNI

Wel OALLONULSNI

    

   

Se se NOQIONNAaG 3G oavoiilua sad oavnatt SE
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 61 of 282 PagelD: 142

Exhibit “P”
Gaze GA eaGy WeRde NLH-AMD Document 1-1 Filed 06/17/19 Page 62 of 282 PACA Se 1

 

Most Recent I-94

 

Admission (I-94) Record Number : 96074407030
Most Recent Date of Entry: 2016 May 12

Class of Admission : F1

Admit Until Date : D/S

Details provided on the I-94 Information form:

Last/Surname : CONTRERAS CRUZ
First (Given) Name : ERIKA

Birth Date : 1979
Passport Number : 2955

Country of Issuance : Mexico

 

 

be Effective April 26, 2013, DHS began automating the admission process. An alien lawfully admitted or paroled into
the U.S. is no longer required to be in possession of a preprinted Form I-94. A record of admission printed from the
CBP website constitutes a lawful record of admission. See 8 CFR § 1.4(d).

If an employer, local, state or federal agency requests admission information, present your admission (I-94)
number along with any additional required documents requested by that employer or agency.

b» Note: For security reasons, we recommend that you close your browser after you have finished retrieving your
1-94 number.

OMB No, 1651-0111
Expiration Oate:03/31/2017

For inquiries or questions regarding your |-94, please click here

Accessibility | Privacy Policy

https://i94.cbp.dhs.gow/194/ 3/24/2017
Cape GeisMisseNLH-AMD Document 1-1 Filed 06/17/19 Page 63 of 282 Pagel: 14H 1

Arrival Date Departure Date
Port of Entry Port of Exit
1 2016-05-12T00:00:00.0-04:00 2016-08-28T00:00:00.0-04:00

IAH - HOUSTON INTERCONTINENTAL

2 2016-01-18T00:00:00.0-05:00 2016-04-23T00:00:00.0-04:00
IAH - HOUSTON INTERCONTINENTAL HOU - HOUSTON, TX

3 2015-08-13T00:00:00.0-04:00
IAH - HOUSTON INTERCONTINENTAL

4 2015-01-18T00:00:00.0-05:00 2015-07-17T00:00:00.0-04:00
IAH - HOUSTON INTERCONTINENTAL HOU - HOUSTON, TX

5 2014-08-27T00:00:00.0-04:00 2014-12-28T00:00:00.0-05:00
IAH - HOUSTON INTERCONTINENTAL HOU - HOUSTON, TX

https://i94.cbp.dhs.gov/194/ 3/24/2017
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 64 of 282 PagelD: 145

Exhibit “Q”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 65 of 282 PagelD: 146

      

Departure Number

 
  
   
   
 
  
 
      
 
 
    
   

 

b429 48108 02 20.8 aS ey OR
ea ky wae AUG 09 2012 & 9

 

Ot Depart f ie .
f (ty eating NS ri _F1 aa /
4 CBP I-94 (11/04) "i 11038

Wi / Departure Record

 

 

 

 

4)
i
AS) DIS
Vi Ih Family Name
\) |CONTRERAS CRUZ 3
A First (Given) Name " y Mo Yr)
we ERIKA 79
Country ot Citizenship
MEXICO

 

 

20120809 US-VISIT 20120809 MULTIPLE

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 66 of 282 PagelD: 147

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 67 of 282 PagelD: 148

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 68 of 282 PagelD: 149

 

 
 

Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 69 of 282 PagelD: 150

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 70 of 282 PagelD: 151

 

 

 

 

))

Ui AS See =
A a x

— AMT toe

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 71 of 282 PagelD: 152

 

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 72 of 282 PagelD: 153

 

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 73 of 282 PagelD: 154

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 74 of 282 PagelD: 155

  
  

     
  
   
    
 
     

kate pasapocte gan valid! por la teanfrarallitieh di

datas Alt et

yagTnM:, ESL rit saevcaijeald eaild"p
tinplléad xin less PgusibO® es abloci

Xin eamsothe pared, destruct

coimanicnr € ee) iimed

ciroupistancias-exr gue hues

Kste pataparte vin eswvalidy st edypee,

  
  
 

 

    
    
 
 
 

   
     
    

 

Ws Ao HE J 2 " a

‘tsa

    
 
  
  

oe poteetey Hop Trenplonaaitras o cual |
Contigue 92, as.y nt poara

ne oor de ii ratiineny tonsil cE cl
“This passport is void ifnotdily signed by the ‘el |

   
   
      

ccutrections, jaterlinings oF aityeb
extra pages may be dddedh Teeth
(ware { Mevican Embassy i

‘Cepasguphet west pas tillabl 4
‘(iiclyed nul Bn das des gratte

        
   

    
 
 
  

at KES chvusr,
BA aatag a clare An Gye
- a veyron MA. Gat Dalbunes
area

    

 

   

 
    
 
 
 

bk nic
q ail Wan cit

GO7 163202

I

    
  

 

 

 

 

  
 

Mie
Lam
vues
"
i 7 ‘
‘si
ew
j
oF vtiwala & i
Pon, ey eran Bi aly

‘
+ ly

   

“A “pul ;
w
an resins oi y Mearns =
Me anak ratte a waar ah tone ite ig de olay Wee
Ly $9 mt tented i ae <x cy

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 75 of 282 PagelD: 156

Exhibit “R”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 76 of 282 PagelD: 157

 

Tels = Se

=.

La'Secretatia de Relaciones Exteriores de Jos Estatios Unidos

= competentes que

1 4 las uuroridadles
permifan al titular de este pasaporte de nacionalidad mexicana
alguno y, dado el caso, le

olorguen.tode la asistencii|y proteccitin’ posites.

wv
3
&
S
a.
Y
3
@
a.
s
G
2
LY
a
2
5
£
SH

   

foitign Alfsirsvofthe United Mexican Staces

nistry of f
hereby requests all competent tushoriti¢s,to,permit the holder of

hindrance and in ease-al need to givé Mim all Jawful

Ss
ZS
3 a
ao
a> °uU
UB
a
3s
45
6
we >
Oe
‘ow. oO
@ oe
50
ee
£5
mp
a
ge
g 8
&.
B=
3B
a
g 7
B34
2s
=a
& a

a"
ate A
a. “oc
: : ey 8
as “8 (2.2 | a
esi = SES og
iis =~ o 5
=i ad :

| ta es if ST S

ie ) yy ao e x

fl Oe t = = Ye

= = Ao 2 &

wat _ 3 ¢ ™ i

has = ‘Gao G

= a re

as d = = 2

fehl 5 Soc, ’ 3.

- sai 7 oD

| =

vu

i 5

. u

= s

this passport, a Mexican agtional,'free Iranst: withour delay or
nationalicé mexicaine, et de lui préter toute aide et assistance possibles

su libre pass

The: Mi

 

 

/}

 

 

ARAN

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 77 of 282 PagelD: 158

 

mL aka} att
SED Ry

 

ect hea

s gee AMER LS RAR NS tan ase

TVVS STNG A

aa

le

eo re

i os

s »

Es i, j ‘ee i t

 

Wey

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 78 of 282 PagelD: 159

st ee eg lt eg — = a

=e

meer pet

 

7 (ouerreriy
E :

Cage oher ees:

TSE re

2 e
it |
- it
Aa vt
is

ea a
nt we
a i
a i

Vrees : PPS

 

oe TRA

ad
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

Page 79 of 282 PagelD: 160

 

 
 

      
 
 
  

 

  
 

 

     

   
 

  
 

 

 
   
 
 

 

    
  
  
  
   

   

   

 

 

      
  

  
    

    
  

   
 

    

 

    

—————— eine
Pav: Be ok RRO RM
ig oo : “ i COAHUHE A
|B ENE 15S
| stp:
ENP tp sig Le ii siacorases
5 cues atid en “tape cat end
Hverioc 1g e a Be i et re a
i= 3 _ iypqigtanchazen jue hubiese octrrido. “4 . ahr ae cain:
at eee t “Viste paSspdrle:ito es vilido si eared af l,i i Supe
fa) UR | eh suet encerrenglonadis 0 etl ae”
= 3 a : ae as,)\ io ran agreparsele pee Ri tah — ‘1 |
i Bs cs : plnnbaleda ae Gin A |
x aE
Cy rT tan Mei
; 0 nS al ir ne |
Lg 3 gies —— ee a |
2 8 eee i z
' @ 83 ; Se ——— le
qg om Pe ee: ne Sicec napa ote at
. we pr hdd
Pee 615099955
Usa  heo2 @
PMR ee Urs i ; i AU ON AO A A
; jiey Bis re i | axe oat ag ae gies

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 80 of 282 PagelD: 161

Exhibit “S”
Case 1:19-cv-13912-NLH-A

 

A \|NOMBRE

tHe NOMBRE DEL CONYUGE

’ NOMBRE ‘DEL PADRE RAMON ‘CONTRERAS SISNEROS |
Ae cay
]) | NOMBRE DELA MADRE ‘MARGARITA CRUZ ir

 

 

 

"REGISTRO. CIVIL: re
ACTA DE. DEFUNCION |

 

 

‘( OFICIALIA No. [LIBRO No

 

: ae 2 ACTA Nos
10 25a S AA, Sb S22 heir

 

LOCALIDAD = | | | {MUNICIPIO » = | J ENTIDAD FEDERATIVA™
(cD. GOMEZ PALACIO} \*  |GOMEZ PALACIO. ~_ |DURANGO
r

 

 

 

2610770 16

 

HIPOLITO,
WOMB)
SOLTERO BEDSOYs 2

; AROS) MESES "DIAS, HORAS
DOMICILIO HABITUAL conidcibo ae

; FINADO | t
CONTRERAS ~ rae ey a CRUZ
PRIMER AFELLIDO. — Ae ~ SEGUNDO APELLADG est

NACIONALIDAD MEXICANA .

ESTADO CIVIL

wt Pert

 

 

 

2. 2

DESTINO usp CADAVER, CREMACION _ say

 

ee UBICAGION GONE PALAGIO DURANGO

_ SEXO MESeUUNOe

 

 

 

 

 

 

ier

uy

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se did lecturn a la joresdnte’p bf i

 

=
: pen gt contenido lo ratifean y iit ae n quienes ea All is intervinieron Ye
| lig hacerlo, y aan Haim : goer r ‘ eer)

 

 

 

INTERESADO

RUE oat

pie
3 Sees

 

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 82 of 282 PagelD: 163

Exhibit “T”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 83 of 282 PagelD: 164
28/12/2016

+t

IMG-20161228-WA0006.jpg

 
28/12201€ ase 1:19-cv-13912-NLH-AMD Document:2'*FieWS@/tR919 Page 84 of 282 PagelD: 165

https://mail.google.com/mail/u/0/?pc=carousel-about-es#inbox/15946859bb1ac994?projector=1

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 85 of 282 PagelD: 166

Exhibit “U”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 86 of 282 PagelD: 167

 

De: United Airlines, Inc. <unitedairlines@united.com>
Enviado: jueves, 4 de agosto de 2016 05:38 p. m.

Para: CONTRERAS_ERIKA1@HOTMAIL.COM

Asunto: eTicket itinerary and Receipt for Confirmation K251FF

Receipt for confirmation K251FF

 

UNITED #)

A TAR ALUANCE MEMBER Yo"
Seneeercenattlln __ United logo link to home page

United Airlines &#8211; Airline Tickets, Travel Deals and Flights

www.united.com

Find the latest travel deals on flights, hotels and rental cars. Book airline tickets and

Confirmation:
K251FF

Check-In >
Issue Date: August 04, 2016

Traveler information
eTicket NumberFrequent FlyerNumberSeats

 

Traveler
CONTRERASCRUZ/ERIKA 0162313014163 22E/34C/15A/10B

FLIGHT INFORMATION

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 87 of 282 PagelD: 168

Day, Date Flight ClassDeparture City and Time Arrival City and Time _— AircraftMeal

    
 

 

Fri, UA1130L HOUSTON, TX 737-700 Purchase
26AUGI6 PHILADELPHIA, PA (IAH -BUSH INTL) 10:32
(PHL) 8:05 AM AM
Fri, UA1944L HOUSTON, TX oe kt eh. 737-900 ve
26AUGI6 (IAH -BUSH INTL) 11:25 SAN Sorontol es Sas
AM (SAT) 12:28 PM — oe li Dt:
Thu, UA6068L SAN ANTONIO, TX WASHINGTON, Dc ERJ 175 Purchase
22SEP16 (SAT) 4:20 PM (IAD - DULLES) 8:52 PM
Flight operated by MESA AIRLINES doing business as UNITED EXPRESS,
Thu, UA61 WASHINGTON, DC CRJ- ;
22SEP| 6 (IAD - DULLES) 10:20 PHILADELPHIA,PA 700 |
. PM (PHL) 11:22 PM :
Plight doing business as UNITED EXPRESS. |
FARE INFORMATION
Fare Breakdown Form of Payment:
MASTERCARD
e Airfare: Last Four Digits
3159
281.86

USD

e U.S. Transportation Tax:

21.14
e U.S. Flight Segment Tax:
16.00
e September 11th Security Fee:
11.20
e U.S. Passenger Facility Charge:
18.00
e Per Person Total:
348.20
USD
e eTicket Total:
348.20
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 88 of 282 PagelD: 169

USD
The airfare you paid on this itinerary totals: 281.86 USD

The taxes, fees, and surcharges paid total: 66.34 USD

Fare Rules: Additional charges may apply for changes in addition to any fare rules listed.

NONREF/0V ALUAFTDPT/CHGFEE
Cancel reservations before the scheduled departure time or TICKET HAS NO
VALUE.

 

Baggage allowance and charges for this itinerary.

Baggage fees are per traveler

 

 

Maximum | weight and dimensions
1 bag | 2"! bag per piece of baggage
___Max wt / dim per piece

Origin ar and destination for checked
baggage

 

 

50.0lbs (23.0kg) - 62.0in (157.0cm)

 

 

U /26/2016 Philadelphia, PA (PHL) to San} 25.00 | 35.00 |

 

 

 

Antonio, TX (SAT) USD | USD |~ - |
9/22/2016 San Antonio, TX (SAT) to 25.00 | 35.00 .
Philadelphia, PA (PHL) |usp_ | usp 50.0lbs (23.0kg) - 62.0in (157-0cm)

 

 

 

Important Information about MileagePlus Karning

>

Accruals vary based on the terms and conditions of the traveler’s frequent flyer program, the
traveler’s frequent flyer status and the itinerary selected. United MileagePlus® mileage accrual is
subject to the rules of the MileagePlus program

e

Once travel has started, accruals will no longer display. You can view your MileagePlus account
for posted accrual

*

You can earn up to 75,000 award miles per ticket. The 75,000 award miles cap may be applied to
your posted flight activity in an order different than shown

*

PQD are a Premier status requirement for members in the U.S. only.

*

Accrual is only displayed for MileagePlus members who choose to accrue to their MileagePlus
3
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 89 of 282 PagelD: 170

Exhibit “V"
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 90 of 282 PagelD: 171

 

8/21/2017 SEVIS - Etlgibillty - EVENT History
Event Name Event Date peasitting Performed By
Status
.© Change of Session Dates llaainne ACTIVE DHS Official
13:47:15
Correction Request 19792740 - 07/19/2017 .
T ED DH
_ Request for Information 41:19:32 enn $ Official
@  ADIS Arrival oa eee TERMINATED System [nterface
19:34:36
. 01/17/2017
ADIS Arrival 18:09:33 TERMINATED System Interface
o -ADIS Arrival CI VORONe 2 TERMINATED System Interface
47:27:23 5
. Corraction Request 19792740 01/17/2017 '
‘ TERMINATED System Interf.
© status Update 11:14:56 ystem Imeniace
‘ Correction Request 19792740 01/17/2017 _
: -TE tin Jack:
0 | Submitted 41:14:24 TERMINATED Kristin Jackson
: Correction Request 19666737 01/12/2017 ,
E Official
Denial 20:28:42 TERMINATED DHS Officia
ADIS Arrival oan TERMINATED System Interface.
01/06/2017
ADIS Arrival 20:00:23 ‘ TERMINATED System Interface
i: Correction Request 19666737 - 01/04/2017 .
‘ TERMINATED
: Request for Information 20:25:26 DHS Official
Corraction Request 19666737 12/27/2016
T 8
Oo Status Update 47-21-58 ERMINATED ystem Interface
Correction Request 19666737 12/27/2016 ss
© Submitted 47:21:55 TERMINATED Kristin Jackson
© Terminate - User Termination rete TERMINATED Kristin Jackson
Field Changed old Value New Value
AUTHORIZED
Termination Reason EARLY
, WITHDRAWAL
Student needs two Student needed to
semesters to unexpectedly leava
the U.S. to address
R k complete degree farnil
emarks requirements for emergency family
. issues. Will try to
Business Admin, :
AS ralurn for the Spring
~~ 2017 semester,
. 09/07/2016
& ADIS Arrival 21°47:46 ACTIVE System Interface
@ Program Extension voioot ACTIVE Kristin Jackson

htips://agov.ice.gov/savis/action/aligibillty/viawEvantHistoryData?retum ToS tudent=trua&returnForward=trug&aventhistory_business context=01&stude... 2/5
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 91 of 282 PagelD: 172

8/21/2017

SEVIS - Eligibility - EVENT History

Resulting

 

Event Name Event Date Performed By
Status
‘> Change of Session Dates Onin ‘ ACTIVE DHS Official
13:47:15
. Correction Request 19792740 - 01/19/2017 .
TERMINAT DHS O J
Request for Information 11:19:32 eanele iekoni
01/17/2017
i S Arri T
@ - ADIS Arrival 49:34:36 - TERMINATED System Interface
01/17/2017
i T
. ADIS Arrival 48:09:33 ERMINATED System Interface
'@ ADIS Arrival Ouro Ww ‘ TERMINATED System Interface -
17:27:23
. Corraction Request 19792740 01/17/2017
: TERMINATED  . System Interfi 7
© Status Update 11:14:56 M ystem ines |
, Gorrection Request 19792740 01/17/2017 mm:
° Submitted 41:14:24 TERMINATED Kristin Jackson
Correction Request 19666737 0112/2017 | ,
- Denial 20:25:12 TERMINATED DHS Official
01/11/2017
DIS ival iT D :
ADIS Arriva 03:30:31 ERMINATE System Interface
01/06/2017
i E |
ADIS Arrival 90:00:23 TERMINATED System Interface
. Correction Request 19666737 - 01/04/2017 .
‘ TE A DHS !
© , Request for Information 20:25:26 ea ED metoiictd
Corraction Request 19666737 12/27/2016
; s
® Status Update 47:24:58 TERMINATED ystem Interface
_ Correction Request 19666737 12/27/2016 a
& Submitted 47:21:55 TERMINATED Kristin Jackson
Fisldhanged  ~—~—~—«dOld Value. ~=——S—S*«wNew Valu
. Student Status
Corraction Type Change
Request Status REQUESTED

\

|

Correction Comments

Request Status Date

@ Terminate - User Termination

Student needed to

: return homa for
- family raasons

09/12/2016
16:03:53

during the Fall 2016
- authorized early
withdrawal, She
Intends to come
back to Atlantic
Cape for the Spring
2017 semester.

27-DEC-16

TERMINATED

Kristin Jackson

https‘//egov.ice.gov/sevis/action/allgibilityiviewEventHistoryData?retumToStudent=true&retumForward=trueseventhistory_business_context=01 &stude... 2/5
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 92 of 282 PagelD: 173

 

8/21/2017 SEVIS - EXigibility - EVENT History
Event Name Event Date Resulting Performed B
Status ¥
01/19/2017
C .
@ Change of Session Dates 13:47:15 ACTIVE DHS Official
Correction Request 19792740 - 01/19/2017 .
ERMINATED DHS Offi
© Request for Information 14:19:32 i E eo
& ADIS Arrival cae TERMINATED System Interface
19:34:36
01/17/2017
5 Arri
ADIs Arrival 48:09:33 TERMINATED System Interface
01/17/2017
© AODIS Arrival 47:27:23 TERMINATED System Interface
Correction Request 19792740 01/17/2017
ERMINATED Syst
© status Update 11:14:56 PeRMINAe gion" inteptace
Correction Request 19792740 01/17/2017 zs
: TE D K
Oo Submitted 41:14:24 TERMINATE tistin Jackson
Correction Request 49666737 01/12/2017 .
ATED
Denial 20:25:12 TERMINATE DHS Official
. 01/11/2017
ADIS5 Arrival 03:30:31 : TERMINATED System Interface
01/06/2017
ADIS Arri
DIS Arrival 20:00:23 TERMINATED System Interface
Correction Request 19666737 - 01/04/2017 ’
TERMINATED DB fficial
o Request for Information 20:25:26 7 heueiicls
Corraction Request 19666737 12/27/2016
- TERMINATED System Interfa
© status Update 47:21:58 ystem interlace
Fintd Changed | Old Value New Value .
Request Status REQUESTED PENDING Lee
Correction Request 19666737 12/27/2016 oa
TERMINATED Jack
© submitted 17:21:55 M Reristip Jacke
Field Changed —s Old Value New Value
. Student Status
Correction Type Change
Request Status REQUESTED
Student needed to
return home for
family reasons
during the Fal! 2016
. - authorized early
Correction Comments withdrawal. She
Intands to come
back to Atlantic
Cape for the Spring
2017 semester.
\ Request Status Date 27-DEC-16

"Si

ee

hitps://egov.ice.gow/sevis/action/eligibllity/viewEventHistoryData?retum ToStudent=true&returnForward=truegeventhistary_businass_context=01 &studs.... 2/6
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 93 of 282 PagelD: 174

 

8/21/2017 SEVIS - Eligibility - EVENT History
Resulting
Event N Event Date Performed B
ve ame vent Da Status erfo y
Correction Request 19792740 01/19/2017 ACTIVE DHS Official
Approval 13:47:15
ISS Change of Student Status Be ACTIVE DHS Official
13:47:15
© Change of Session Dates onlaSZ ou ACTIVE DHS Official
13:47:15
/Fleld Changed OldValue = =—S—S—Ss«NNew Value
_ Current Session End Date . 14-MAY-16 19-MAY-17
Next Session Start Date 29-AUG-16 05-SEP-17
Length of Next i
_ Break/Vacation ape me
Correction Request 19792740 - 01/19/2017 .
TERMINATED DHS Official
© Request for Information 11:19:32
- Field Changed | Old Value New Value
' Date of RFI 419-JAN-17
A letter on your school
letterhead signed by the
P/DSO that in detail
. explains your issue and
data fix request; Please
‘include the following date
information: a. date the
: student last attended
‘ classes b. date the student
. faquested the Leave of
Absence c. date the student
departed the US d. date the
student will return/relurned
F to the US e, start date of
next available session for
the student f. date and time
of VISA appointment (if
Explanation for RFI applies) This letter should

be scanned and emailed to
savishelpdesk@ice.dhs.gov.
Plaase include my nama

. "ARNETRICE” and Request

tes

ID number in the subject
line. Failure to submit this
letter within 4 business days
will result in the request
baing denied. If you have
any questions, please give
me a call on 703-603-3476
OR 202-560-8420 7:30 am -
4:00 pm M - F (EST).
Failure to contact me with 4
businass days will result in
the request being denied.
Thank you, ARNETRICE

https:/agov Ice.gov/sevis/action/eligibllity/vlewEventHistoryData?retum ToS tudent=true&returnF orward=lrueSeventhistory_business_context=O1éstude... 2/6
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 94 of 282 PagelD: 175

8/21/2017

SEVIS - Eligibility - EVENT History

 

Event Name Event Date Resuiting Performed By
Status
© Change of Session Dates O119/2017 ACTIVE DHS Official
13:47:15
Correction Request 19792740 - 01/19/2017 .
TERMINATED DHS Official
©: Request for Information 11:19:32 ca
Mm: 01/17/2017
/@ ‘ ADIS Arrival 19:34:36 TERMINATED System Interface
ADIS Arrival Crest? TERMINATED System Interface
18:09:33
tm | . 01/17/2017
» @ | ADIS Arrival 47:27:23 TERMINATED System Interface
. Correction Request 19792740 01/17/2017
| TERMINATED System Interface
© | status Update 11:14:56 pete
' Correction Request 19792740 0117/2017 ~
& ' Submitted 44:14:24 TERMINATED Kristin Jackson
‘FieldChanged = —», Old Value.—s—(«é‘ié« Ne Value
Student Status
Correction Type Change
Request Status REQUESTED
Student needed to
return home for
emergency family

Correction Comments

Request Status Date

Correction Request 19666737
Denial

_ADIS Arrival

ADIS Arrival

Correction Request 19566737 -
Request for Information

reasons during the

: Fall 2016 Semester -
. authorized early

withdrawal was

: permitted. She
: intends to come

back to Atlantic

- Cape for the Spring

01/12/2017

20:25:12

01/11/2017
03:30:31

01/06/2017
20:00:23

01/04/2017
20:25:26

2017 semester.

17-JAN-17
TERMINATED DHS Official
. TERMINATED . System Interface
TERMINATED System Interface
TERMINATED DHS Official

hitps:/egov.ice.gow/savis/actlon/eligibllity/vlawEventHistory Data?relumnToStudent=trueB&returnFonward=true&aventhistory_business_conlext=O1astuda... 2/6
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 95 of 282 PagelD: 176

8/24/2017

Event Name

SEVIS - Eligibility - EVENT History

Resulting
Status

Event Date

Performed By

 

© Change of Session Dates

Correction Request 19792740 -
Request for information

PEARL BE Aas nh beta he ol at

. Fleld Changed Old Value

_Date of RF

Explanation for RFI

Sag

@ = AODIS Arrival

Flald Changed
Country of Issuance
Visa Number

Visa Issuance Data
Visa Expiration Date

Visa Issuance Post

https:/egov.ice.gov/savis/actlon/ellgibliityviewEvanthistory Data ?retumToStudent=irue&returnForward=true&aventhistory_busIness_context=014stude...

AT ee ee les

Old Value
G07163202

23-JUL-19

01/19/2017

13:47:15 ACTIVE

01/19/2017

41:19:32 . TERMINATED

Cee ee ee a | 4

New Value
19-JAN-17

A letter on your school
letterhead signed by the
P/DSO that In detail
explains your issue and
data fix request. Please
include the fotlowing date
information: a. date the
student last attended
classes b. date the student
requested the Leave of
Absence c. data the student
departed the US d. date the
: student will ratumvreturned
to the US a. start date of
next available session for
the student f. date and time
of VISA appointment (if
applles) This letter should
ba scanned and emailed to
sevishalpdesk@ice.dhs.gov.
Please include my name
"ARNETRICE" and Request
1D number in the subjact
line, Fallura ta submit this
letter within 4 business days
wiil result in the request

| being denied. If you have

- any questions, please give
me a call on 703-603-3476
OR 202-560-8426 7:30 am -
4:00 pm M - F (EST),

’ Failure to contact me with 4
business days will result in
the request being denied,
Thank you, ARNETRICE

01/17/2017

INATED
19:34:36 MN

New Value
G07163202

23-JUL-19

DHS Official

DHS Official

System Interface

27
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 96 of 282 PagelD: 177

Exhibit “W”"
 

Pe a See ea et a a Te

 

    
   

 

            

Se
ne

a ee oe — = ee a

StussIOs ua MET EMA OSH TeIONIQIOTE =

        

 

 

    

    

 

 

 

 

Pe OS a ‘us roe} StS eae
= Ts 7" 72" Spon JSPR SEIS ae ae —— 2 . sun} <5 7 = >
Ay Age == : = = = ss  ———— == = == | = = oe

 

“(0) saAq - ~ fa) rey _ (o} oun
| . NOILVIAROINI VLVO TYNG
| i (MANSiieits)  aAaS Hol OL NOTLISCESIA I¥OdSy “AITWA SI #AI

 

 

 

 

SIANS SIHL JI “LIGENS@ YO NOISSINGY ONISNASY wos SNYAW DIOS AHO S¥ 45M LON Od °
NOISSINGY JO SESSWIO ESHLO YO GE SIASS IN@ZAZSAIC ¥ HIIM AMINA OL ATdd¥ LON SHOT 9T0Z/9T/60
DVla SIHL NOLLOW SLviedGwdadv SNwWL SMlvis <0 IMO Sl 2JSP@nsS 41 “SIAgSs NI SALY
LY DNIASTESA LNOHLIM TL SIAAS SZHL SY¥E 610Z-SQ/CZ3z dl 20 HO UID "2K ‘TW "7a CT |
a SW AMLNT MOTI LON OO “GITWA UEONOT ON ST LECCLTEOOON YI SIARS *AINO B3Od wOa 910¢/F1/60
SWIPLWUay ajeq

 

 

 

 

 

 

(2)(2)(q)‘apLb OSN 6H : (€)(q) :

| 6L6L/80/
{p} zapuag (p) e929 | —_ tH) quia }

NMONANM - 1

|
|
| z (Z} NOILWWHOIN1 SHH
1
1
1

 

 

 

 

JOPED PUY BWuEecsiy SNIETS jen
KELSAS WHIES Zed

 

 

 

 

— P KSLSAS L Wilda SVASELNOOD

 

WAESAS “ | WALES “2NENSVARELNOD

 

 

 

 

 

adAy Sety SLWEN S/R PLAN « setly| SWEN }SUI4 > SEY SWE JSP] - SEL

 

{¢
Wilua «ED SEE

 

 

 

SWEN SIPPIN, SWEN FSS it
- NOLLEESINI OL Haas

ayeg dois aed HEIs uonsy A
rf BGTIPOTIEIOU SO

 

 

 

 

 

 

UONES WON
E ; “ NEITY "Lowasns
AL0BS}ED SMES F
FLUE/E:/6U BLoc/t1/so 1 eHLGY |
ajeg sendy ajyeg Aug Qt P1093
[ . . , * NOILYWHOIN] STIVLSO AWSND L5arans NG
r : re - - . > = S (0) | LUVd - NOILYWHOSN =
L - : 1 taylznq) a quOosu

 

 

 

 

 

 

 

 

 

 

Leanna ENGNG). A Poves9U9g | LSA We LE8) 9100/2

            

=i =e ' i
= -_- =

ase 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 97 of 282 PagelD:

zy Sao aa EP Shenp uesieg =SOg be ar oes Sg oat PEAT oS: Be
Sree Se ee ie eee ea AQundeS pues -yo-juawpedaq: TG, ere via yA ee eee oe a

Sagan cs c de ee ets
= Vee 2 Tae eee ee

               

    

    

TS sit Stioaaee Siepae) a2 es = 5 ae a ES ee
BES Sa eee YON Od Ae PAO G:PUE:SI

—Sa>

 

      

  

. =

     
  

pisses en
anno are “sa. US A
Sage ee eee

      

    
 

ee a eee

 

 

 

woz s+ (0), NOLLYWYOAN! S108 —
~ (0) NOWLWWHONT INV,
(0) NOILYWEOSN 35

 

 

 

 

 

 

 

 

 

 

 

 

 

udgAd|49seg

uondiiosaq apon

wey

 

 

 

 

NOVLYWHOSNt LNidd a

 

 

 

Pekaxal sal FOI EOL

10) NOILVAOANI YSSWNN

 

WieD0de SOL:SIA SONWHORS | 2N

 

auoydais)

 

owen n3|

uoneZ
NOILVWYOZNT LO¥

 

(6) NOILVAYOSNI NOULYI N33 1VN

 

aSeWnN DEGYT - OF =

=~ ; ayes

 

 

ody

JOQUInA SHUN |

 

(t) NOLLVIANMOSNI SAOANTTT:
(a) NOILYWHOSNI NGLLYSINNINWOD SLYNt

 

 

0) NOJLVAHOSN) =

 

 

— Toy NOL VAwOINI aSNz3I1 rs
d) NOILYWHOSNI S83

 

 

 

 

SENVFHD SOLVES SIANS - anes |

(OY NOILYANOSNI LYD«
NOLONTHSYM FOIdsO THHINAQ - MOO

 

EOQNWHD SOLWLS SIAdS ~- dAds)

apoD|

 

NOLSWIRSWM EOIGdO IWSINAD - MOD

aus
(2) NOLLYWHOANI NOISS
_t) NOLL VIAHOSNI|

 

 

 

 

aD

ClIXEW - SIA
Anunoes

 

~ th) NOLLYAYOZN! aDW1d|

 

ODTIXAW - Ki

 

 

 

smyeig Aouapisey ' “(oy NSS

(hy digse

 

 

NOWUVWuOANI NOLL VOISLLNAGI TNC

 

 

 

€4jOZ sued

ee ee ee ey

Sno) (a)(a)""" Aa peressueo

LS Wd. 2€:8} 9102/2

 

 

 

        

 

          

Se == 5 a =e
ad =

ee

 

Sees | 435- 7

       

 

=

eo a ae rehearse
GaaresUOngs Old 19P1

= Se ee :

oe Se

Bae egianpiuo $138qd=S04 5 ESS ERS SS a 3

               

esses

  

eel eee

    

= ee i ae SQ’ py. ole” see Wages A nek
- Aynaes: BUEISIOH 39 y puesuioieng SA wt ee

ema
aes eh aes Tapeis
a

   

 

                  
   

+ eo

     

 

- a a jaa
=e : pS ee : 7 =
3 Tees Spee ee a ere _

 

 

sSoee = —— aah - : = at ea — = = a. ra +
= 7a. ry tse ee et aes (ae eS See S| ™ i = oteetiae sof + aS SoS See = ES Se Se!
: = Rs aaeee ese re SAE a dees Pe ca feat aves oo) “SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               

 

 

  

 

 

 

 

 

oO - ===
a le a aa = SSS Se 7 a ee 3
a ee eS ee ee a aE a ee Se
wo a os tote
2 : i
©
ou
“
©O
“
oO
ro)
oO
w
oD
©
oO _ Se -
oO
on
on
Ne
on
on
oO
Oo
Oo _ cs _
2
iL
mu
o
c
O
e
a)
Oo
Oo
Q
Q
=
<
a
= = (0) i LU¥a  NOWLYWEOSNT:
N ee yt (0) NOTLYNOINI ASNADIT|
% (0) NOI WINHONI LNSIWAG
a —_- ~ (0) NOILVNMONI TWD,
3 a NOILYWHOSNI (650845) NOLLYeyiogad ay
o : : ; ; =
ye € jo ¢ abe: 1 Gare y(qy 34a paresaues ae ae oe Wd ZE-84 BLOCH
n : => Lao Sh Re eee aaa See : Saga =
Om ae ae Sieeoeaeee ‘Aieny-uosieq: =S0ale je aeceeeaee ee
oF ee wie =. AqUundas pUE|aWOH 40 JUSUIEdSq <6" f Rea as ee

a, ae So

= soeey =

   
  

 

eons So Sn ee ;
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 100 of 282 PagelD: 181

Exhibit “X”
Case he<cy yagi -NLH-AMD Document 1-1 Filed 06/17/19 Page 101 of 282 Pagelp 1821

 
    
 

  

U.S. Customs and Border Protection

| Securing America’s Borders

Most Recent I-94

 

Admission (I-94) Record Number : 20242749185
Most Recent Date of Entry: 2017 January 03
Class of Admission : F1

Admit Until Date : D/S

Details provided on the 1-94 Information form:

Last/Surname : CONTRERAS CRUZ
First (Given) Name : ERIKA

Birth Date : 1979

Passport Number : G07163202

Country of Issuance: Mexico

 

 

Get Travel History |

 

» Effective April 26, 2013, DHS began automating the admission process. An alien lawfully admitted or paroled into
the U.S. is no longer required to be in possession of a preprinted Form I-94. A record of admission printed from the
CBP website constitutes a lawful record of admission. See 8 CFR § 1.4(d).

> If an employer, local, state or federal agency requests admission information, present your admission (I-94)
number along with any additional required documents requested by that employer or agency.

w Note: For security reasons, we recommend that you close your browser after you have finished retrieving your
1-94 number.

OMB No 1651-0111
ixplration Date: taavaotd

For inquiries or questions regarding your |-94, please click here

Accessibility | Privacy Policy

https://i94.cbp.dhs.gov/194/ 5/22/2018
CARP otReiat WatetdvLH AMD Document 1-1 Filed 06/17/19 Page 102 of 282 Pag |p: 1835

10

11

12

13

14

15

16

17

18

Date

2017-07-30

2017-07-02

2017-01-04

2017-01-03

2016-12-27

2016-09-21

2016-08-28

2016-05-12

2016-04-23

2016-01-18

2016-01-02

2015-08-13

2015-07-17

2015-01-18

2014-12-28

2014-08-27

2014-07-14

2014-01-19

https://i94.cbp.dhs.gov/194/

Type
Departure
Departure
Arrival
Arrival
Departure
Arrival
Arrival
Arrival
Departure
Arrival
Departure
Arrival
Departure
Arrival
Departure
Arrival
Departure

Arrival

Location

Unavailable

Unavailable

DLR

DLR

DRT

Unavailable

Unavailable.

HOU

HOU

HOU

HOU

HOU

HOU

HOU

HOU

HOU

HOU

HOU

5/22/2018
Cage BHcEM HRARLRENLH-AMD Document 1-1 Filed 06/17/19 Page 103 of 282 Pagel: A842

 

Date Type Location
19 2013-12-22 Departure HOU
20 2013-06-25 Arrival HOU
21 2013-06-20 Arrival DLR

https://i94.cbp.dhs.gov/194/

5/22/2018
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 104 of 282 PagelD: 185

Exhibit “Y”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 105 of 282 PagelD: 186

     
  

 

 

 

ATLA “( REGISTRATI@ “COURSE CHANGE FORM
COMMUNITY COLLEGE
Opportunity Starts Here. (on ye tne As C97 Lares eae

 

5100 Black Horse Pike Mays Landing, NJ 08330-2699
609-625-1411 :
ADDR NO, OX, ATE., OR AP

0 BASAAO. feinivioog  _ Meany Jerse l RZ

ZIP CODE

STUDENT ID NUMBER oo
“y COUNTY OF RESIDENCE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= — 7
TODAY'S DATE ec
Pore IS THIS A NEW ADDRESS?) YES (NO
E-MAIL
N=New D=Drop A=Add W=Withdraw C1. summer [1 Fail fi GM Sontinuing Ed Matai C) Jumpstart
vACTION COURSE NUMBER SECTION NUMBER| DAYS/TIME PERIOD CREDIT HOURS
NiID/IA IW .
BOS 21 Hebd | W 4100 PMEGYS PN | og
Business Caw TL 1 [tle -S13ieomh
BUSN- 29> apdA kr zoe PN HANS eM| 3
NIAMAG EMENT INFO S, | | \3 [vo [> _ 5| {2 3176F \
GAS eo =
fooN- A. Megdr |r arog eM- J 3
Micro e onantscS if al zota ~ og [isle ro I
N+ o77¢ A coe
Malt -270 6Lfl | rey |
S-lqhsk ca) Ned pode
wm, — \
K

Nk
ate N—-7RQ—- tole
ADVISOR'S SIGNATURE DATE ae es) VA. DATE —

SECTIONS BELOW FOR OFFICE USE ONLY = NPUTSONATURE //\ PATE

Atlantic Cape Contacts | Pajinenia/ Chargeback nancial Aid iz “Stddent Accountability |

 

 

 

CHARGEBAGK PRomissORY YES NO
ADMISSIONS OFFICE: 609-343-5000

ENROLLMENT OFFICE: 609-343-5005 PHEAGEBACK REG YES NO
- 609-343: fe &: ) * By signing.abov \ n
BUSINESS OFFICE; 609-343-5104 TOTAL DUE: | ( i By signing above, yeeenow edge and
~ FINANCIAL AID OFFICE: 609-343-5082 she —__{ 1+ —_ understand that making changes to my
“TESTING OFFICE: 609-343-5099 W/O GHARGEBACK: courses or withdrawing from courses »
CONTINUING EDUCATION: 609-343-4829 in a balane on
FINANCIAL AID: may result in a balance due my

ML CAMPUS ADVISING OFFICE: 609-343-5621 account and may affect my financial aid,

AG CAMPUS ADVISING OFFICE: 609-343-4893 BALANCE DUE:

CM CAMPUS ADVISING OFFICE: 609-463-8114 STUDENT'S INITIALS:

RECEIPT#

 

FAX CREDIT FORM: 609-343-4994

CASHIER: —$§$______§_—_—
FAX CONTINUING ED FORM: 609-343-4607 |

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 106 of 282 PagelD: 187

Exhibit “Z”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 107 of 282 PagelD: 188

De: United Airlines, Inc. <unitedairlines@united.com>
Enviado: miércoles, 19 de octubre de 2016 06:30 p. m.

Para: CONTRERAS_ERIKAI@HOTMAIL.COM

Asunto: eTicket Itinerary and Receipt for Confirmation C7VRH7

Receipt for confirmation C7VRH7
UNITED 3).

United Airlines &#8211; Airline Tickets, Travel Deals and Flights

A STAR ALLIANCE MEMBER ¥2"
__ United logo link to home page _

 

 

www.united.com

Find the latest travel deals on flights, hotels and rental cars. Book airline tickets and
MileagePlus award tickets to. worldwide destinations.

Confirmation:
C7VRH7

Check-In >
Issue Date: October 20, 2016 5

 

Traveler information
eTicket Number Frequent FlyerNumber Seats

Traveler
CONTRERASCRUZ/ERIKA 0162322419033 ---/---/23 A/23F
Case 1:19-cv-13912-NLH-AMD Document

1-1 Filed 06/17/19 Page 108 of 282 PagelD: 189

 

FLIGHT INFORMATION

Flight Class Departure City and

Day, Date Sime
UA1130A

Thu,
01DEC16 PHILADELPHIA, PA

(PHL) 7:35 AM

Arrival City and Time AircraftMeal
HOUSTON, TX 737-700 Breakfast
(JAH -BUSH INTL) 10:21

AM

 

 

Tht UA 19444 HOUSTON, TX : 737-700
OIDECIG ~~ ([AH -BUSH INTL) 11:35SAN ANTONIO, Te Sb
a oe AM (SAT) 12:39 PM
Wed, UA1166T HOUSTON, TX A-319
28DEC16 SAN ANTONIO, TX (JAH -BUSH INTL) 4:38
(SAT) 3:30 PM PM
Wed, — UALO89T HOUSTON, TX i 4-319 Purchase
neDECIG es el CAT -BUSH INTL) 6:00 PHILADELPHIA, PA
pot ed ee OPM (PHL) 10:15 PM "i
FARE INFORMATION
Fare Breakdown Form of Payment:
VISA
e Airfare: Last Four Digits
4684
453.49
USD
e U.S. Transportation Tax:
34.01
e U.S. Flight Segment Tax:
16.00
e September 11th Security Fee:
11.20
e U.S. Passenger Facility Charge:
18.00
e Per Person Total:
532.70

USD
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 109 of 282 PagelD: 190
e eTicket Total:

532.70

USD
The airfare you paid on this itinerary totals: 453.49 USD

The taxes, fees, and surcharges paid total: 79.21 USD

Fare Rules: Additional charges may apply for changes in addition to any fare rules listed.

NONREF/OVALUAFTDPT/CHGFEE

Cancel reservations before the scheduled departure time or TICKET HAS NO
VALUE.

Add Collect: An additional amount for the difference in fare was charged to VISA
VIXXXXXXXXXXKXX4684 on Thursday, October 20, 2016. $32.70 USD per ticket
for an additional total of $32.70 USD was collected.

 

Baggage allowance and charges for this itinerary.

Baggage fees are per traveler .
Maximum weight and dimensions

 

Origin and destination for checked

 

 

 

 

 

 

1" bag | 2"? bag per piece of baggage
baggage Max wt/ dim per piece _
12/1/2016 Philadelphia, PA (PHL) to San} 0.00 0.00 :
Antonio, TX (SAT) "| usp | USD 70.01bs (32.0kg) - 62.0in (157.00m)
12/28/2016 San Antonio, TX (SAT) to 25.00 | 35.00 .
Philadelphia, PA (PHL) usd | USD 50.01bs (23.0kg) - 62.0in (157.0em) |

The service charges for standard first and second checked bags (within specified size and weight
limits) have been waived based on the fare purchased. Changes to the fare type purchased could
result in increased baggage service charges.

 

Important Information about MileagePlus Earning

*

Accruals vary based on the terms and conditions of the traveler’s frequent flyer program, the
traveler’s frequent flyer status and the itinerary selected. United MileagePlus® mileage accrual is
subject to the rules of the MileagePlus program

*

Once travel has started, accruals will no longer display. You can view your MileagePlus account
for posted accrual
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 110 of 282 PagelD: 191

Exhibit “AA”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 111 of 282 PagelD: 192

SIGMA Event: 9267608

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Homeland Security Subject ID : 357761692 Record of Deportable/Inadmissible Alien
Family Name (CAPS) Firat Middle Sex Hair Eyes Cmplxn
CONTRERAS CRUZ, Erika F BLK HAZ MBR
Country of Ciltzenshi P. rt Numb d Ci rT File Numb Height Wei i
enti izenship assport Number and Couniry of Issue Gase No: ile Num 00007 4 re t ‘ 7 Occupation
AXXXXXXXX 5
Scars and Marks
LINWOOD, NEW JERSEY, 08221, Kh
Date, Place, Time, and Manner of Last En Passenger Boariled at F.B.1, Number @} Single
12/27/2018, DLR, 2001, EANO DEL RIO, TEXAS Alé I Divorced ( Married
£ Widower 0) Separated
Number, Sireet, City, Province (State) and County of Permanent Residence Method of Ivocuthan/A prprehensi on
a GOMEZ PALACIOS, DURANGO, MEXICO ISP
, Date of Action Loeation Code oes Daiwour
979 Age: 37 12/27/2016 SNA/DLR 4 12/27/2016 1915
City, Province (State) and Country of Birth AR [x] Form: (Type and No) Lifted Q) Nat ae
GOMEZ PALACIOS, DURANGO, MEXICO b) )
NIY Issuing Post and NIV Number Social Securily Account Name Status at Entry Status When Faund
MONTERREY, MEXICO F3434725 None Student TRAVEL / SEEKING
Date Visa Issued Social Security Number Length of Time Megally in US.
07/19/2012 None . AT ENTRY
Immigration Record Criminal Record
NEGATIVE - See Narrative None Known
Name, Ardress, and Natiquality of Spouse (Malden Name, if Appropriate) Number and Nationality of Minor Children
Father's Name, Nationality, and Address, if Known Mother's Present and Maiden Names, Nationality, and Address, if Known
Monies Due/Propeny U.S, Not In Inumediate Possessing Fingerprinted? Gl Yes C1 No ystems Checks Charge Code Words(s)
None Claimed Nasrative I7AL
Name and Address of (Last(Gurrent) U.S, Emplayer Type of Employment Salary Employed from/n
AY- Af4A- Ala WW Ak

 

 

 

 

Narrative (Outline particulary under which alien was locajed‘apprehended Include details not shown above veyarding time, place and manner of last entry, altenipted entry, or any olher entry, nn
elements which establish administrative and/or criminal violation. |ndicale means and route of travel io interior.)

FINS: 1044934222 Left Index fingerprint Right Index fingerprint

   

b)(7
RECORDS CHECKED (b)(7)(e) ( ) )(c)

ccD Pos He

 

Alien bas been advised of communication privileges (Dag

 

 

Distribution:

A-PILE

AMCON

DLR POE

 

 

 

 

Form 1-213 (Rev 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 112 of 282 PagelD: 193

 

 

 

 

 

U.S. Department of Homeland Security Continuation _,e for Form_12+3
SSS SSS SSS SSS Sa SSS EEE ae
Alien’s Name File Number AXXXXXXXX Date
CONTRERAS CRUZ, Erika SIGMA Event: 9267608 12/27/2016
Event No: DLR1712000074
0 Neg
TECS Pos

SECTION CODES

212a7Ail

The basis for action is "Application for Admission Withdrawn.”

This adverse action is an inadvertent withdrawal case for documentary deficiency only and
does not merit cancelling or voiding subject's BCC/Visa on subsequent travels if subject has
overcome the documentary deficiency.

On 12/27/2016 Erika Contreras Cruz, DOB ..:: Foil# P3434725 applied for admission at
the Del Rio, Texas Port of Entry as an Fl student. Contreras presented an expired
Non-Immigrant Fl visa (Expired 05/22/2015) and duly issued Fl I-94# 64293810220 for D/S.

Upon being queried on Primary Lane 5 by CBPO Douglas Brackeen, Contreras returned a positive

match to SEVIS TECS “CaP eterre dated 09/14/2016 indicating SEVIS# N0009170337

was no longer valid. CBP eferred vehicle and occupants to secondary for further

inspection. (b)(7)(c)
During PPC interview CBPO Guadalu scertained that Contreras was attending
Atlantic Cape Community College at orse Pike, Mays Landing, NJ. Contreras stated

that in April 2016 she was notified by family members that her brother was a pedestrian and
was struck by a motorcycle cycle which resulted in his death two days later. Contreras
requested permission from the school to return to Gomez Palacios, Durango, Mexico to be with
her family. Contreras returned to NJ in May 2016 to resume her Fl status.

Contreras also stated that in June 2016 she was once again notified another of her brother's
had gone missing. In late August 2016 Contreras was notified her brother's body was found,
and again, Contreras requested permission from school to be with her family. Contreras
returned to Durango in late August 2016 and remained for approximately 28 days. Contreras
returned to NJ in September 2016 but did not attend classes during the fall semester. During
the 2016 fall semester Contreras support herself with the income her properties produce in
Durango, Mexico. Contreras crossing history shows she crossed through the Del Rio, Texas
Port of Entry on 09/21/2016 and was admitted as an Fl student and remained in NJ until she
returned to Durango, Mexico for the Christmas Holidays.

Contreras concluded that Atlantic Cape Community College allowed her a six month period to
attend to personal family matters in the wake of the death of her 2 brothers and provided
her with a new ICS Form I-20 signed on August 03, 2016 allowing her to resume classes in
January 2017. Contreras also provided payment receipt in the amount of $1,970.40 for the
2017 semester. Contreras in good faith was under the assumption that Atlantic Cape Community
College granted her a leave of absence by providing her with a new I-20.

coef ed contitmes SEVIS TECS Record showin "Terminated". Today
Con "i inadmissible as an Fl. As per sae processed for an
Inadvertent I-275 and returned to Mexico, Cont eded to apply for new
Fl visa if she wished to resume her studies in the U.S.

(b)(7)(c)
Lee

 

 

Signature

 

 

Customs Border & Protection Officer

 

 

 

 

 

of 2 Pages

 

Se a s ~ ao me’ be.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 113 of 282 PagelD: 194

Exhibit “AB”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 114 of 282 PagelD: 195

FINS; 1044934222
U.S. Department of Homeland Security

Subject ID : 357761692

Event No: DLR1712000074

Withdrawal of Application for Admission/Consular Notification

 

Basis for Action (check all that apply)

Visa/BCC Canceled
VWPP Refusal

NDoooo:

SIGMA Event:

Application for Admission Withdrawn

Notice to: American Consul mowrerrey, NUEVO LEON., MEXICO

 

(Location)

. FileNo. aso9 927 037

Date: 12/27/2016

Ordered removed (inadmissible) by Immigration Judge -Section 235(b)(2)(order attached)
Ordered removed (inadmissible) by DHS - Section 235(b)(1)(order attached)
Waiver revoked (212)(d)(3) (order attached)
Departure required (8 CFR 240.25) (Form 1-213 attached)

DEL RIO, TX, POE

 

(Location)

 

Name (I AMILY, Given, Middle)
CONTRERAS CRUZ, Erika

 

 

 

 

 

manage? SHEP SRB, wexsco oe
idan Iress (Mailing Address
PI sic
te ad
LINWOOD JERSEY 08221

 

Aighine/ Vessel of arrival

Port of arrival
DEL RIO, TX, INTL BRIDGE

Date of arrival
12/27/2016 2001

 

Visa number, type
P3434725

Date, place of visa issuance
07/19/2012, MONTERREY, MEXICO

 

Social Security Number
None

 

 

 

Reasons (Include all pertinent facts concerning deniat of application for admussion, including use of altered, counterfeit or fraudulent documents);

  

Right Index Finger
hy
The basis for action is "Application for Admission Withdrawn,”

This adverse action is an inadvertent withdrawal case for documentary deficiency only
and does not merit cancelling or voiding subject's BCC/Visa on subsequent travels if
subject has overcome the documentary deficiency.

On 12/27/2016 Erika Contreras Cruz, DOB 1979 Foil# 3434725 applied for admission
at the Del Rio, Texas Port of Entry as an Fl student. Contreras presented an expired
Non-Immigrant Fl visa (Expired 05/22/2015) and duly issued F1 I-94# 64293810220 for D/S.

Upon being queried on Primary Lane 5 by CBPO| patreras returned a
positive... (CONTINUED ON I-831)

 

 

 

 

 

 

 

 

 

(b7N(0).
Contin tach separate sheel as needed
Customs Border & Prote
tet nt) Officer (Print) Officer
yf Leen = Form 1-275 (Rev. 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 115 of 282 PagelD: 196

aerate ten: A are seetncrimapainitces A nen caamepaniintermeniiteiai

TO BE COMPLETED BY ALIEN WHEN APPLICATION FOR ADMISSION WITHDRAWN

 

| understand that my admissibility is questioned for the above reasons., which I have read or which have been read to me
in the SPANISH language. I request that | be permitted to withdraw my application for admission and
return abroad. I understand that my voluntary withdrawal of my application for admission is in lieu of a formal
determination concerning my admissibility:

 

 

 

 

 

f<] by an immigration officer C1 in removal proceedings before an immigration judge
der. 129 { r0t¢
Date 7 SS ipnature of alien
INSTRUCTIONS

For withdrawal procedures, see Inspections Field Manual Chapters 17.2 and 17.15. Aliens who appear inadmissible pursuant
to section 235(b)(2) of the INA who elect to withdraw application for admission may choose at any time to appear before an
immigration judge for a hearing in removal proceedings. Aliens who appear inadmissible pursuant to section 235(b)(1) or
inadmissible pursuant to 8 CFR 217.4 are not entitled to a hearing before an immigration judge.

If a visa is canceled pursuant to 22 CFR 41.112 or a consular-issued Border Crossing Card is voided under authority of 22 CFR
41.32 or 8 CPR 212.6., forward original of [-275 to consular post which issued the canceled or voided document.

ATTACH: Any lifted document
Relating form 1-213 or 1-862 (Notice to Appear)
Relating removal or waiver revocation order
Any relating memorandum report or sworn statement

Form [-275 (Rey 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 116 of 282 PagelD: 197
|

 

 

 

U.S. Department of Homeland Security Continuatior® “e for Form 1275

Alien’s Name (b)(7)(C) File Number A209 827 037 | Date

CONTRERAS CRUZ, Erika ‘SIGMA Event: 9267608 December 27, 2016
Event No: DLR1712000074

 

 

 

match to SEVIS TECS Rec OB18 dated 09/14/2016 indicating SEVIS# N0009170337
was no longer valid. CBP red vehicle and occupants to secondary for further
inspection.
(b)(7)(c)
a

During PPC interview CBP peertained that Contreras was attending
Atlantic Cape Community ae Winmrenracianiiaeielss: « Pike, Mays Landing, NJ. Contreras stated
that in April 2016 she was notified by family members that her brother was a pedestrian and
was struck by a motorcycle cycle which resulted in his death two days later. Contreras

requested permission from the school to return to Gomez Palacios, Durango, Mexico to be with
her family. Contreras returned to NJ in May 2016 to resume her Fl status,

Contreras also stated that in June 2016 she was once again notified another of her brother's
had gone missing. In late August 2016 Contreras was notified her brother's body was found,
and again, Contreras requested permission from school to be with her family. Contreras
returned to Durango in late August 2016 and remained for approximately 28 days. Contreras
returned to NJ in September 2016 but did not attend classes during the fall semester. During
the 2016 fall semester Contreras support herself with the income her properties produce in
Durango, Mexico. Contreras crossing history shows she crossed through the Del Rio, Texas
Port of Entry on 09/21/2016 and was admitted as an Fl student and remained in NJ until she
returned to Durango, Mexico fer the Christmas Holidays.

(b)(7)(c)

Contreras concluded that Atlantic Cape Community College allowed her a six month period to
attend to personal family matters in the wake of the death of her 2 brothers and provided
her with a new ICS Form I-20 signed on August 03, 2016 allowing her to resume classes in
January 2017. Contreras also provided payment receipt in the amount of $1,970.40 for the
2017 semester, Contreras in good faith was under the assumption that Atlantic Cape Community
College granted her a leave of absence by providing her with a new I-20.

cppf___Jonfirmed SEVIS TECS Record showing § "Terminated". Today
Contreras is inadmissible as an Fl. As per scRPO| 8 processed for an
Inadvertent I-275 and returned to Mexico. Contreras was advised she needed to apply for new

Fl visa if she wished to resume her studies in the U.S.

 

 

(b)(7)(c)

 

 

 

Signature |

Customs Border & Protection Officer

 

Y ae of 2 Pages

 

Manan TOV) MArusiansnanstnn Dann (Dore NOINIATY
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 117 of 282 PagelD: 198

Exhibit “AC”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 118 of 282 PagelD: 199

8/21/2017 Atlantic Cape Community College Mall - Fwd; Request for Information
Atlantic{Gape
t iz Ss P Carmen Cabrera <cabrera@atlantic.edu>
K

 

Fwd: Request for Information

Kristin Jackson <kjackson@atlantic.edu> Thu, Jan 5, 2017 at 9:08 AM
To: Carmen Cabrera <cabrera@atlantic.edu>

Hi Carmen,

Finally received a request for evidence in reference to Erika’s status, Please see the list of items that we'll need
to provide. Can you please find out the answers to B (do you have an email with the final confirmation that
she would be leaving?), C, and D? We have to respond within four business days but I'd really like to get this
sent by COB today or tomorrow at the latest.

Thank you,
Kristin

 

Forwarded message ——----
From: SEVIS <sysadmin.sevis@dhs.gov>
Date: Wed, Jan 4, 2017 at 8:25 PM
Subject: Request for Information

To: kjackson@atlantic.edu

** DO NOT RESPOND TO THIS E-MAIL ***

Regarding the following correction request:
Request ID: 19666737

SEVIS ID: N0009170337

Erika Contreras Cruz

This notice is to inform you that SEVP has begun processing your correction request. However, additional
information must be submitted in order to complete this request.

The following documentation is required is required.

A letter on your school letterhead signed by the P/DSO that in detail explains your issue and data fix request.
Please include the following date information:

a. date the student last attended classes

b. date the student requested the Leave of Absence

c. date the student departed the US

d. date the student will return/returned to the US

e. Start date of next available session for the student

This letter should be scanned and emailed to sevishelpdesk@ice.dhs.gov. Please include my name
(Stephanie) and Request ID 19666737 in the subject line. Failure to submit this letter within 4 business days
will result in the request being denied.

Regards,

Stephanie

202-210-3960

*Note: Failure to respond or comply with an RFI within four business days may result in a denial.

https://mall.google.com/mall/u/0/7ul=2 &ik=8a8caBa7 3f&jsver=RKK5AN87d4U.en.&view=pt&msg=1596ef55a4e26685&q=kristn%20jackson%20erika%... 1/2
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 119 of 282 PagelD: 200

8/21/2017 Allantic Cape Community College Mall - Fwd: Request for Information

SEVIS Help Desk
1-800-892-4829

Kristin A. Jackson
Director, Admissions & College Recruitment

Atlantic Cape Community College
Admissions Office

5100 Black Horse Pike

Mays Landing, NJ 08330
609-343-4916 (phone)
609-343-4921 (fax)
kjackson@atlantic.edu

Opportunity Starts Here:

Office Hours:
Monday - Friday: 9:00am-5:0opm

   

CELEBRATING 50 YEARS
OF OPPORTUNITY

hitps://mail,google.com/mail/u/0/7ul=2&ik=8alcaba7 a&jsversRKKSAN8 7d4U.on.&view=ptamsg=1 596afS5a4e26685aqekristin%20jackson%20anka%,,, 2/2
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 120 of 282 PagelD: 201

Exhibit “AD”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 121 of 282 PagelD: 202

De: United Airlines, Inc. <unitedairlines@united.com>
Enviado: miércoles, 4 de enero de 2017 01:52 p. m.

Para: CONTRERAS_ERIKA1@HOTMAIL.COM

Asunto: eTicket Itinerary and Receipt for Confirmation LQHC72

Receipt for confirmation LQHC72

UNITED 8)

United Airlines &#8211; Airline Tickets, Travel Deals and Flights”

A STAR ALUANCE MEMBER 2"
_....dJnited logo link to home page

 

www.united.com

Find the latest travel deals on flights, hotels and rental cars. Book airline tickets and
MileagePlus award tickets to worldwide destinations.

Confirmation:
LQHC72

Check-In >
Issue Date: January 04, 2017

Traveler information

 

eTicket Number Frequent FlyerNumber Seats

 

Traveler
CONTRERASCRUZ/ERIKA 0162330712700 22E/16D
FLIGHT INFORMATION

Departure City and

Day, Date Flight Class. ne

Arrival City and Time AircraftMeal

1
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 122 of 282 PagelD: 203

Pri, UA927 E HOUSTON, TX A-319
06JAN17 SAN ANTONIO, TX — (IAH -BUSH INTL) 12:05

(SAT) 11:00 AM PM
Fri, | UA6094E HOUSTON, TX a ERJ 175 Purchase
06JANIT- _ (IAH -BUSH INTL) 1:00 PHILADELPHIA, PA

| | Pe Riaales (PHL) 5:17 PM
Flight operated by MESA AIRLINES. vee as UNITED EXPRESS.

FARE INFORMATION

Fare Breakdown Form of Payment:
VISA

e Airfare: Last Four Digits
6769

474.42

 

 

USD
e U.S. Transportation Tax:
35.58
e US. Flight Segment Tax:
8.20

e September 11th Security Fee:

5.60
e« U-S. Passenger Facility Charge:
9.00
e Per Person Total:
532.80
USD
e eTicket Total:
532.80

USD
The airfare you paid on this itinerary totals: 474.42 USD

The taxes, fees, and surcharges paid total: 58.38 USD

Fare Rules: Additional charges may apply for changes in addition to any fare rules listed.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 123 of 282 PagelD: 204

REFUNDABLE

 

Baggage allowance and charges for this itinerary.

_Baggage fees are per traveler

Origin and destination for checked st nd Maximum weight and dimensions Pet
yw. 1” bag | 2” bag piece of baggage
EAs Max wt / dim per piece

 

 

 

 

1/6/2017 San Antonio, TX (SAT) to | 25.00 | 35.00

| J
50.0lbs (23.0k 62.0in (157.0cm
_ Philadelphia, PA (PHL) _ UsD | USD | (23.0kg) - a: )

 

Important Information about MileagePlus Earning

*

Accruals vary based on the terms and conditions of the traveler’s frequent flyer program, the
traveler’s frequent flyer status and the itinerary selected. United MileagePlus® mileage accrual is
subject to the rules of the MileagePlus program

*

Once travel has started, accruals will no longer display. You can view your MileagePlus account
for posted accrual

2

You can earn up to 75,000 award miles per ticket. The 75,000 award miles cap may be applied to
your posted flight activity in an order different than shown

*

PQD are a Premier status requirement for members in the U.S. only.

é&

Accrual is only displayed for MileagePlus members who choose to accrue to their MileagePlus
account.

 

eTicket Reminders

*

Check-in Requirement - Bags must be checked and boarding passes obtained at least 30 minutes
prior to scheduled departure. Baggage will not be accepted and advance seat assignments may be
cancelled if this condition is not met.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 124 of 282 PagelD: 205

Exhibit “AE”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 125 of 282 PagelD: 206

CP: tLanticCare

COMMUNITY COLLEGE

SEVIS Help Desk
Sent to: Arnetrice at sevishelpdesk@ice.dhs.gov

 

RE: Contreras Cruz, Erika (SEVIS ID: N0009170337)
Request ID: 19792740

January 19, 2017

Dear Arnetrice:

My name is Kristin Jackson, Director of Admissions & College Recruitment and PDSO at Atlantic
Cape Community College in New Jersey. Ms. Erika Contreras Cruz has attended Atlantic Cape
since the Fall 2012 Semester. She has maintained status throughout the duration of her studies here.
Her last semester of attendance was Spring 2016, January 19 through May 20.

On August 3, 2016, she contacted our DSO, Carmen Cabrera, to let her know that her family back
in Mexico was having serious issues and she was going to need to return home. She stated that she
fully intended to return to Atlantic Cape for the Spring 2017 Semester (start date: January 17). The
student subsequently departed from the United States on August 29, 2016. She stated via email that
she was permitted re-entry to the United States on January 4, 2017.

This letter serves to request the change of Erika’s SEVIS status from Terminated to Active so she
may continue her studies after her one semester leave of absence. Please contact me with any
questions or if additional information is needed.

Best regards,
Anat pacar

Kristin A. Jackson, PDSO
Director, Admissions & College Recruitment

Atlantic Cape Community College
5100 Black Horse Pike

Mays Landing, NJ 08330-2699
(609) 343-4916

(609) 343-4921 (fax)
kjuckson(@atlantic.edu

 

 

5100 Black Horse Pike * Mays Landing, New Jersey 08330-2699
* Phone (609) 343-4900 © Fax (609) 343-4917 ¢ www.atlantic.edu
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 126 of 282 PagelD: 207

Exhibit “AF”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 127 of 282 PagelD: 208

8/21/2017 Atlantle Capa Community College Mall - Fwd: Appraval Notification

Atlantic(Cape

Qirs

Fwd: Approval Notification

Carmen Cabrera <cabrera@atlantic.edu>

 

 

Kristin Jackson <kjackson@atlantic.edu> Thu, Jan 19, 2017 at 1:51 PM
To: Carmen Cabrera <cabrera@atlantic.edu>

Hi Carmen,

This is an approval notice for Erika's SEVIS record/status. She is all set. If she needs an extension to her
program (so she can finish during the Fall 2017 semester), she needs to apply for graduation, and show you
what she owes to graduate. Then, you can extend her program end date to 12/22/2017.

Best regards,
Kristin

-—-—-~— Forwarded message --
From: SEVIS <sysadmin.sevis@dhs.gov>
Date: Thu, Jan 19, 2017 at 1:47 PM
Subject: Approval Notification

To: kjackson@atlantic.edu

 

** DO NOT RESPOND TO THIS E-MAIL ***

Regarding the following correction request:
Request ID: 19792740

SEVIS ID: NOG091 70337

Erika Contreras Cruz

This notice is to inform you that SEVP has approved the correction request. The SEVIS record(s) for this
student and all associated dependents have been updated as requested. A designated school official should
review the corrected record(s) to ensure that all information is current and take any necessary action.

SEVIS Help Desk
1-800-892-4829

Kristin A. Jackson
Director, Admissions & College Recruitment

Atlantic Cape Community College
Admissions Office

5100 Black Horse Pike

Mays Landing, NJ 08330
609-343-4916 (phone)
609-343-4921 (fax)
kjackson@atlantic.edu

Opportunity Starts Here

https://mail.google con/mail/u/0/?ul=2&lk=B8a8ca8a7 318jsver=RKKSAhB7 04 U.an.&view=pl&amsg=159b8119478e3b5a&q=kristin%2Djackson%20erika%... 1/2
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 128 of 282 PagelD: 209

Exhibit “AG”
DepartaedeG: HER ad de -AMD

U.S. Immigration and Customs Enforcement

Document 1-1

FHRDORAULG AMM APR Phe Re PAGEIDN ALO: status

OMB NO. 1653-0038

 

SEVIS ID: NO009170337

 

SURNAME/PRIMARY NAME
Contreras Cruz

PREFERRED NAME
Brika Contreras Cruz

COUNTRY OF BIRTH

GIVEN NAME
Erika

PASSPORT NAME

COUNTRY OF CITIZENSHIP

Class of Admission

F-

 

 

 

MEXICO MEXICO

TH ADMISSION NUMBER

1979 96074407030 ACADEMIC AND
FORM ISSUE REASON LEGACY NAME LANGUAGE
CONTINUED ATTENDANCE - UPDATED Erika Contreras Cruz
SCHOOL INFORMATION

 

SCHOOL NAME
Atlantic Cape Community College

SCHCOL ADDRESS
5100 Black Horse Pike,

Mays Landing, NJ 08330

Atlantic Cape Community College

ISCHOOL OFFICIAL TO CONTACT UPON ARRIVAL
(Carmen Cabrera
Admissions Specialist

PROGRAM OF STUDY

EDUCATION LEVEL
PCr atE

SCHOOL CODE AND APPROVAL DATE
NEW214F10605000
26 DSCEMBER 2002

 

MAJOR 1

Business, Management, Marketing, and
Related Support Services, Other
52.9999

ENGLISH PROFICIENCY NOTES LARLIEST ADMISSION DATE
English as a Second Language courses 05 AUGUST 2012
are part of the program of study, if

MAJOR 2
None 00.0000

PROGRAM ENGLISH PROFICIENCY
ot Required

 

 

 

 

 

needed.
START OF CLASSES PROGRAM START/END DATE
G4 SHOTEMBER 2012 04 SEPTEMBER 2012 ~ 22 DECEMBER 2017
FINANCIALS
ESTIMATED AVERAGE COSTS FOR: 9 MONTHS STUDENT'S FUNDING FOR: 9 MONTHS
Tuition and Fees $ 10,000 Personal Funds $ 4,000
Living Expenses 3 8,000 0 $ Qo
Expenses of Dependents (0) $ Q Family/Sponsozr Funds $ 18,009
Books, supplies, transportation, perso §& 4,000 On-Campus Employment $ 0
TOTAL $ 22,000 TOTAL $ 22,000
REMARKS

 

Student needed to unexpectediy leave the U.S.
Spring 2017 semester.

to address emergency family issues. Willi try to return for the

 

SCHOOL ATTESTATION

I certify under penalty of perjury that all information provided above was entered before I signed this form and is true and correct, 1 executed this form in the United
States after review and cvaluation in the United States by me or other officials of the school of the student's application, transcripts, or other records of courses taken
and proof of financial responsibility, which were received at the school prior to the execution of this form. The school has determined that the above named student's
qualifications meet all aaa for admission to the school and the student will be required to pursuc a full program of study as defined by 8 CFR 214,2(£(6). lama

 

 

 

desi ys school official above 1am hool and am authorized to issue this form.

x LAS ILe “at Hy DEAD AN dare Fie Pa DATE ISSUED PLACE ISSUED
SIGNATURE OF: Carmen Cabrera, Admissions Specialist 17 February 2017 Mays Landing, NJ
STUDENT ATTESTATION

 

Ihave read and agreed to comply with the terms and conditions of my admission and those of any extension of stay. [ certify that all information provided on this form
refers specifically to me andis-true.and cocrect to the best of my knowledge. I certify that I seek to enter or remain in the United States temporarily, and solely for the
purpose of ek fallp rogram off study at the school named above. I also authorize the named school to release any information from my records needed by DHS

 

pursuant to RCFR 214. Aa R determine my nonimmigrant status. Parent or guardian, and student, must sign if student is ander 18.
[X= aus o-f/F-IF
Gu ae Rr[ka Contreras Cruz DATE
—_ s, ee ol xX

 

 

NAME OF PARENT OR GUARDIAN SIGNATURE ADDRESS (city/state or province/country) DATE

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 130 of 282 PagelD: 211
wf

 

Department af Homeland Security 1-20, Certificate of Eli,._.uity for Nonimmigrant Student Status
U.S. Immigration and Customs Enforcement OMB NO. 1643-0038

—
SEVIS ID: N0009170337 (F-1) NAME: Erika Contreras Cruz

EMPLOYMENT AUTHORIZATIONS

CHANGE OF STATUS/CAP-GAP EXTENSION

| J

AUTHORIZED REDUCED COURSE LOAD

 

Pe |

 

 

CURRENT SESSION DATES

CURRENT SESSION START DATE CURRENT SESSION END DATE
17_ JANUARY 2017 19 MAY 2017
TRAVEL ENDORSEMENT

 

This page, when properly endorsed, may be used for re-entry of the student to attend the same school after a temporary absence from the United States. Each
endorsement is valid for one year.

 

 

 

 

 

Designated School Oficial ==» TITLE SIP UI Ec aeastasmi iin , DATE ISSUED PLACE ISSUED
(b)(6),(b)(7)(c) | Stncza anager (in (b)(6),(b)(7)(c) | G/2a/zorz Canis Cty,

 

 

 

 

 

ICE Form J-20 (3/31/2018) Page 2 af 3
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 131 of 282 PagelD: 212

Exhibit “AH”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 132 of 282 PagelD: 213

De: United Airlines, Inc. <unitedairlines@united.com>

Enviado: lunes, 22 de mayo de 2017 05:54 p. m.

Para: contreras_erika1@hotmail.com

Asunto: Your United reservation for Monterrey, MX (MTY) is processing

 

Add UnitedAirlines@news.united.com to your address book. See instructions.

UNITED BD) | Neue MN EOPeeelon

 

Thank you for choosing United

(v) We're processing your reservation and will send you an eTicket Itinerary and Receipt email once completed. This
ca process usually takes less than an hour, but in rare cases it could take longer. If you don’t receive an eTicket
Itinerary and Receipt email within 24 hours, please call the United Customer Contact Center

Confirmation number:

CLF6ERK

Philadelphia, PA, US (PHL)
to Monterrey, MX (MTY)

 

Purchase summary

1 adult (18-64)
Taxes and fees

$421.00
$164.45

 

 
 

Case 1:19-cv-13912-NLH-AMD Document i-1 Filed 06/17/19

Total
Credit card payment: $585.45 (Visa-**6769)

Trip summary
Sun, Jul 02, 2017

 

UA 737
7:56 am > ean =
Philadelphia, PA, US (PHL) erence
= WL-FI
Long layover Terminal change

3h 10m Layover

 

pu) UA 6117 operated By MESA AIRLINES DBA UNITED EXPRESS

1:35 pm 5 3:11 pm

Houston, TX, US (IAH -
Intercontinental) Monterrey, MX (MTY)

Long layover Terminal change

Sat, Jul 29, 2017

 

ity,
hy

Sal UA 6157 operated By MESA AIRLINES DBA UNITED EXPRESS

11:25 am >» 12:53 pm

Houston, TX, US (JAH -
Monterrey e(MTY) Intercontinental)

Long layover “7°. Terminal change

5h 25m Layover

Page 133 of 282 PagelID: 214

$585.45

1 Connection
8h 15m total

Duration: 3h 29m
United Economy (Q)
Meals for purchase

Duration: 1h 36m
United Economy (Q)

| Connection
10h 25m total

Duration: 1h 28m
United Economy (S)

 
 

Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 134 of 282 PagelD: 215

6: | 8 m . Duration: Sh 32m
Houston, e US (IAH - > 1 0:50 pm United Economy (S)
Intercontinental) Philadelphia, PA, US (PHL) Meals for purchase
cS wri BA DIRECTV®
Long layover Terminal change
Travelers
Erika Contreras Cruz PHL to IAH 22E Email address: contreras_erika1@hotmail.com
Home phone:
IAH to MTY 17A
MTY to JAH 17A
IAH to PHL 27F

SAVE Up to 40% on base rates
and "G {
EARN Up to 2,75¢ miles on
rentals of 1 or more days

earajeru) ve

Needahotel? ‘uniteo ®.

Past?
nea ea Mel cl mcs he

rates", exclusively
for United flyers.

ee

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 135 of 282 PagelD: 216

Exhibit “Al”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 136 of 282 PagelD: 217
crs Record of Sworn Statement in Proceedings
U.S. Department of Homeland Security under Section 235(b)(1) of the Act
SIGMA Event: 14654285

Office: HOUSTON, TX (AIRPORT), POE - File No: A209 827 037
Event Number :ZHO1707000444

 

 

Statement by: CONTRERAS CRUZ, ERIKA

In the case of: ERIKA CONTRERAS CRUZ

Date of Birth: 979 Gender (circle one): Male emai)

At: HOUSTON, TX (AIRPORT) (ZHO) Date: July 30, 2017

Before: HECTOR PEREZ CBP OFFICER
(Name and Title)

In the ENGLISH language. Interpreter Employed by

 

I am an officer of the United States Department of Homeland Security. 1 am authorized to administer the immigration
laws and to take sworn statements. | want to take your sworn statement regarding your application for admission to the
United States. Before ] take your statement, I also want to explain your rights, and the purpose and consequences of this
interview.

You do not appear to be admissible or to have the required legal papers authorizing your admission to the United States.
This may result in your being denied admission and immediately returned to your home country without a hearing. Ifa
decision is made to refuse your admission into the United States, you may be immediately removed from this country, and if
so, you may be barred from reentry for a period of 5 years or longer.

This may be your only opportunity to present information to me and the Department of Homeland Security to make a
decision. It is very important that you tell me the truth. If you lie or give misinformation, you may be subject to criminal or
civil penalties, or barred from receiving immigration benefits or relief now or in the future.

Except as I will explain to you, you are not entitled to a hearing or review.

U.S. law provides protection to certain persons who face persecution, harm or torture upon return to their home country.
If you fear or have a concern about being removed from the United States or about being sent home, you should tell me
so during this interview because you may not have another chance. You will have the opportunity to speak privately
and confidentially to another officer about your fear or concern. That officer will determine if you should remain in the
United States and not be removed because of that fear.

Until a decision is reached in your case, you will remain in the custody of the Department of Homeland Security.

Any statement you make may be used against you in this or any subsequent administrative proceeding.

Q. Do you understand what I have said to you?

A. Yes.

Q. Do you have any questions?

A. No.

Q. Are you willing to answer my questions at this time?
A. Yes.

Q. Do you swear or affirm that all the statements that you are about to make are
true and complete?

A. I'm sorry, can you repeat the last part. Some words are still confusing to
me.

Q. Do you swear or affirm that all the statements that you are about to make are
true and complete?
A. Yes.

... (CONTINUED ON I-831)

Page 1 of _7 \ 1-867A (08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 137 of 282 PagelD: 218

 

 

 

U.S. Department of Homeland Security Continuation Page for Form _1-8674

Alien’s Name File Number A209 827 037 | Date

CONTRERAS CRUZ, ERIKA SIGMA Event: 14654285 July 30, 2017
Event No: ZHO1707000444

 

 

 

Q. What is your true and complete name?
A. Erika Contreras Cruz.

Q. Have you ever used any other names or alias?

A. No.

Q. What is your date of birth?

Q. In what country were you born?

A. Mexico.

Q. Of what country are you a citizen?

A. Mexico.

Q. Are you a citizen of any other country?

A. No.

Q. Where do you currently reside?

A. Here in the U.S. for school. 2222 Grammercy Ave., Linwood, Nd.
Q. Who do you live with?

A. Frank and Dorcas Fife.

Q. What is Frank and Dorcas Fife immigration status in the U.S.?
A. They are American Citizens.

Q. Who is Frank and Dorcas Fife?

A. They are friends, sponsors.

Q. What do you mean sponsors?

A. They provide me food, they help me with my school, house. Sometimes they help me to buy
my books. Sometime they lend me money and I pay them later.

Q. How much money have they lent you?
A. Some times for tuition, $1800 like four times. When something happened, my brothers died
and they lend me $1000.00 to go home. I withdrew from school in August 2016.

Q. How is it that Frank and Dorcas Fife are your sponsors?

A. We were talking about that I have an accounting career in the final of 2011. I am an
account in Mexico, he is a financial advisor. I explain to him my country was dangerous,
that was five years ago. When I finished my job in Mexico, people shooting in the street-I
was talking with him, all those things. Frank said someday if I wanted to study in this
country and if I want to make money or business in the future. After school to start to
help him with speaking Spanish-translating or helping them with taxes. I thought it was
interesting to study, learn here and learn English. I thought it was important to learn
English. I completed my ten levels of ELS (2012 at Atlantic Cape Community College). When
I finished my coursed, he asked me if I wanted to continue here and I said yes. I tried to
do the best but English is not easy for me. I started school and received diploma, not
degree. I planned to finish this summer. But I took a zero semester from school because I
lost two brothers this last year which cost me to complete my college next December 2017.
He asked me again if I wanted to continue and now my plans have changed.

.-- (CONTINUED ON NEXT PAGE)

 

 

Signature Title

 

HECTOR PEREZ CEP OFFICER

 

—_____ of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 138 of 282 PagelD: 219

 

U.S. Department of Homeland Security Continuation Page for Form _1~867A :
———>————————————————EEEE——__ EEE
Alien’s Name File Number A209 827 037 | Date
CONTRERAS CRUZ, ERIKA SIGMA Event: 14654285 July 30, 2017
Event No: 2ZHO1707000444

 

 

 

Q. Who is Frank Fife a financial advisor?
A. I'm not sure. The office where he works in near the home. He always names Mr. Matthew
and Mr. John Recen. I am not sure if they are partners.

Q. Earlier you stated, "After school to start to help him with speaking Spanish-translating
or helping them with taxes." Explain.

A. I mean, which I said that when I complete my degree, not each day my plan is to complete
work visa and do what is related to accounting career. After we finish Bachelor, we can
apply for one year, job practice.

Q. Who is we?
A. Me and Frank. Frank is trying to help me with the process. Advise me, tell me what
process to fill out.

Q. Who translates for Frank?

A. In the beginning my cousin. Then me, I use google when I didn't understand, he doesn't
speak Spanish. Just one time, he has a friend who works for a bank there was a girl who is
Puerto Rican, citizen she help translate one time with him.

Q. What do you do you that Frank Fife is paying your tuition?
A. I am not working. Sometimes I help him to clean the yard, clean his home. When he needs
to run errands, he's 75 years old I take him to Philly to the hospital.

Q. You provided a service and were compensated to provide a service. Do you consider that
work?
A. No because I am not obligated to do nothing. He don't always give me to pay my tuition.

Q. How long have you been a student in the U.S.?
A. Five years.

Q. Where do you study?
A. Atlantic Cape Community College, the same college. 5100 Black Horse Pike, Mays Landing,
NJ, 08330.

Q. You have been attending school since September 04, 2012 (N0009170337) for an Associate's
degree in Business Management, Marketing and other related support services. In the five
years you have been a student, have you earned an Associate's degree?

A. No.

Q. How long has Frank and Dorca Fife been paying your tuition?
A. Five years.

Q. How long have you been living with Frank and Dorca Fife?
A. The same, five years.

Q. Earlier you stated you went home twice and withdrew twice from Atlantic Cape Community
College when your brothers passed away. When was the first time you withdrew from school?
A. I went home two times. Both died in one year. April and August 2016.

Q. When did you go home?

A. August 2016.
.-- (CONTINUED ON NEXT PAGE)

Signature Title
HECTOR PEREZ CBP OFFICER

_____ of 7 Pages

 

 

 

 

 

Form I-831 Continuation Page (Rev. 08/01/07)

A
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 139 of 282 PagelD: 220

‘

 

U.S. Department of Homeland Security Continuation Page for Form _1~867A
EE ———————
Alien’s Name File Number A209 827 037 | Date
CONTRERAS CRUZ, ERIKA SIGMA Event: 14654285 July 30, 2017
Event No: ZHO1707000444

 

 

 

Q. Records indicate your SEVIS (N0009170337) was terminated on September 13, 2016. When did
depart the U.S.?
A. I went home in August.

Q. Did you have a new SEVIS when you applied for admission?
A. No, I always have the same SEVIS.

Q. How do you support yourself in Mexico?

A. My family and me we plant food for animal. Also we produce milk in my mom's farm. I
have savings because I sell on part of my properties. In pesos I have 500,000 pesos
($28,124.36 USD).

   
  

Q. Do you have evidence to support the funds you claim to have in savings?
A. No, not with me but in my Mexican bank.

Q. What is your marital status?

A. Single.

Q. Do you have children?

A. No.

Q. Do you have any claim to U.S. Citizenship?

A. No.

Q. Have you ever been a Lawful Permanent Resident of the United States?

A. No.

Q. Do you have any scars, marks or tattoos?

A. No.

Q. Do you have any immediate family who are U.S. Citizens or Lawful Permanent Residents of
the U.S.

A. No.

Q. Where were your parents born?

A. Mexico.

Q. What are your parent's citizenship?

A. Mexican.

Q. What are your parent's full names and dates of birth?

A. My mom name is Margarita Cruz Velazuez, bor 1944, My father name is Ramon

Contreras Cisneros, he died in 2008. Birthday m not sure on the year.

Q. Have you ever served in the U.S. military or in the military anywhere in the world?
A. No.

Q. Have you ever been arrested anywhere in the world?
A. No.

Q. Have you ever been to the United States?
A. Yes, Five and a half years living here.
--. (CONTINUED ON NEXT PAGE)

Signature t , Title
HECTOR PEREZ CBP OFFICER

ce
Form I-831 Continuation Page (Rev. 08/01/07) Lo tO

 

 

 

 

 

< of 7 Pages

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 140 of 282 PagelD: 221

 

 

U.S. Department of Homeland Security Continuation Page for Form _1~8674 =
SSS SS aa ey
Alien’s Name File Number A209 827 037 Date
CONTRERAS CRUZ, ERIKA SIGMA Event: 14654285 July 30, 2017
Event No: 2Z2HO1707000444

 

 

 

Q. Records indicate you were refused entry on December 27, 2016, processed as a withdrawal
in Del Rio, Texas?

A. Yes. My school allowed me to take a zero semester. During that semester I lost two
brothers. Something happened and the system terminated my status. In Del Rio they said my
status my terminated but on January 3, 2017 they allowed me in because my SEVIS was
activated again.

Q. Were you were advised to obtain a new student visa?
A. Yes.

Q. What documents did you present to facilitate your entry into the United States, today?
A. The same, my I-20 (N0009170337), my passport (Mexico passport number G15099955) and
student visa. And a 94. (I-94 number 20242749185 issued January 03, 2017).

Q. Records indicate you presented Fl visa foil number F3434725 issued on July 19, 2012 with
expiration May 22, 2015. Is that correct?
A. Yes.

Q. Did you apply for another student visa as instructed?
A. No.

Q. Why do you not have a valid visa?
A. Because my school end in December and I will go back. I plan to go back to go back to
Mexico and will not be gone for more than 30 days so I can use the same visa.

Q. Records indicate you previously entered the U.S. on January 03, 2017 and departed on July
02, 2017. Is that correct?
A. Yes.

Q. What documents did you present to facilitate your entry into the U.S.?
A. I-20 (N0009170337), my passport (Mexico passport number G15099955) and student visa.

Q. You presented F1 visa foil number F3434725 issued July 19, 2012 expiration May 22, 2015.
Is that correct?
A. Yes. But I was not more than twenty-eight days in Mexico.

Q. Your Fl visa foil number F3434725 was expired when you were processed as a withdrawal
(WD) on December 27, 2016 in Del Rio, Texas. Did you have a valid visa to enter the U.S.?

 

 

 

 

 

 

A. This visa (fo11 number F3434725).
Q. Did you attend school?
A. Yes.
Q. How many hours did you attend school?
A. Thirteen credits.
Q. How many classes did you complete?
A. I took four classes and completed four classes.
Q. Did you complete your courses for the semester?
A. Yes.
...- (CONTINUED ON NEXT PAGE)
Signature Title
HECTOR PEREZ of CBP OFFICER
5

_—___ of 7 . Pages

eof
Form 1-831 Continuation Page (Rev. 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 141 of 282 PagelD: 222

 

U.S. Department of Homeland Security Continuation Page for Form 17-8674
~__—_=SSSSSSSSSSSSSSSSSSSSSSSSSSSSSes
SSS SSS SSS
Alien’s Name File Number A209 827 037 | Date
CONTRERAS CRUZ, ERIKA SIGMA Event: 14654285 July 30, 2017
Event No: Z2HO1707000444

 

 

 

Q. Records indicate you did complete the course for the semester?
A. Yes. I did.

Q. How did you take and complete four classes when records indicate you were terminated
January 11, 2017?

A. I was enrolled in school. I started school in 18th of January. My advisor said I was
active then. I took my classes. I got three A's and one B.

Q. Where are you coming from today?
A. Monterrey, Mexico.

Q. What documents did you present to facilitate your entry into the U.S. today?
A. My I-20 (N0009170337), my I-94 (20242749185), my student visa-it's expired but I have my
visa (F4343725) and my passport (G15099955).

Q- You presented Fl visa foil number F3434725 issued July 19, 2012 expiration May 22, 2015.
Is that correct?
A. Yes.

Q. Your student status was removed when you were processed for a withdrawal (WD) in Del
Rio, Texas. Do you have a valid Fl visa to enter the U.S. today?
A. No.

Q. What is the purpose of your trip today?
A. Go to the city where I am studying to pay for my next classes that I will have for my
last semester.

Q. Is Frank Fife paying for your education?
A. Yes.

Q. Do you have any petitions pending?
A. I have a petition for a job visa but I don't. I don't have any response. Frank Fife is
sponsoring my work.

Q. What do you mean Frank Fife is sponsoring your work visa?
A. If I get the work visa, I will work for him.

Q. How much money are you traveling with?
A. Cash, $125 dollars.

Q. A luggage inspection was done which revealed deposit tickets with various amounts.
Explain.

A. Sometimes I make the deposit to buy amazon products. I buy dollars from my country-I
have Mexican pesos and I go to Mexican bank to exchange-and Frank lend and gives money when
I have an emergency.

Q. Do or have you ever had authorization to work in the U.S.?
A. No.

Q. Do you know it is illegal to work without the proper authorization?
A. Yes.

.«. (CONTINUED ON NEXT PAGE)

 

Signature Title

 

 

 

HECTOR PEREZ CBP OFFICER

ese
Form 1-831 Continuation Page (Rev. 08/01/07) ee

 

— of 7 — Pages
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 142 of 282 PagelD: 223

4

 

 

 

U.S. Department of Homeland Security Continuation Page for Form 1-867A
SSE] SSS SSS SSF SSS SS SSS SSS SSS SS SE SSS Sea
Alien’s Name File Number A209 827 037 | Date
CONTRERAS CRUZ, ERIKA SIGMA Event: 14654285 July 30, 2017
Event No: Z2HO1707000444

 

 

 

- Do you have any medical conditions?
No.

Are you currently taking any medications?
- No.

Why did you leave your country or country of last residence?
- Go to the city where I am studying to pay for my next classes that I will have for my
last semester.

PO FPO PO

Q. Do you have any fear or concern of returning to your country or being removed from the
United States?
A. No.

Q. Would you be harmed if you return to your country or country of last residence?
A. No.

Q. You have been found inadmissible to the United States under section 212 (a) (7) (A) (i) (I) of
the Immigration and Nationality Act as you previously engaged in unauthorized employment,
you do not have a valid entry document and cannot overcome the presumption of being an
intended immigrant. Do you understand this?

A. Yes.

Q. You are being ordered removed from the United States with a five year bar. Your expired
visa is not valid and after five years you may contact the U.S. Embassy to obtain a new visa
for any future travel to the United States. Do you understand this?

 

 

 

 

 

A. Yes.
Q. Do you wish to contact the consulate of Mexico?
A. No.
Q. Do you have any questions or would you like to add anything at this time?
A. If I have the same SEVIS ID I have to start the process again.
abe
Signature Title
HECTOR PEREZ CBP OFFICER
Z
7

of 7 Pages

 

gt

Form 1-831 Continuation Page (Rev. 08/01/07) GO
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 143 of 282 PagelD: 224

Jurat for Record of Sworn Statement in
U.S. Department of Homeland Security Pr oceedings under Section 235(b)(1) of the Act

 

 

SIGMA Event: 14654285

Q: Why did you leave your home country or country of last residence?

A. Go to the city where I am studying to pay for my next classes that I will have for
my last semester.

Q. Do you have any fear or concern about being returned to your home country or being removed from the United States?

A. No.

Q. Would you be harmed if you are returned to your home country or country of last residence?

A. No.

Q. Do you have any questions or is there anything else you would like to add?

A. No.

I have read (or have had read to me) this statement, consisting of _1 pages (including this page). I
state that my answers are true and correct to the best of my knowledge and that this statement is a full,
true and correct record of my interrogation on the date indicated by the above named officer of the
Department of Homeland Security. I have initialed each page of this statement (and the

corrections noted on page(s) ).
Signature:
t
ERIKA CONTRERAS CRUZ

Sworn and subscribed to before me at HOUSTON, TEXAS (IAH)
on July 29, 2017 :

 

    

Signature of Iinr i fficer HECTOR PEREZ
; CBP OFFICER

Witnessed ee 7 Vs \ —
Ty bor toud wrnLramss—ficuerhe \\

 

Page 1 of 1 1-867B (08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 144 of 282 PagelD: 225

Exhibit “AJ”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 145 of 282 PagelD: 226 —

SIGMA Event: 14654285

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  
 

 

 

    
 

  

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Homeland Security Subject ID : 359087121 Record of Deportable/Inadmissible Alien
Family Name (CAPS) First Middle Sex Maic Eyes Cmpixn

CONTRERAS CRUZ, Erika F BRO BLU MBR
xreo cisosesss wmxre frame xoseeetetoooses || CP | ee | sopaunzerrno

AXXXXXXXX
U.S __ Addr Sears and Marks
LINWOOD, NEW JERSEY, 082211418, None Indicated - NONE

Date, Place, Time, and Manner of Last Entry Passenger Boarded at F.B 1. Number Single
07/29/2017, ZHO, 2235, UA 6157 LO EEREY iherttrin D Divo eo
Number, Steet. Ciry, Mrovines (State) and Country of Permanent Mesidence Method of Location/Apprehension

See Narrative ISP

Date of Action Location Code AUNear Date/Hour
979 Age: 38 07/29/2017 HOU/ZHO co 07/29/2017 2203

Cry, Province (State) and Country of Birth AR [x] Form: (Type and No.) Lifted [J Not Lifted LJ (b)(7) (c)
DURANGO, MEXICO

NIV Issuing Post and SIV’ Number Social Security Aceount Name Status at Entry Status When Found
MONTERREY, MEXICO F3434725 None Other IN TRAVEL

Date Visa Issued Social Security Number ength of Time [Hegally in U.S.

07/19/2012 None AT ENTRY

biirtipration Record Coiminal Record

NEGATIVE - Sea Narrative None Known
Name , Address, and Nationaticy of Spouse (Maiden Name, if Appropriate) Number and Nahonality of Minor Children

usa, N/R 0

Fathers Name, Narionaliry, and Address, if Known Mother's Present and Maiden Names, Nahonlity, and Address, if Known

CONTRERAS CISNEROS, Ramon NATIONALITY: MEXICO CRUZ VELAZQEZ, Margarita NATIONALITY: MEXICO

Montes Due/Property in U.S) Not in Emimixiate Possession Fingespnnted? & Yes EY No aysiems Checks Charge Code Words(s)

None Claimed Narrative | I7A1

Name and Auddeess of (ast Current) U5, Employer Type of Employment Salary Limplayed frameo

 

 

 

FRANK PIFE Employee 0 ul / ff

Narvative (Quiling particulars under which alien was lncated/apprehended. Include details norshawn above regarding time, place and manner of last eniry, aitemipted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior. }

FINS; 1044934222 Left Index fingerprint Right Index fingerprint

 

   

OTHER ALIASES KNOWN BY:

waveneeee --+>-- (b)()(©)

172 CERRADA ANDALUCIA FRACCIONAMIENTO TORREMOLINOS
... (CONTINUED ON I-831)

Alien has been advised of communication privileg rar)

 

Distribution:

 

ere |

 

 

 

 

 

 

 

— — -2)3 (Rey 08/01/07)

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 146 of 282 PagelD: 227

 

 

 

 

 

U.S. Department of Homeland Security Continuation Page for Form _1213

Alien’s Name File Number AXXXXXXXX Date

CONTRERAS CRUZ, Erika SIGMA Event: 14654285 07/30/2017
Event No: ZHO1707000444

 

 

 

GOMEZ PALACIO, DURANGO, 35049, MEXICO

RECORDS CHECKED

CIS Neg (b)(7)(e)

212a7AiI

On July 29, 2017, CONTRERAS CRUZ, Erika arrived at George Bush Intercontinental Airport on
United Airlines (UA) 6157, Subject presented a Mexican passport number G15099955 issued on
August 12, 2014 with expiration August 12, 2024 and an expired F-lvisa foil number F3434725
issued on July 19, 2012 with expiration May 22, 2015 and I-94 number 20242749185 dated

January 03, 2017 duration of status. Subject was referred to passport control secondary for
a match to a TECS record.

Passport control secondary queries revealed subject had various previous entries to the
United States. Systems queries revealed that the subject's F-1 visa foil number F3434725
was cancelled on December 27, 2016. All other queries were negative.

Subject was interviewed regarding the purpose of her trip. Subject swore all her answers
would be true and complete. Subject was placed under oath and a stat

Subject engaged in unauthorized employment on her previous entries —
Linwood, New Jersey from 2012 through 2017. Subject admitted Frank, seventy-five years old
and Dorca Fife, whom are U.S. Citizens reside there. Subject admitted she would help him
clean the yard, his own and would run errands. Subject stated Frank compensated her with
four payments of $1,800 USD and two others of $1,000-each of when her brothers passed away.
Subject admitted she has been attending Atlantic Cape Community College since 2012 for an
Associate's degree. Subject to date has no degree. Frank Fife also pays her tuition and
has been paying for Atlantic Cape Community College since 2012. Subject stated she met
Frank at the end of 2011 while she was on a six month trip to the U.S. Subject stated she
informed Frank that she is an accountant in Mexico. Subject stated Frank is a financial
advisor. Subject admitted Frank informed her if she wanted to study in this country to come
if she wanted to make money or business in the future. Subject admitted she withdrew from
Atlantic Cape Community College in April and August of 2016. Subject admitted when she
reapplied for admission December 27, 2016 she did not have a new or valid SEVIS. Subject
was processed for a Withdrawal (WD) on December 27, 2016 which removed her status. Subject
applied for admission on December 27, 2016 with Flvisa foil number F3434725 issued on July
19, 2012 with expiration May 22, 2015, Mexican passport number G15099955 issued on August
12, 2014 with expiration August 12, 2024 and I-20 NQ009170337. Subject was advised to apply

for a new Fl visa and admitted she did not apply for a new Fl visa when her application for
... (CONTINUED ON NEXT PAGE)

 

 

 

 

Signature Title

(b)(7)(C)

 

 

CBP OFFICER

 

 

 

 

 

 

 

ae Pages

Form 5-831 Continuation Page (Rev. 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 147 of 282 PagelD: 228

 

 

U.S. Department of Homeland Security Continuation Page for Form 1213
SSS SSS SSS SS SS Sa SSS SS Sl
Alien’s Name Ftle Number AXXXXXXXX Date
CONTRERAS CRUZ, Erika SIGMA Event: 14654285 07/30/2017
Event No: Z2HO17907000444

 

 

 

admission was withdrawn on December 27, 2016. Subject applied for admission at the Del Rio,
Texas port of entry on January 03, 2017, present expired Flvisa foil number F3434725 issued
on July 19, 2012 with expiration May 22, 2015 and an invalid SEVIS I-20 N0009170337.
Subject was granted I-94 number 20242749185 dated January 03, 2017 duration of status.
Subject was previously WD and there was no discretion to be given. Subject admitted she
wanted to get her Bachelor's degree and work for Frank Fife. Subject has no degree to date
after being a student for five years. Subject admitted Frank Fife has been guiding her and
telling her what forms to fill out and has applied for a work visa. Subject admitted if her
work visa is approved she would be working for Frank Fife. Subject did not have petitions
pending. Subject did not have authorization to work in the U.S. and knew it was illegal to
work without the proper authorization.

oe (b)(7)(c)

Subject was allowed the use of the telephone and restroom. Subject was provide ood
ontact was made on the 's behalf to her friend, Frank Fife ‘4d
C Jisstnce by CBP ofticerf ind then to her brother, Benny at
5741 at 1545 by CBP OF antes. Subject declined to contact the Consulate
of Mexico.
A pat down search was conducted on CONTRERAS CRUZ, Erika as required by the following
dnadmissibility: ERR, JAL s 203-827-037, FIN#: 1044934222. The pat down search was
conducted by CBPO d witnessed by a approved by
SCBPO rch started at 0300 and was completed at 0303. The
results of the pat down search were negative. CONTRERAS CRUZ, Erika verified she was in

possession of $1370.00 USD during search. Search of bags were conducted with negative
results. No TSA prohibited items found.

 

 

 

Signature

(b)(7)(©)

 

 

CBP OFFICER

 

 

 

 

 

of 3 Pages

 

Fonn 1-83] Continuation Page (Rev. 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 148 of 282 PagelD: 229

Exhibit “AK”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 149 of 282 PagelD: 230

'

U .S. Department of Homeland Security Notice and Order of Expedited Removal
LSS a

DETERMINATION OF INADMISSIBILITY

Event Number :ZHO1707000444 File No: A209 827 037

SIGMA Event: 14654285 Date: guly 30, 2017

In the Matter of: ERIKA CONTRERAS CRUZ

Pursuant to section 235(b)(1) of the Immigration and Nationality Act (Act), (8 U.S.C. 1225(b)(1)), the
Department of Homeland Security has determined that you are inadmissible to the United States under
section(s) 212(a) 01 (6)(C)G); 0 (6)(C)Gi); HI (7)(A)M; O (7)(A)@AD; O (7)(B)(WDA); and/or O (7)(B)@ Aa)
of the Act, as amended, and therefore are subject to removal, in that:

1) You are not a citizen or national of the United States;

2) You are a native of Mexico and a citizen of Mexico;

3) On or about July 29, 2017, you arrived at the George Bush Intercontinental Airport
in Houston, Texas and applied for admission to the United States;

4) You are an immigrant not in possession of a valid unexpired immigrant visa, reentry
permit, border crossing card, or other valid entry document required by the
Immigration and Nationality Act, to wit: you previously engaged in unauthorized
employment, you do not have a valid entry document and being an immigrant without
. (CONTINUED ON I-831)

HECTOR PEREZ
CBP OFFICER
Name and title of immigration officer (Print) Si ¢ of immigration officer

 

 

ORDER OF REMOVAL
UNDER SECTION 235(b)(1) OF THE ACT

Based upon the determination set forth above and evidence presented during inspection or examination pursuant
to section 235 of the Act, and by the authority contained in section 235(b)(1) of the Act, you are found to be
inadmissible as charged and ordered removed from the United States.

HECTOR PEREZ
CBP OFFICER ,
Name and title of immigration officer (Print) Signati Hfimigration officer

 

OSCAR MATIAS
CHIEF CBP OFFICER =
Name and title of supervisor (Print) Signature of supervisor, if available

Bl Check here if supervisory concurrence was obtained by telephone or other means (no supervisor on duty).

 

 

CERTIFICATE OF SERVICE

HECTOR PEREZ (Date)
CBP OFFICER

I personally served the oa of this notice upon the above-named person on July 29, 2017

 

 

 

Signature of yinyféestion officer

 

Form 1-860 (Rev. 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 150 of 282 PagelD: 231

 

 

U.S. Department of Homeland Security Continuation Page for Form _ 1-86
LLEEaEaEaaEa9aEaEaEEEEEeEE~yEEEEL—L_—>L_>~L>EEE>EEEEE—————————_——S EEE ee eee ee
Alien’s Name File Number A209 827 037 Date
ERIKA CONTRERAS CRUZ SIGMA Event: 14654285 July 30, 2017
Event No: ZHO1707000444

 

 

 

documents as you cannot overcome the presumption of being an intended immigrant.

ON THE BASIS OF THE FOREGOING, IT IS CHARGED THAT YOU ARE SUBJECT TO REMOVAL FROM THE UNITED
STATES PURSUANT TO THE FOLLOWING PROVISION(S) OF LAW:

SSSrSSrlSSSsSSlSSSSlilS iS SSS Si SS SS SSS SSS SSS SSH SSS SSS SS SSS SS SHS HSS SKS SS HSS SSS SSS HESS Ss SH SSS SS SSS SSS

212 (a) (7) (A) (i) (I) of the Immigration and Nationality Act (Act), as amended, as an immigrant
who, at the time of application for admission, is not in possession of a valid unexpired
immigrant visa, reentry permit, border crossing card, or other valid entry document required
by the Act, and a valid unexpired passport, or other suitable travel document, or document
of identity and nationality as required under the regulations issued by the Attorney General
under section 211(a) of the Act.

 

 

 

Signature Title
HECTOR PEREZ CBP_OFFICER

AV

 

 

_—__of a Pages

Form 1-831 Continuation Page (Rev. 08/01/07)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 151 of 282 PagelD: 232

Exhibit “AL”
 

Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 152 of 282 PagelD: 233

  

" CERTIFICADO PARCELARIO

No. 1000000044627:

QUE SE EXPIDE POR INSTRUGCIONES BEL Cc, FELIPE bE JESUS. CALDERON HiNOJosa,
PRESIDENTE! DE Los ESTADOS UNIDOS MEXICANS; CON FUNDAMENTo! EN Los!
ARTICULOS 27 ERACCION Vil DE LA constitueion: POLITICA, DE Los ESTADOS. UNIDOS,
MEXICANOS, 56, 78 Y DEMAS RELATIVOS: DE. LA LEY® “AGRARIA,” Asi como EN» EL

oie SF
REGLAMENTO INTERIOR DEL REGISTRO AGRARIO. INAciONny QUE AMPA PARCELA

es 24 PAZ | DEL Biio | (EL CASTILLO eon cp
San Sil pill Sita

 

 

 

   

 

 

 

 

an
MUNICIPIO. DE. “GOMEZ FADACIO. > Si ep Cpa CER. cap vl jy
ESTADO bE SBURANGO si - ee die = AON WA.,
DOS HECTAREAS, VEINTICINCO } ey RS
CINCUENTA ¥ DOS CENTIAR EASE; rT SRA. SER ser ~ aR &
i tn 5 Ha. ON SHA mn hal wi > ohh

Ot GUEN ON LAS” SIGUIENTES MEDII AS Y ‘COLINDANGIAS: ae) t :
SORES rs ic SORE icc A Sa : ON) ; tay ot

Ms ) PAR J’ CON'PARC 3701 a

Sieh 265,96\MTS. CONTARCHLA 25° ashit ta MAK a ae + OM
OES Bag oe MTS, CON'PARCEDA 23 wie SRA = BRM 4 SHA Sui

Nira My ih (7a Ts. CON DAR ARCH May yi ath bi ah _ yi
LLL Wh ALLEL WNL
ANNONA PMN UR ee

 

  
    
 

PR Eta Ha MELT va WAIL
LL LMT He MH Hi AA Mua my hy Ma wa Hii i Wii
TATA HTH Mint Mn Mail (ti) Mine
VATE MUI inanni Minin mh MTL TEA
FAVO. e sth CONTRERAS'C CRUZ ERTIGA) at OB se i Rilk
sf" ae SKE SES SHA 7] 10 FAN \NGO" “Sta ain!

DESa —_SANOS, GRicivaniodpe SRA S ane a Sin haa
Sf) “SPASOLTERA afl SHA j° * SRN ANDREA “on Me SEA

 

 

 

 

 

‘ESTADO GIV|by ane eae ACI 1 Pa aay
hed abe ol A ahi Trl ov thah
“condtapo i CAS URANGO Seen
éon voli EN ow SHAT SN Axgo = SHA San sa
| “TAENATENACIORIDE. aaa Stil Al if]
DE co ORMIDAI f at a as —-
ep he E-DE A= Sil SR > Sta > Yue. :
W,.-. 900 22 SHA =” SRO|,. SHPas SRA SNA = SA Son RE
nsw hur ESTE: CEATIFICADO EN: ‘BR REGISTRO: AGRARIO NAGIONAY ALO el
Fou sh = SAAPPBOQDORIST coy = SAA: SRA): SAL SHA SAN” gh
Hil No SHA - GRR Shi SRA! : SRA. SHA can SRA, 4 Agi
MR SAR So SRS SRA SRA SIMS SRA = BRAS SAAS Sita

yet. Bat wit SRN SRA, BRA. SRA = SRAI S Ben n

    
   

  
  

 

 

 

 

 

OSA SBA oo: SAMY SAM ASA Ss SAAS! SRA BN
| 2. DURANGO; DGO! — SOA SHA “iMNRZe Sha 2010 Sif
(Seis SS oe » DE _ ij D E cf
Jit =H “un i
! gal) foi SH SHA | SHAN > sun
VOW oi sat =: RHA
“oh nenGie eat i
8 /Spurangonngo.sniNG; unt ) Mh oth a: je, ot804 40050
Nhs — son cms SR Shh — Sha Shh — sin ———3n
DELEGA DEL REGISTRO AGRARIO NAGIONAL. » A |

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 153 of 282 PagelD: 234

Mero

Hinatr

eeijasim #

659000 659750

PARCELA 18
3033

 
  

PARCELA 19

USO AGTUAL BCL SULLO
A ACTICOLA
DB cuLiva OC ALcopON
G CULINOS VALIOSOS PLIENITS

mua, LL

CUADRO LE ESTATION 0 SUE LIMCHS

BUN LAO ICR

  
  

TN OF ASA
CUADRO DC GOMBTNURICIN

raat ee
F 5 (eres
| eins bs | aes
eases | eee

B PCCW
[ AGROPERUARK
T Foarst
olnos
G BaXno
HW SAUATRO
3 MACONA
ate arr
& RCoRCALVO

    
 

 

 

     
 
 

mere

   

 

‘
oft

 

MEKIACIONES

 

  

rear a
cinceree Tos s

 

 

hg eg

 

 

 

Markie, vorse

 

B AGOSTADERG OC BULIA CALIDAD
M MOIIE 0 AGOSIAICRG Ctl ILRTLNOS AHIDGS

 

asta Fav

|

“Los derechos que amparan el presente! Certificado, en términos de lo dispueste por
los urticulos 13, 60 y 80 de la Ley Agraria, sdlo podrén ser enajenados 0 eeslidos a
otros cjidalarios y/o comuncros, segin se trate de ejido o eomunidad, o a los
avecindades del propio micleo agrario reconocidos por acuerdo de asamblea
debidamente inserito cn cl Registro Agtario Nacional o por ejecutoria det Tribunal
Agrario y para su cnajenacién o cesién, deberd respetarse el derecho del tanta que les
asiste para su adquisi¢ién al cényuge e‘hijos del enajenan(e, el cual deberan ejercer
dentro de un término de treinta dias naturales contados a partir de ta notificacion.

EL PRESENTE CERTIFICADO
SOLO ACREDITA LA CALIDAD
DE POSESIONARIO

ARTICULOS 34 Y 37 DEL REGLAMENTO DE LA LEY AGRARIA Y 93 DEL REGLAMENTO
INTERIOR DEL REGIS

PARCELA 23 ae
2g
£ Rew ON
mag
= :
PARCELA 25 Pe ‘
S A3040 a
30.359 9 PARCELA 26
" ‘CLASE DE LA TIERRA
PARCELA 27 & GD 0 WA rsa

LAMAN, iia Ar, oleh. HOC QUE,
‘ mt, Geigik, VARMA, CA.'0,
ele, wits west Thies

are.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 154 of 282 PagelD: 235

    
 
   

Lie, José ‘Martin Taz Fos srrinS
Notarfa Péblica No. 12 Baty |

Cd. Acuiia, Coahuila. RR ae 2

LIBRO (14) CATORCE

EN LA CIUDAD DE ACUNA, ESTADO DE COAHUILA DE ZARAGOZA,
el dia de hoy Miércoles (10) Diez de Agosto del afio (2016) Dos mul dieciséis, YO, EL
CIUDADANO LICENCIADO JOSE MARTIN FAZ RIOS, NOTARIO PUBLICO
NUMERO (12) DOCE con ejercicio en este Distrito Notarial, con despacho ubicado en el
Boulevard Adolfo Lépez Mateos (2065) Dos Mil Sesenta y Cinco, Colonia Benito Juarez,
de esta Ciudad, HAGO CONSTAR:

EL CONTRATO DE COMPRA VENTA, que celebran de una parte los C.C.
ARMANDO REYES RAMOS Y MONICA PATRICIA VALDES GOMEZ, como “LA | « =
PARTE VENDEDORA” y como “LA PARTE COMPRADORA” como copropietarios
LOS C.C. BENITO CONTRERAS CRUZ, ERIKA CONTRERAS CRUZ y el menor,

i a7 iim Liepresentado en este acto por su padre el C,

RUBEN CONTRERAS CRUZ, respecto de un bien inmueble que més adelante se

Ty

describira, y el que para resguardo de sus respectivos intereses lo consignan al ter de las
" siguientes:
DECLARACIONES:

I~ ANTECEDENTE.- Declaran Jos C.C. ARMANDO REYES RAMOS Y
MONICA PATRICIA VALDES GOMEZ, que adquirieron (3) tres Lotes de terreno bi:
objeto de este contrato, mediante Escritura Publica numero (502) Quinientos Dos, de fecha | su: *
(15) quince de Diciembre de (2009) dos mil nueve, ante Ja fe de la Licenciada Syria Cristina r ag

Cano Torralva, Notario piblico niimero ocho, con ejercicio en el Distrito Judicial, celebrado | ¢=

 

de una parte por el Ing, Alberto Cesar Valdés Diego como Ia parte vendedora y de ofra parte Fé ' €
@

los.C.C. Armando Reyes Ramos y Monica Patricia Valdés Gomez como los compradores, $

el cual se encuentra debidamente inscrito en el Registro Piiblico de esta cindadebajo la

partida namero 26928, Libro 270, Seccién I, de feche (24) veinticuatro de Enero de (201 1)

dos mii once.

Il.- DESCRIPCION DE LOS INMUEBLES.-

1.- Lote (0) treinta de la Manzana (02) dos, ubicado en la Calle Jalisco del
Fraccionamiento Santa Rosa en esta ciudad de Acufia, Coahuila, con una superficie
(98.00M2) noventa y ocho metros cuadrados y que se identifica con las siguientes medidas 1

y colindancias:

 

 

 
Case 1:19;cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 155 of 282 Page
ALNOR'Ls: mide (14.00) catorce metros y colinda con L. 31;

Al SUR mide. (14.00) catorce metros y. colitida con Lote 29;

Al ORIENTE mide (7.00) siete metros y colina con Calle Jalisco; y

Al PONIENTE inide (7.00) siete motros y colinda con Area de Reserva.

Fraccionamiento SantaRosa’ en esta citidad de Acufia, Coahuila, con una superficie

 

 

 
Case 1:19;GwalB9A2nNbhk AMD rRecemenbtdesdy dried: OG/difdd Son Ragedakot2z82deagelD: 237

y colindancias:

AlNORTE mide (14.00) catorce metros y colinda con Lote 32;

Al SUR mide (14.00) catorce metros y colinda con Lote 30;

Al ORIENTE mide (7.00) siete metros y colina con Calle Jalisco; y

Al PONIENTE mide (7.00) siete metros y colinda con Area de Reserva.

3.- Lote (32) treinta y dos de la Manzana (02) dos, ubicado en la esquina de Calle
Jalisco y Avenida Sur Poniente, del Fraccionamiento Santa Rosa en esta ciudad de
Acuiia, Coahuila, con una superficie (205.00M2) doscientos cinco metros cuadrados y que

se identifica con las siguientes medidas y colindancias:

Al NORTE mide (19.75) diecinueve metros setenta y cinco centimetros y colinda
con Area de Reserva;

Al SUR mide (9.56) nueve metros cincuenta y seis centimetros y colinda con Calle
Jalisco;

Al ORIENTE mide (17.32) diecisiete metros treinta y dos centimetros y colinda
con Avenida Sur Poniente; y

Al PONIENTE mide (14.00) catorce metros y colinda con Lote 31.

WL- GRAVAMENES.- Continta declarando “LA PARTE VENDEDORA” que
los inmuebles objeto a esta escritura, se encuentran libres de todo gravamen y
responsabilidad y al corriente en el pago de su impuesto predial, acreditandalo con los

certificados y recibos correspondientes.

IV.- Atento a las Declaraciones que anteceden, los comparecientes otorgan las
siguientes:

CLAUSULAS:

PRIMERA.- TRANSMISION DE PROPIEDAD. Manifiesta la PARTE
VENDEDORA los C.C. ARMANDO REYES RAMOS Y MONICA PATRICIA
VALDES GOMEZ, que por medio de esta escritura DAN EN VENTA PURA,
PERFECTA Y DEFINITIVA, como copropietarios a LOS C.C. BENITO CONTRERAS
CRUZ, ERIKA CONTRERAS CRUZ y el menor Jp CE
UE cpresentado en este acto por su padre el C. RUBEN CONTRERAS CRUZ, los
bienes inmuebles descritos en la Declaracién IY de este instrumento, la que aqui se da por
reproducida integramente como si se insertase a la letra, cuya transmisiOn de propiedad se
hace con todos sus usos, costumbres, servidumbres y todo cuanto mds de hecho y por derecho
le sea anexo y accesorio, de conformidad por lo dispuesto en el articulo dos mil seiscientos

noventa y uno (2691) del Codigo Civil vigente en el Estado.

SEGUNDA.- VALOR DE OPERACION.- El precio que de comin acuerdo han
fiiado las nartes nor la transmisién en proviedad. es la cantidad de $180,000.00 (CIENTO

 

 
£O"

Casegh: 1 RR aN NLH-AMD DopYm enka Hr EtGO OA Haas Page 157 of 282 Pag@lD: 238

 
 

is SA c=) \ Notaria Publica No, 12

{ 2 Cd. Acuiia, Coahuila.

3

{ ;

aoe vy rae 4) te este propio instrumento el recibo mas amplio y eficaz que en derecho corresponda
Oy TRE e

i eR oo
aed. “hob aduel valor.

ta fae

TERCERA. VICIOS DEL CONSENTIMIENTO.- Declaran las partes
contratantes que en la eames de este contrato no existe ningtin vicio de invalidez, y a
mayor abundamiento renuncian a las acciones derivadas de los articulos (1974) mil
novecientos setenta y cuatro, (2147) dos mil ciento cuarenta y siete, (2160) dos mil ciento
sesenta y (2162) dos mil ciento sesenta y dos y demas relativos del Codigo Civil vigente en

el Estado.

CUARTA. SANEAMIENTO POR CAUSA DE EVICCION Y POR VICIOS
OCULTOS.- Manifiestan Jas partes contratantes que esta compra venta se pacta de acuerdo
con las condiciones naturales, transmitiendo “LA PARTE VENDEDORA” el inmueble que
enajena, con todas sus entradas, salidas y todo cuanta mas de hecho y por derecho le

corresponda al referido inmueble conforme a la Ley, y a sus titulos anteriores de adquisicion,

COs mes
Z ¥  . i

oblig4ndose con lo dispuesto por los articulos (2316) dos mil trescientos dieciséis y (2338)
dos mil trescientos treinta y ocho del Codigo Civil vigente en el Estado, al saneamiento por
causa de eviccién y vicios ocultos en favor de la parte adquirente. i

QUINTA.- RATIFICACION DEL CONTRATO.- Continian manifestando los
comparecientes que el precio es el justo y verdadero que en derecho corresponde por.la

enajenacién del bien inmueble objeto de este Contrato, por lo cual convienen en renunciar a

cualquier accién rescisoria o derecho para ejercer u objetar en alguna forma este Contrato,

i

el cual por el contrario ratifican y confirman como legal en todos sus preceptos y clausulas. |

sn
ft

 

ad

SEXTA.- ENTREGA FICTA.- Desde el momento en que se firma esta escritura,
“LA PARTE COMPRADORA” que compran en copropiedad, se da por recibida:

materialmente de los inmuebles que constituye el objeto de este contrato, para dejar asi

"a

consurmada en pleno dominio la traslacion y entrega del bien enajenado, en los térmilios del

Articulo (2213-IV) dos mil doscientos trece fraccién cuatro romano, del Cédigo © Civil

vigente en el Estado.

SEPTIMA.- GASTOS, DERECHOS Y HONORARIOS.- Convienen las partes
contratantes que conforme a lo dispuesto por el articulo (2664) dos mil seiscientos sesenta y
cuatro del Cédigo Civil vigente en nuestro Estado, todos los gastos, derechos y honorarios,

que sé causen con motivo de esta Escritura seran cubiertos por “LA PARTE

COMPRADORA”.

OCTAVA.- IMPUESTOS.- La presente operaci6n de Compraventa causa el

 

 

 
Case 1:19;cv-13912-NLH Bue Document 1-1 Filed 06/17/19 Page 158 of 282 Page

anise: IMPUESTOS:- La presente operacién & ompraventa causa el

Impuesto Sobre'la Renta con cargo ala PARTE VENDEDORA.

GENERALES

n sido

 

 

manifiestan bajo protesta de decir verdad que ha

Los comparecientes
1 de la Lev Federal de

antosndinge nar el augerite, “Natarin dei eantenida v aleance lena

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 159 of 282 PageJD: 240
Proteccién de Datos F onales en Posesién de los Particulares, yq. -stando de acuerdo

con la misma, son confortnes en proporcionar sus generales, que son los siguientes:

Los C.C. ARMANDO REYES RAMOS Y MONICA PATRICIA VALDES
GOMEZ, dijeron ser mexicanos por nacimiento, el primero originario de esta ciudad de
Acufia, Coahuila con fecha de nacimiento el dia (06) seis de Agosto de (1972) mil
novecientos setenta y dos y la segunda originaria de Allende, Coahuila, con fecha de

nacimiento el dia ae . | (1974) mil novecientos setenta y cuatro,

mayores de edad, casados entre si, comerciante e ingeniero industrial respectivamente, con

domicilio en comin cr Se
PG esta ciudad de Acufia, Coahuila, con Po

PE viens se identificaron con credenciales para votar con fotografia expedidas

por el Instituto Federal Electoral hoy Instituto Nacional Electoral con folios nimeros

El C. BENITO CONTRERAS CRUZ, dijo ser mexicano por nacimiento,
originario de Gomez Palacio, Durango, con fecha de nacimiento el dia mt -
BE 1972) mil novecientos setenta y dos, mayor de edad, soltero, empleada, con domicilio

en Calle Sin nombre sin numero ee: Gérmez Palacio, Durango,
0 I ene deseo

con credencial para votar con fotografia expedida por el Instituto Federal Electoral hoy

Instituto Nacional Electoral con folio nimero P

La C. ERIKA CONTRERAS CRUZ, dijo ser mexicana por nacimiento, originaria
de Gomez Palacio, Durango, con fecha de nacimiento el diel 4 | | (1979) mil

novecientos setenta y nueve, mayor de edad, soltera, empleada, con domicilio en | |

a 2
Palacio, Durango, con

quien se identificé con credencial para votar con fotografta expedida por el Instituto Federal

Electoral hoy Instituto Nacional Electoral con folio nimero [

EI C. RUBEN CONTRERAS CRUZ, dijo ser mexicans por nacimiento, originario
‘de Gomez Palacio, Durango, con fecha de nacimiento el dia aa: mm 1966)

mil novecientos setenta y seis, mayor de edad, casado, soldador, con domicilio en aa

I &es'2 Cuca
Acuia Coshila, con iii

quien se identificé con credencial para votar con fotografia expedida por el Instituto Federal

Electoral hoy Instituto Nacional Electoral con folio numero Pe

 

YO EL NOTARIO COMO ES DE LEY DOY FE Y¥ CE RTIFICO:

A).- Que conozco personalmente a los comparecientes, quienes tienen capacidad

 

 
Case Lage rGV=13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 160 of 282 Page|D: 241
4-<"todas y cada una ~—'s declaraciones y clausulas que emitieron.« presente Instrumento,

asi como de la autenticidad de los documentos oficiales que exhibieron, cuyas copias

certificadas agregaré al apéndice de mi protocolo con su mimero de orden.

C).- Se previno a “LA PARTE COMPRADORA” la obligacién de inscribir el.
Primer Testimonio que de esta escritura se expida, en el Registro Publico de este Distrito,

para que surta sus efectos legales.

D).- Que para los efectos del articulo 154, tercer parrafo de la Ley del Impuesto
Sobre la Renta, “LA PARTE VENDEDORA” manifiesta BAJO PROTESTA DE DECIR
VERDAD, que le ha sido entregada por el suscrito Notario, la constancia documenta! que
contiene toda la informacién relativa a la determinacién del calculo del Impuesto

correspondiente.

E).- Se presentaré la Declaracién Fiscal por la Adquisicién del Inmmeble, cuyo

comprobante conjuntamente con los demas que al acto corresponden, sé anexardn al

a

Apéndice de mi Protocolo con el nimero de esta escritura.

F).- De que L EID A que les fue esta escritura a las partes contratantes, yenteradas
de su alcance legal y consecuencias de su contenido con todo estuvieron conformés, en cuya
virtud para la constancia debida Ja firman en union del suscrito Notario, de todo lo cual DOY
FE.- “LA PARTE VENDEDORA”.- (FIRMA).- EL C. ARMANDO REYES RAMOS.-
LA C. MONICA PATRICIA VALDES GOMEZ.- (FIRMA). “LA PARTE
COMPRADORA”.- (FIRMA).- EL C. BENITO CONTRERAS CRUZ.- LA C, ERIKA: =
CONTRERAS CRUZ.- (FIRMA).- EL MENOR En ae Cc
ZZ! REPRESENTADO EN ESTE ACTO POR SU PADRE EL C. RUBEN.
CONTRERAS CRUZ.- (FIRMA).- PASO ANTE Mi.- LIC. JOSE MARTIN. FAZ| *~
RIOS.- NOTARIO PUBLICO NUMERO (12) DOCE.- (SELLO Y RMA DE.
AUTORIZAR DEL NOTARIO). oe

 

AUTORIZACION DEFINITIVA

De conformidad con lo dispuesto por el Articulo 37 de la Ley del Notariado Vigente
en el Estado, autorizo en forma definitiva el acto que antecede, por haberse pagado los.
impuestos correspondientes; en la Ciudad de Acufia, Coahuila a los (19) diecinueve dias del
mes de Septiembre del (2016) dos mil dieciséis, de todo lo cual DOY FE.- DOY FE.- LIC.
JOSE MARTIN FAZ RIOS NOTARIO PUBLICO NUMERO (12) DOCE.- (SELLO ¥
FIRMA DE AUTORIZAR DEL NOTARIO).

DEL APENDICE
A).- CERTIFICADO DE LIBERTAD DE GRAVAMEN,
Al margen superior izquierdo: Sello impreso con el escudo de Armas del Estado de

Coahuila que dice PODER EJECUTIVO REGISTRO PUBLICO.- Recibo No. 757153091.

P4 mina 1

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Fil .
Cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 161 of 282 Page|D: 242

QUE BAJO La PARTIDA 26928, LIBRO 270, SECCION ., OF FECHA 24 DE
ENERO DEL 2011, SE ENCUENTRA INSCRITO EN FAVOR Y DOMINIO DE:
ARMANDO REYES RAMOS.

EL SIGUIENTE BIEN INMUEBLE: 1~ LOTE 30 DE MANZANA 2, DEL
FRACCIONAMIENTO “SANTA, ROSA” DE ESTA CIUDAD DE ACUNA, COAHUILA.
SUPERFICIE: 98.00M2.-
CON LAS SIGUTENTES MEDIDAS Y COLINDANCIAS:
AL NORTE MIDE 14.00 METROS CON LOTE 31; AL SUR 14.00 METROS CON LOTE
29-AL ORIENTE 7.00 METROS CON CALLE JALISCO; AL PONIENTE 7.00 METROS
CON AREA DE RESERVA.

ALA FECHA LA REFERIDA PROPIEDAD REPORTA:
NINGUN GRAVAMEN.

A SOLICITUD DE LA PARTE INTERESADA PARA LOS USOS QUE AL MISMO
CONVENGAN, SE EXPIDE LA’PRESENTE CERTIFICACION EN LA CIUDAD DE
ACUNA COAHUILA, A LOS 5 DIAS DEL MES DE JULIO DEL 2016.- DOY FE.- EL (LA)
C. SECRETARIO(A) OFICINA.- LIC. RENE JOSE GONZALEZ ARZAMENDL-
FIRMADO.- EL (LA) C. DIRECTOR(A) REGISTRADOR(A) DEL REGISTRO PUBLICO
DE ACUNA, COAHUILA.- LIC. JOSE RUBEN VILLARREAL GONZALEZ.- FIRMADO.-
‘'SELLO REDONDO EN TINTA COLOR NEGRO CON EL ESCUDO NACIONAL AL
CENTRO QUE DICE.- GOBIERNO DEL ESTADO DE COAHUILA.- SECRETARIA DE
GOBIERNO.- DIRECCION GENERAL DEL REGISTRO PUBLICO.- ACUNA,
COAHUILA-

Al margen superior izquierdo: Sello impreso con el escudo de Armas del Estado de Coahuila
que dice PODER EJECUTIVO REGISTRO PUBLICO.- Recibo No. 757153116.- Pagina: 1

EL (LA) CIUDADANO (A) LIC. JOSE RUBEN VILLARREAL GONZALEZ,
DIRECTOR(A) REGISTRADOR(A) DEL REGISTRO PUBLICO DE ACUNA DEL
ESTADO DE COAHUILA DE ZARAGOZA.- CERTIFICA.-

QUE BAJO LA PARTIDA 26928, LIBRO 270, SECCION J, DE FECHA 24 DE
ENERO DEL 2011, SE ENCUENTRA INSCRITO EN FAVOR Y DOMINIO DE:
ARMANDO REYES RAMOS.

EL SIGUIENTE BIEN INMUEBLE: 2.- LOTE 31 DE MANZANA 2, DEL
FRACCIONAMIENTO “SANTA ROSA” DE ESTA CIUDAD DE ACUNA, COAHUILA.
SUPERFICIF: 98.00M2.-

CON LAS SIGUIENTES MEDIDAS Y COLINDANCIAS:
-AL.NORTE MIDE 14.00 METROS CON LOTE 32; AL SUR 14.00 METROS CON LOTE
30; AL ORJENTE 7.00 METROS CON CALLE JALISCO; AI. PONIENTE 7.00 METROS
CON AREA DE RESERVA.

_ ALA FECHA LA REFERIDA PROPIEDAD REPORTA:
NINGUN GRAVAMEN.

A SOLICITUD DE LA PARTE INTERESADA PARA LOS USOS QUE AL MISMO
CONVENGAN, SE EXPIDE LA PRESENTE CERTIFICACION EN LA CIUDAD DE
ACUNA COAHUILA, A LOS 5 DIAS DEL MES DE JULIO DEL 2016.- DOY FE.- EL(LA)
C. SECRETARIO(A) OFICINA. LIC. RENE JOSE GONZALEZ ARZAMENDL-
FIRMADO.- EL(LA) C. DIRECTOR(A) REGISTRADOR(A) DEL REGISTRO PUBLICO
DE ACUNA, COAHUILA,- LIC. JOSE RUBEN VILLARREAL GONZALEZ.- FIRMADO-
SELLO REDONDO EN TINTA COLOR NEGRO CON EL ESCUDO NACIONAL AL
CENTRO QUE DICE.- GOBIERNO DEL ESTADO DE COAHUILA.- SECRETARIA DE
‘GOBIERNO.- DIRECCION GENERAL DEL REGISTRO PUBLICO.- ACUNA,
‘COAHUILA.-

Al margen superior izquierdo: Sello impreso con el escudo de Armas del Estado de Coahuila
que dice PODER EJECUTIVO REGISTRO PUBLICO.- Recibo No. 757153128.- Pagina: 1

EL (LA) CIUDADANO (A) LIC. JOSE RUBEN VILLARREAL GONZALEZ,
DIRECTOR(A) REGISTRADOR(A) DEL REGISTRO PUBLICO DE ACUNA DEL
ESTADO DE COAHUILA DE ZARAGOZA.- CERTIFICA.- ;

QUE BAJO LA PARTIDA 26928, LIBRO 270, SECCION I, DE FECHA 24 DE
ENERO DEL 2011, SE ENCUENTRA INSCRITO EN FAVOR Y DOMINIO DE:
ARMANDO REYES RAMOS.

EL SIGUIENTE BIEN INMUEBLE: 3.- LOTE 32 DE MANZANA 2, DEL

— ee Neer 8

 

 
Case 1:19
"se ME od

tated

-GW¥a13912-NLH-AMD~ Dectument 4-1 File
LaaQE/PONIENTE 14 METROS CON LOTE 31. d 06/17/19 Page 162 of 282 Page

ae _ ALA FECHA LA REFERIDA PROPIEDAD REPORTA:
NINGUN GRAVAMEN.

A SOLICITUD DE LA PARTE INTERESADA PARA LOS USOS QUE AL MISMO
CONVENGAN, SE EXPIDE LA PRESENTE CERTIFICACION EN LA CIUDAD DE.
ACUNA COAHUILA, A LOS 5 DIAS DEL MES DE JULIO DEL 2016.- DOY FE.- ELLA)
C. SECRETARIO(A) OFICINA- LIC. RENE 20SE GONZALEZ ARZAMENDL-
FIRMADO.- FL(LA) C. DIRECTOR(A) REGISTRADOR(A) DEL REGISTRO PUBLICO:
DE ACUNA, COAHUILA.- LIC. JOSE RUBEN VILLARREAL GONZALEZ.- FIRMADO.-
SELLO REDONDO EN TINTA COLOR NEGRO CON EL ESCUDO NACIONAL AL,
CENTRO QUE DICE.- GOBIERNO DEL ESTADO DE COAHUILA SECRETARIA DE
GOBIERNO.- DIRECCION GENERAL DEL REGISTRO PUBLICO.- ACUNA,
COAHUILA.-

B).- AVALUO CATASTRAL

EL SUSCRITO NOTARIO HAGO CONSTAR QUE SE SOLICITARON AVALUOS
CATASTRALES DE LOS INMUEBLES MATERIA DE ESTE INSTRUMENTO,
MISMOS QUE FUEFRON EXPEDIDOS POR LA DIRECCION DE CATASTRO
MUNICIPAL. CON LOS SIGUIENTES VALORES CATASTRALES;

LOTE 30 $22,344.00 (VEINTIDOS MIL TRESCIENTOS CUARENTA ¥ CUATRO
PESOS 00/100 MONEDA NACIONAL).-

LOTE 31 $22,344.00 (VEINTIDOS MIL TRESCIENTOS CUARENTA Y¥ CUATRO.
PESOS 00/100 MONEDA NACIONAL).- =

LOTE 32 $46,790.16 (CUARENTA Y SEIS MIL SETECIENTOS NOVENTA PESOS
16/100 MONEDA NACIONAL).- AUTORIZA.- ING. CARLOS GUSTAVO MALTOS
VILLARREAL.- DIRECTOR.- FIRMADO.

C).- IMPUESTO PREDIAL

SE ANEXAN COPIAS DEL COMPROBANTES DEL PAGO DEL IMPUESTO
PREDIAL.

[—).- IMPUESTO SOBRE LA RENTA

Sobre Ja Renta.

 

   
  

  

ft ni
iS 2 TaC, JOSE MARTIN FAZ RIOS.

 

La presente operacién de Compraventa no causa el Impuesto Sobre la Renta de |:
conformidad con Jo que establece la fraccion XXV del articulo 109 de la Ley del Impuesto |

ID: 243

 

2 NOTARY PUBLICO No. (12) DOCE,
ARM-630820-HGS

  

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 163 of 282 PagelD: 244

 
    
    

DQ, EN ESTA OFICIN '
STA OFICINA, UBICADAEN LA

 

 

 

 

 

 

EL PRESENTE DOCUMENTO FUE RE
3 ji CI
eens ‘D. ACUNA, POAIUILA. ALA HRS
H A 22 DES <2 Crue \ pp 20__ Y SE INSCRIBIO
AC DEMO cA#uey @ Liz BAU LA PA
GPS 7-OF IESE Day Fe.
. DGRLOCAL

    

 

Ek C. SECRETARIO

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 164 of 282 PagelD: 245

Exhibit “AM”
Case 1:19-cv-13912-NLH-AMD Document 1-

 
    

 

1 Filed 06/17/19 Page 165 of 282 PagelD: 246

        

VINA 1.90 OF
ssot-t-H0

(GAS ISO ING "De LO “OONGr 00090
“3 OMLINSS TOD ve YINIOTTO 1 T38vs1

  

ize ett ww UE) Sel

poe ORD refs D | Sens

           
       

 

By)
Wy
ame = VW
ao
aq

“ysl | itd , WI wets
gta ee ) GOFAL

  

5
eee TWEMITGA © SSDS ORs
SOULE HS NOISGANT (6 33 SBAGINI SN) \ Mira G
[OUST & SPOTS 4 ,
GeO WIS) SOBs ce TROON :
senntsaiem MOIS OF. ON OUGIWIINSS “Ye SEIT OCTWICE ED SEN NS MOTI
" Near ss (NS (1/6) Des Sts A WHT QUGTS Us (240) SOISSINIT)
— ereeeh “Sl OS fewest) GLban Wt Siw fsriss
00 °ie2 ss) (0G 4
/ Ce ee a ee -

rete oe

                      
     

SESS. (OLY US Yul a
Se yl Ose ah LEY
bh LOSS 101A SSN

Sei

GEESE S17 ILC Rc
Ho ee Sash! es UL ee tar | POISE “TQLEBINGD 5

         

   

  

a

 

 

 

    

- Buon 0175030 3) OF Is a ey
| oe “HED OSYRTY Waleed Be) xl Stas _

ry,
th
Case 1

pets wt

trerury -

-_ 2 = eo os o SATINO A arsieitns2cke oe te eee Roe

es
Sire ey

LAS CGOPER ANG “OS VO OOM OD0NE

3 OBINAD AOD FF YONOLS 1 Jans!

oe

ae ae

Se

Se eee

Ee

See ee es
Se

ee eit

ce

-
-

Scotia cia acs ater
——

ee
eee ee grees hs ee
eae a eae eee
eink come age See
Sa ns

RESET ICW 1 (i

SOUS ODES MAIS 3) NOISE (iS 39 SSRI 2 en
m SEIS oN ean a)
= BOA ORE: 16 Seta

SUBMIS oo) j MOT SRE 8G EE

Se
Pes ea as
See a

akan PSiNDstt

ROIs COOHOM Sass OLS) 35 Ge

BE SH On 3 6

Be
ee ee
eae Fs a a ee

‘OTD

 

ee
Cea

re Syria sae
ner a

eat ORD

Ss
PE ee) i ei ee
See ee gee es ee eee ce eee ae
Be
See a ee

Be
See

TE

Se | . | Sg
ee
ae tee ec ee eee a
ee aie cr Se =

Sys ge a ae oe eae
aE oe

ee ‘ —_—_—*

_ PATE DISERS SS05F SG) ees

Ea es

 

T1238 ST Se er esa
XowPeueg Gs

 

 

 

 

See ree
aa i a ee
Se

ne

satiate sates

Feiss ec

Soe ete
See eee

See

=

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 167 of 282 PagelD: 248

- gpomnes,

  
   
  

 

 

 

 

 

 

 

 

 

 

Heojar J
<ulta de os Saldos de las Cuentas del Cliente al: 17/07/2012
<: ERIKA CONTRERAS CRU ees
dimero de Cuenta: Conceplo ——-$ 766,837.5 4h Tha
/ | ares Saldo Actual § 166,837.54
Saldo Disponible $0.00
Monto Depositos Dia $ 0.00
a a
. $ 0,00-
JETA CLASICA EE 6490 = Saldo Actual 800
ie Minimo a Pagar 5 19,500.00 be
Crédito Disponible = RE
Saldo Actual : eh ee
Minimo a Pagar 9/07/2012
Fecha Limite de Pago 0 #704 7
Crédite Disponible $1 :
Saldo Actual § 922.36-
Minimo a Pagat $51.15
Fecha Limite de Pago 30/07/20 12
Crédito Disponible $ 4,077.64
Saldo Actual $ 0.00-
Minimo a Pagar $ 0.00
Crédito Disponible —__ $0.00
Saldo Actual $ 0.00-
Minimo a Pagar $0.00
Crédito Disponible $ 0.00
; s
25 ee
*
3? > s
? aN SS
= ot py . ‘
oy = as
OR SW D&D
= mS SA “o>
SO eo f

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 168 of 282 PagelD: 249

 

& Banamex _

Consulta de los-Saldos de las Cuentas del Cliente al:

Nombre: ERIKA CONTRERAS CRUZ

soe

7 Producto.
peu ENTA PERFILES

/ TARJETA B SMART

 
 

Hoja: )
23/05/2013
reo Numero
Numero de Cuenta Conceplo eee Imes
Saldo Actual $ see
Saldo Disponible $ 387,160.
Monto Depositos Dia $ 0.00 ea
Monto Retiros Dia $ 0.00__—-—- _§___—
5002 Saldo Actual
Minimo a Pagar
Fecha Limite de Pago 07/06/2013
ss Crédito Disponible __ $3,868.99
GN —_Seldo Actual § 293.25-
Minimo a Pagar $ 16.27
Fecha Limite de Pago 28/05/2013
Crédito Disponible $4,706.75
S193 Saldo Actual $.0.00-
Minimo a Pagar $0.00
Crédito Disponible $ 0.00
| Saldo Actual § 0.00-
Minimo a Pagar $ 0.00
Crédito Disponible $0.00

 

RAS

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 169 of 282 PagelD: 250

 

   
    

 

 
    
 
    
    
  
 
 
  
 
   

 

Se Shenae ne te Seta ss sos oe
eg ae Sh shee ee Se oe ct ae ee
oe ak ee ee ee eo ee
ae ge ee oe ee oe
Ss sa a 2
sae ee ae
Soe eS
i & ee
ee
@ 4, sit = mini
an anco ‘Nacional de México —
So
a. F SALDOS DE TODAS LAS. cuEN PAS
ee CONSULTA DE fe oe - ?
ia ste = es Shoes _ ste
Shs. ee Sooenaena ates Sie sere ets nee ot er ee es
Soe sa ae ae Se ahaa eee eae a are Sea oe
Stee Soe Se eee So So ete te he hoe see te
Sie Sh Soca Se eet Sect aoe oe te et Sse Se ae
see ate Se ea Ssoeoea Se See a Se ae oh eae
Bh ot Sie tea See se ae Sie siete ee st Sos ee Steet a
ee Beta ee oe et oe gee ects nia ce oe se
ee So oth ae oe Be Si eee cee eee ee Sh Sets
eee Sh Beate Sh ote ae Shoo Se ee Se i
Sea . Sos a Sie sae Soe Soccer
—— _ Oe ee Boats) i]
Ste I: 30/05/2019 oo ae oe she
ee ee aa ak oe ee eee
aldos de las Cuentas del Cliente al ] 3 fe. :
a lt G22 ee ee PA bal
F Termina i: ee ee ee fs ee oe ee oS
ae Sie ee sete Se ea He cee Ge eee eee Sees ae Ste a ae Soe
serra = . See oO ee
eee CRUZ & oe ee eee ee & &
IKA CONTRERAS el ie : 2 ree
Sree. ee — saat cs _ ci
_ Ur ae a Ni
ee if c t ee Conce = a Hee) elves imero
Shenae = ry es
af Nimero de Cuenta” | Concept ee 2
oe . ee Seg Se ee 139, 876 09 2
ee 2473 ee ie -Saldo Ac tual ae e
sects ae a See a
Bae fo hi inte doan ee as 3 ,876 09 s
> _ Saldo Disponible 139,876.09
ee fi Sse ee - £0. 00 eo
_ “Monto Depositos Dia 999.9
see = An { ee oe “$5, 199, 9 sede
MontoRetirosDla 7 AR
see = et ie ee PEs Se - ae pape ae
= a See
= i : a J ad ee ae pare ea
ee’: Saldo Actual io = $0.00-

 

Minimo a Pagar ~ $0.00 a
_____ €rédito Disponible $0.00 nly ae
8992 Saldo Actual $1,791.89- _

 

A Fecha Limite de Pago 07/06/2019
say Crédito Disponible $472.03

ee

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 170 of 282 PagelD: 251

”

a

a Ban pee Nacional de México

CONSULTA DE SALDOS DE TODAS LAS CUENTAS

 

 

 

 

 

 

Hoja: 1
Consulta de los Saldos de las Cuentas del Cliente al: 06/07/2018 ?
Sucursal; 6483 Terminal: Q40
Nombre: RUBEN CONTRERAS CRUZ
Producto Niimero de Cuenta Concepto ae
0,736.
CUENTA PERFILES 00 Saldo Actual $250,
Saldo Disponible $250,786.03
Monto Depositos Dia $0,00
Monto Retiros Dia $10,000.00
PERFIL EJECUTIVO | Saldo Actual $0,00-
Saldo Disponible $0.00
Monto Deposites Dia 50,00
—— Monto Retiros Dia $0.00
TARIETA ORO BR 308 satao Actua §2,399.80-
Minimo a Pagar $0.00
Fecha Limite de Pago 26/06/2018
Crédito Disponible $9,500.20

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 171 of 282 PagelD: 252

Exhibit “AN”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 172 of 282 PagelD: 253

“a

+a

 

 

 

be CERTIFICADO PARCELARIO
rae’ 4: 000001024186
QUE SE EXPIDE POR INSTRUCCIONES DEL C. ENRIQUE PENA NIETO,

ti). be,

PRESIDENTE DE LOS ESTADOS UNIDOS MEXICANOS: CON FUNDAMENTO EN LOS
fepcunos 27 FRACCION Vil DE LA CONSTITUCION POLITICA DE LOS ESTADOS UNIDOS
ReKICANos, 56, 78 Y DEMAS RELATIVOS DE LA LEY AGRARIA, ASIi GOMO EN EL

REGLAMENTO INTERIOR DEL REGISTRO AGRARIO NACIONAL; QUE AMPARA LA PARCELA

 

 

ne) 36P 1421 DEL EviDo__EL CASTILLO
MUNICIPIO DE GOMEZ PALACIO r é ;
ESTADO DE _DURANGO | _ CON UNA SUPERFICIE DE __2- 16 - 52.930 Ha

' * DOS HECTAREAS, DIECISEIS AREAS, CINCUENTA Y DOS PUNTO NOVECIENTOS
. _ TREINTA CENTIAREAS i

QUE CUENTA CON LAS SIGUIENTES MEDIDAS Y COLINDANCIAS;

AL NORESTE 210.600 MTS. CON PARCELA 33
AL SURESTE 57.340 MTS, CON PARCELA 37 Y 42.55 MTS, CON PARCELA 42
AL SUROESTE 213.390 MTS. CON PARCELA 40
1 AL NOROESTE 51 060 MTS. CON PARCELA 35 Y 51.88 MTS. CON PARCELA 31
4 TEEPE CLEC LEE ELE
PEPPER TEETER ELE EE EPEAT DS
FEEL EEE bs \
PEEL EEL
PELTTTT TT TPT TUTTE

 

A FAVOR DE CONTRERAS GRUZ ERIKA
DE 38 _ ANOS, ORIGINARIO DE GOMEZ PALACIO, DURANGO_ .
ESTADO CIVIL SOLTERA , DE OCUPACION AMA DE CASA
CON DOMICILIO EN CONOCIDO, EL CASTILLO, DURANGO
DE CONFORMIDAD GON ENAJENACION DE DERECHOS

DE FECHA 2 DE JUNIO DE 2016 Sar i :
HABIENDOSE INSCRITO ESTE CERTIFICADO EN EL REGISTRO AGRARIO NACIONAL, BAJO EL

|
FOLIO 10007056102121940R _

 

 

    

  

  

DURANGO, DGO. A_ J} pe 2017

\

PER ] |
ay ‘span noiaacleleba MTRO. CA INDEZ PAEZ

 

fON ESTATAL
Ciier oo —___pevecap6 pet recistro-ae

RARIO NATIONAL —

Reerres ene

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 173 of 282 PagelD: 254

 

 

 

rg ¥
, ns 629000 3 Mu arent
A if
t
: ‘

fg \
WD
“es

ey PARCELA 81

   
   

PARCELA 35 /

Foo R-A

: PARCELA 40 9 bf .

: | \ parce 37
Oy

g PARCELA 42 —

SUMO. OF, DRLTIMBLYRGIE DE SUPERHICICS
—

SUPL/ALISIE
TWO DE ARE

hens -Cr

CUADRU DE
; ca iad

a

     
 

OA
i RESER A OF Lb COT TRA
a REEHAER

 

 

— be St
gag2sc
Tikm, # aauhce

\

“Los derechos que amparan el presente Certificado, en términos de Io dispuesto por los

articulos 13, 60 y 80 de la Ley Agraria, sélo podran ser enajenados o cedidos a otros

ejidatarios y/o comuneros, segtin se trate de ejido 0 comunidad, 0 a los avecindados del

propio nucleo agrario reconocidos por acuerdo de asamblea debidamente inscrito en el

(Registro Agrario Nacional o por ejecutoria del Tribunal Agrario y para su enajenacién

_ © cesién, debera ret fatse el derecho del tanto que les asiste para su adquisicién al

<vonyuge e hijos del enajenante, el cual deberan ejercer dentro de un término de treinta
dias naturales contados a partir de la notificacién.

EL PRESENTE CERTIFICADO
SOLO ACREDITA LA CALIDAD:
DE POSESIONARIO

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 174 of 282 PagelD: 255

Exhibit “AO”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 175 of 282 PagelD: 256

A.C.
EL COMPAS ESTACION MPIO. DE GOMEZ PALACIO DGO.,

rigg te R.F.C, XMA-981203- 9U0
X" MASITAS CP.35118

as ASOCIACION DE USUARIOS DEL MODULO DE RIEGO X MASITAS

 

 

 

EL COMPAS, DGO. A 09 DE OCTUBRE DEL 2017

ASUNTO: CONSTANCIA

POR MEDIO DE LA PRESENTE HACEMOS CONSTAR QUE LA C. ERIKA
CONTRERAS CRUZ TIENE EN TRAMITE EL CAMBIO DE SU CUENTA [J
EN EL PADRON DE LA ASOCIACION DE USUARIOS DEL MODULO DE RIEGO X
MASITAS, A.C., DANDO POR ENTENDIDO QUE AQUi SOLO SE HACE LA
RECEPCION Y REVISION DE LA DOCUMENTACION ASI COMO TAMBIEN EL
FORMATO DE SOLICITUD, PARA POSTERIORMENTE ENTREGARLOS AL
DISTRITO DE RIEGO PARA SU REVISION FINAL; YA QUE ELLOS SON LOS
UNICOS QUE PUEDEN HACER EL CAMBIO DEFINITIVO O ALOJO DEL PADRON
DE USUARIOS.

LO ANTERIOR PARA LOS FINES LEGALES QUE A LA INTERESADA

 
 
  

CONVENGA.
ide ASOCIACION DE USUARIOS
ae eT et méDULO DE REGO X MASITAS, AC.
Zs. 09 oct 207
C.PLOUAODEA ELENA BROS MUR

ESTADISTICAS CD. GOMEZ PALACIO, DGO.

ER
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 176 of 282 PagelD: 257

Exhibit “AP”
—Case 1:19-cv-13912-NLH-AMD Document4-1 Filed 06/17/19 Page 177 of 282 PagelD: 258

Tels. (871) 180,02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. Gdmez Palacio - Esmeraida Km. 5.5 Col. Agricola La Popular

Gomez Palacio, Dgo.

Mo 187984
HORBERTO BALIHDO CARRILLO

Boleto # 187364

ID HO. il6

Paso Entrada 22030 ka

10 JUL 2017 D2: 34 PH

ID HO. 116

CEnt? Bruto 22030 kg
Jara 8240 ka
Heto 13790 ks

10 JUL 20i7 O7?31 FH

 

| PRODUCTO:

i / e
a Li.

 

 

 

| PROCEDENCIA: LH Sat AnD

 

Annu Lx

 

| DESTINO: ff
f f

 

 

 

| FLETERO: - os sik

 

 

FIRMA PESADOR Aure

 

By

N° 187982
MOPBERTO GALIHDO CARRILLO

 

 

 

 

 

 

 

 

 

 

 

 

5 Bolete # 197382
3
eS ID NO. 64?
>: 38 Peso Entrada 25550 kg
oo > {0 JUL 2017 ae
3 S W L 2013 02°04 PH
NI
Avs ID NO. 647
=f
oO SS oe ‘Ent? Bruto 25550 k
Biogr ‘ * . a
a8 .
aE se Tara 10650 kg
o hn ail —
ak Heto 14900 ks
22
eS 10 TUL 2017 0525 PH
mu E Bo
wall Lil &S
iu, 2
<2 ° pf LL
Age | PRoDUCTO: Mur fh
Of =
& 35 |PRoceDENCIA: |G para eno
<3 {A WTA» (Ot
¥ |DESTINO: Lid
©
| FLETERO: Ane Yar
7 7
FIRMA PESADOR [Veer

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 178 of 282 PagelD: 259°

N©° 187985 _N& 187989
SORBERTO GALINDO CARRILLO . MORBERTO GALIHDO CARRILLO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s Boletos # 187955 8 Boleto # 187989
2 a +n fin. Sis
& ID HO. 60 & ID NO. 208
= Ig Peso Entrads 21800 ks = 48 Peso Entrada 19900 kg
2G = o . .
239 10 TL 2017 = 03839 PA se 10 UL 2017 43 PM
13 ID HO. 60 328 ID NO. 208
3 5 @ .
2° (Ent) Bruto 21800 ka Bic (Ent) Bruto 19900 ka
10 0 ne
es Tara 8850 ks mE Ss Tara 9300 ke
3 — a = —s
Ss e Heto 12950 kg =s = Heto 10600 ks
zu 3s .
ws 10 JUL 2017 ——adro2 PN aes 10 JUL 2017431 PH
Ga = 50 ut & 2
ac mid
ig. eS / uj , 2
''S oO
a8 | PRoDuCTO: [me A Au, Sak UCTO: I Hed ol Ae.
2c 3 7 Of ¥ =
te MneE
= 36 |PROCEDENCIA: G28 |PROCEDENCIA: LL
<3 Lito (or /) oO Jt for /)
: _ |DESTINO: ( Surf = |DESTINO: Ha
8 po 8 -—
| FLETERO: by a | FLETERO: Winn
x f

 

 

 

 

- wo
FIRMA PESADOR [bro FIRMA PESADOR fe ‘

| /

. Hanae Snare

/

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 179 of 282 PagelD: 260

Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Palacio, Dgo.

Carr. Gmez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

N@ 187991

NORBERTO GALTHDO CARRILLO

Eoleto # 19799

TD NO. 359

Peso Entrada
10 JUL 2017
1D NO. 559
‘Ent? Brute
Tara
He

1 JUL 2017

t

u

25180 kg
M420 PH

25190 kg
{0620 ke
14560 ks

O4i38 PM

 

LL
| PRODUCTO: Moe Lhne

 

 

 

 

 

 

 

| PROCEDENCIA: PM sstanton
_ fifiae May_ f

| DESTINO: | Su f

| FLETERO: (h tan. LR

 

 

 

FIRMA PESADOR

fibre

 

Yoyewe.

Popular

Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Esmeralda Km. 5.5 Col. Agricola La

Gémez Palacio, Dgo.

Carr. G6mez Palacio -

N2 187993

HOPBERTO GALINDO CARRILLO

Boleto # 197393

 

 

 

 

 

 

 

 

 

1D NO. 354
Faso Entrada ZO700 ks
10 JUL 2017 04549 PH
1D NO. 554
CEnt) Bruto 20700 ka
Tara 8360 ko
Heto «= 12340 ks
{0 JUL 2017 05:06 PH
pa Paes
| PRODUCTO: Lore Syne
|PROCEDENCIA: Fn tap nee
fideo Moe 1)
| DESTINO: [- Ltd
| FLETERO: Dis Hoe.

 

 

FIRMA PESADOR

ftir

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1

m. 5.5 Col. Agricola La Popular

; 9.P.R. de R.L. de C.V,
Tels. (871) 180,02.60 al 63

AGRICOLA EL EDEN
- Esmeralda K
G6mez Palacio, Dgo.

Carr. Gomez Palacio

N° 187996

MOPBERTO GALINDO CARRILLO

Boleto # 187995

TD NO. 643
Peso Entrada
10 JUL 20i7
TD NO. 648
fEnto Brute
Tara
Hato
10 JUL 2017

P4910 ks
O5:12 PM

24910 ks

10650 ks
14260 kg
05:25 PM

 

 

 

 

 

 

 

 

toa h
|pRopucto: | Lin has
|pRocEDENCIA: | ern anence

Leathe Mor Zl
| DESTINO: | Se if
4
| FLETERO:

 

 

 

FIRMA PESADOR

|

TAY _ To
J -

fn Gre

Filed 06/17/19 Page 180 of 282 PagelD: 261

NS. 188001

Tels. (871) 180.02.60 al 63

NORRERTO GALINDO CARRILLO

Boleto # 188001

ID MD. 1403

Faso Entrada 1969) ks
10 JUL 2017 O7202 Pl
ID WO. 1402
CEnt) Brute 19690 ks

Tara = S500 ks
Neto 11190 ks

{0 JUL Ai? O727 PM

 

 

 

 

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.

 

 

* Carr. Gomez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

 

S
a
8 ' Lz
© | PRODUCT: ne HL
i ma
& | PROCEDENCIA: AC napipes
o Dives OU /!

| DesTINO: Pf

‘ f
; i
| FLETERO: wn @ C10) _

 

 

FIRMA PESADOR fbn

 

+

 
Case 1:19-cv-13912-NLH-AMD Document 1-1

No-.188002

“eure Th GaL THD? CARRILLO

Boleto # (Sang?

 

 

 

 

 

 

 

 

 

s ae fs
a. 1p MO. 1398
5 ® paso Entrada = 21010 ks
= —
OF6 ro TUL zor? a7sa9 PM
“38 1D NO. 1398
Ags 1D NO. dade
os cent) Bruto 21010 ke
Siok . a
ee tara «= 10330 ks
ae @ Heto 10680 ke
o
Zs io TUL Zt 7:29 PM
azo
rT] 5 3
ss jL_A.
o VU
$38 |prooucto: | Meme thus
fe ee
of ye
Moe |PROCEDENCIA: Cann aeygo-
Oe:o 7)
ee Asiroo AN.
= | DESTINO: | fa Z |
o L
oO

 

 

eee

 

| FLETERO:

i
fers Afar

 

 

FIRMA PESADOR

fer

Filed 06/17/19 Page 181 of 282 PagelID: 262

NO; 1880037
‘JOPBERTO GALINDO CARRILLO

Boleto # ise005

 

 

 

 

 

 

 

S

a 1D MO. 117

o. a0)
SS Peso Entrada 17670 ks
oS as 3
32g iO TUL 2017714 PM
OS aij
Ave 1D NO. 117
ee
oo — cEnt) Brute 17670 ks
Bink
ere Tara #250 ks
obs
“w~< 2 Hato 9420 ke
32D
i 10 JUL 2017 07:32 PM
Ae &
Lid wo Q
au.
Oe anna cL Ly
a 8 6 | PRODUCTO: filme fours

' on nt = vial
ee oF |PROCEDENCIA: (yt Aro |
= |DESTINO: tp V
Ss | : ae
| FLETERO: Sapp

 

 

 

=

ero

FIRMA PESADOR

 
L Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 182 of 282 PagelD: 263

Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Gémez Palacio, Dgo.

Carr. Gémez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

N° 188673
MURBERTO GSLINDG CARRILLO

Boleta # 1Su673

TD NO. 648

ID MO. 643

 

 

 

 

 

 

 

fEnt? Brute 23540 ks
Tara {10430 ks
Hato 13130 ks
13 JUL 2017 7:04 Ab
jy
| PRopucTo: LA ne 44,
|PROCEDENCIA: a iagen pn
Pe M47 /)
| DESTINO: Sts
/
FLETERO: Sb ns bags

 

 

 

 

FIRMA PESADOR

Ae WD

 

f

Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. GGmez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

Gomez Palacio, Dgo.

674

N° 188
pRB, GALINDO CARRILLO

Roleto # 183674

ID HO. 769

Faso Entrada 22740 kg
13 JUL P0iF 09:06 Api
ID NO. 769

YEnt? Bruts 2240 ks

Jara 10450 ks
Heto 11790 ks

19 JUL 2017 09:13 aM

 

 

 

 

 

 

 

 

 

 

 

/ QL
| PRODUCTO: we Lh °
|PROCEDENCIA: Psmoamon
fC ,
DESTINO: fas
A LL
FLETERO: Prine bear
fren

FIRMA PESADOR

 

£_|
Case 1:19-cv-13912-NLH-AMD Document 1-1

N2 188678

Mit

RBERTO GALINDO CARRILLO

Boleto # 188675

 

 

 

 

 

 

 

 

S

a ID NO. 208

ou,
= 4 © Peso Entrada 15980 ks
Os 9 nips
28s 13 JUL 2017 10:01 AM
A<3 ID HO. 208
ess ; -
oo SEnts Bruto 19990 ks
Bar
aioe Jara 9260 ks
aE a
wor Heto 10720 ks
=U

om ae nit ate i“
uu B3 23 JUL 2017 1013 AM
we
Ws
<2 o / ad
Do 5 @ | pRopucto: ee 44, 4
On »
& dE |PROCEDENCIA: | Prmpparne
<<Go J) f27_ Li

c | DésTINO: Ses

} 2

FLETERO: bin

 

 

 

FIRMA PESADOR 4 0- A/4#@*

 

A__|

Filed 06/17/19 Page 183 of 282 PagelD: 264

Ne

188683
HORBERTO GALTHDG CARRILLG

Boleto # 138603

 

 

 

 

 

 

 

 

 

 

8g
8 iD HO. 60
> 4 & Paso Entrada 21170 kg
On
oeQ 8 JUL 2017 10:34 aM
CG a
AZo ID NO. 80
a — 00
ao — (Ent) Bruto 21170 ks
Bor
ec Tara S770 ks
aed
aoe Hato §=612400 ks
, UO
nis 19 JUL 201? 10:49 At
As
wu 5
wan Li S
<2 3 RM o
oO = , 0
ose | PRODUCTO: rox S4n
Oa wn
ce YE | :
Gis PROCEDENCIA: J \manipe-
8 A197 /)
::  |DESTINO: fas
& —
|FLETERO: | er a
FIRMA PESADOR Agi

£

/
Case 1:19-cv-13912-NLH-AMD Document 1-1

Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. G6mez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

Gomez Palacio, Dgo.

N® 188686 .
NURBERTO GOLINDO CARRILLO

Faso Entrada 16079 ks

18 JUL 2017 10341 AM

ID Ho. ade
CEnt? Bruts 16020 ka
Jara 10360 ka

Heta 5660 ks

 

 

 

 

 

 

 

 

13 JUL 20i7 {0253 AN
es
PRODUCTO: Maye Lihue
PROCEDENCIA: | Fy wnarnqaa-
— Aioe -
DESTINO: Ape -
FLETERO: Man mire

 

 

 

 

FIRMA PESADOR Alave

 

Filed 06/17/19 Page 184 of 282 PagelD: 265
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 185 of 282 PagelD: 266

\S

Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. Gdmez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

Gomez Palacio, Dgo.

N° 189267
VORBEPTO GGLINDC) CARRILLG
Roleto # Lee?
TD HG.
Peso Entrada Le7o0 ks
20 JUL SOU (3220 PH

iD NG. 62

CEsth Bruto LeaFSO tes

 

 

 

 

 

 

 

 

Hets S900 ks
25 JUL Suiy O3i39 FH
i LLL
PRODUCTO: Wor HAs
PROCEDENCIA: Zu a udaae.
Ztiws (02. LQ
DESTINO: Lh
ff)
FLETERO: Mh rag’
£

 

 

 

FIRMA PESADOR

 

Sane

fbird

Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. Gdmez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

Ne 189270 Poe
MURBERTO GAL THD: CARRILLG
Soleto # id927
ID NO. of?
Paso Entrada 20350 kg
29 JUL 2017 Q3338 PN
ID HO. 677

Kents Bruto

Tara 3580 ke

 

 

 

 

Gémez Palacio, Dgo.

 

 

 

/ Li
| PRODUCTO: Movs L hia
|PROCEDENCIA: eeainis
{piers dar = {]
DESTINO: Sp 6
a
FLETERO: oe A wen

 

 

 

 

7

FIRMA PESADOR

Méen2

 

£
Case 1:19-cv-13912-NLH-AMD Document 1-1

AA84/2 SALINDG CARRILLE

Boleto # 1g9275

TD HO. 1398

25 ToL 20L7
Th MO. 1398
SEnts Brute

Tara

Tels. (871) 180.02.60 al 63

Neto

eo TUL BOL?

Peso Entrads

O4i2) Fl

21480 bs
3930 tes
11550 ka

Dati? Pi

 

 

 

 

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.

 

 

Carr. G6mez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

 

3
a
2 LL
6 | pRODUCTO: Linz SP
e+

N
E |PROCEDENCIA: 5 tam
OS Aptis A972. Q

| DESTINO: Zz C

| FLETERO: T, Agave

 

 

 

FIRMA PESADOR

an

C ys

Mier»

N®@ 18927

MURHERTO GSLINDO CAR

Boleto # 129272

Filed 06/17/19 Page 186 of 282 PagelID: 267

Td 5 y

ELL

 

 

 

 

 

Ss
a 1D HO. 647
o.
= 9G Peso Entrads = 23090 ks
Oa . ,
28 8 25 JUL 2017 G2r49 Ft
. Sey .
iA2s 1D NO. 647
esa
oo SEnt) Bruto 23090 ks
etre Tara 10530 ks
aes
nore Heto 12560 ks
z=
Oo 4 wHeF ead os
i ao 3 2d JUL 2017 Ner0) Pi
wy & So
id
lL 1 Oo
38 3 / AL
o— i .
ass | PRODUCTO: The ho,
oy Ny * #
N
fs 2& |PROCEDENCIA: Leesa
= So Mito Nor
E | DESTINO: 9
O

 

 

 

| FLETERO:

 

 

FIRMA PESADOR

 

“ Ch cite
Case 1:19-cv-13912-NLH-AMD Document 1-1

NS 189

Xs

i]

(Tt

TD HO. 208

TD NO. 208

Tels. (871) 180.02.60 al 63

to # 1s

Paso Entrada

23 JUL 2017

CErts Brita

ea TUL AGL?

g
HOR B98 GALINDO CARRILLO

273

19tid ka

455 FM

13110 ka

9240 ks

O5:09 PH

 

| PRODUCTO:

a Ly
Lo Lbs

 

 

 

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.

Gémez Palacio, Dgo.

 

 

Carr. Gdmez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

 

 

£ |pRocepeNcia: SP ruiraeiag
ijn 492 —— £)

| DESTINO: So

| fo

| FLETERO: H vA

 

 

FIRMA PESADOR

Abro

 

olye®

N©° 189283
HORBERTO GAL:

Boleto #
ID HO. BL?

TD M0. 617

Tara

Tels. (871) 180.02.60 al 63

Hate

Paso Entrada Yi?

29 Tub 2017

fEnt? Brute

2) TUL 2017

Filed 06/17/19 Page 187 of 282 PagelID: 268

THDO CARRILLO

Sy
{89283

“

hi} keg

M215 PM

21700 kg
3580 ka
12140 ks

OII23 PM

 

 

 

 

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.

 

 

Carr. Gomez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

 

 

 

 

S
a
§ JF = he
e | PRoDUCTO: Une Fh,
poe Ze
N
= | PROCEDENCIA: Petron
o Pin. a Ll
| DesTINO: fans
| FLETERO: A. or
f

FIRMA PESADOR

frsins

 

S

Cy

/
Case 1:19-cv-13912-NLH-AMD Document 1-1

la La Popular

Ico

’

, 9-P.R. de R.L. de C.V.
Tels, (871) 180.02.60 al 63

- Esmeralda Km. 5.5 Col. Agr

AGRICOLA EL EDEN

Carr. G6mez Palacio
Gémez Palacio, Dgo.

N& 189285
MORBERTO A

Egieta # 18

Peso Entrada

23 JUL

Zi

ID NO. of

CE? Brute

Tara

Heto

23 TUL 2

GALINDO CARRILLA

AS

21520 ke

ni? mae 39 PM

21520 ky
3650 ka
12670 ks

G5t56 Ft

 

 

 

 

 

 

 

 

 

{py
PRODUCTO: Mme Lda
PROCEDENCIA: | Arunpaaipa
Piva 7 an
DESTINO: th G
2
FLETERO: VY. vy

 

 

FIRMA PESADOR

[Raion

 

Sue

Filed 06/17/19 Page 188 of 282 PagelID: 269

N® 189286

MORBER TQ GALTHDOG CARRILLG

TD HO. 647

ad

‘pac EMirags

Roleto # iS92ke

 

 

 

 

 

 

 

 

 

 

 

FIRMA PESADOR

i
8
=
a
©
. 4
>It
Oa © , “4 ~ “
aS 25 JUL 2007 S242 PH
G Sa
acd Ib NO. 647
mak
oOo — SErit? druto 22170 ke
Sor
me? 2 Tara = 10541) ka
OE ui
= SS @ . nay |
ee Heto 11630 ks
22
wt | aa JUL 201? Ooed9 PH
Q2s6
we
ju
i ' ©
<2 9 cf Le
@ @ | PRODUCTO:
of fe
Soy
a
628 | PROCEDENCIA: Lfetsmn
ZO fisivs o (2 f}
o
re | DESTINO: Sans
§
FLETERO: hay fu,
/ “

fig

 

Ls,
TNATO_
, 5.P.R. de R.L. de C.V.
- Esmeralda Km. 5.5 Col. Agricola La Popular

AGRICOLA EL EDEN

Carr. Gomez Palacio

Case 1:19-cv-13912-NLH-AMD Document 1-1

Tels, (871) 180.02.60 al 63

Gomez Palacio, Dgo.

N® 189296

“SORBERTO GALINDO CARRILLG

23 JUL 2017
TD WO. 617

fEnts Brute

23 JUL 2017

o Entrads

2e140 ks
OF207 FM

22140 ka

Wt
rst

3260 kg
T2Seo ka

OFi18 Pe

 

 

 

 

 

 

 

f Ly
| PRODUCTO: HM me Lp 1.
E |PROCEDENCIA: ee Mitta De
Hie a = L/
| DESTINO: S¢b
/
FLETERO: is [ i

 

 

 

 

FIRMA PESADOR

Af

Sh in

Filed 06/17/19 Page 189 of 282 PagelD: 270

Tels. (871) 180.02.60 ai 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. Gomez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

Gomez Palacio, Dgo.

2 CARRILLO

TD NO. 815

Peso Entrada 910 ke

20 JUL 2017 O6007 PH

TD NM. 615

Sent) Bruto 20910 kg
Tara 50 kg

Hato Lise ke

 

 

 

 

 

 

 

 

 

 

 

23 JUL 2017 HESS] Fh
lle
| PRODUCTO: yi? 4 Aa
|PROCEDENCIA: Lb watnpoo-
Lenin Mae L)
| DESTINO: Shine
| a
| FLETERO: hes Brisas
FIRMA PESADOR bm

£ |

GL,
onome.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 190 of 282 PagelD: 271

Ne N® 18930

189297 :
MORBERTO GAL THOS CARRILLG HURBERTO SAL THO CARRILLO

, 9-P.R. de R.L. de C.V.
~ Esmeralda Km. 5.5 Col. Agricola La Popular

AGRICOLA EL EDEN

Carr. Gomez Palacio

Tels. (871) 180.02.60 al 63

TO Ma. 1398

Faso Entrads

29 Jul 2017
TO MO. 1398

CEnt? Srute

22180 ke

OPtid PH

22180 ks

Tels, (871) 180.02.60 al 63

Bolete # 1293800

TD HO. 647

Faso Entrada

ea JUL

2017

2444] ka

07:28 PM

TD WO. 847

fEnt) Srute

24440 ka

Jara 3970 ka Taras 10530 ks
Heto 12260 ks Keto 12910 ks

29 JUL 2017

OF Fr

 

 

 

 

 

 

 

 

 

 

FIRMA PESADOR

AG rh

 

Uh

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. Gomez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

a4 JUL ST

Oi23 PY

 

 

 

 

 

 

 

 

 

 

 

 

& &
ao} g
s | PRODUCTO: the Ht s | PRoDUCTO: Ts H:
: |PROCEDENCIA: ZS antago 2 |PROCEDENCIA: Zo bworpstpe
acne ne Zs l " pee = Lt :
| FLETERO: 7 Adee FLETERO: fieeGht

FIRMA PESADOR

fhe hwo

 
Case 1:19-cv-13912-NLH-AMD Document i-1 Filed 06/17/19

he

&

ej

Qa.

oO

‘SQ
8
Os G
@g 2
28s
Ade
w= ©
ao
Gor
a 8
Qo. wv
oN Th
age
==
ui £ .
i & &
wef LLY
Lu: Oo

22
jos
ote
Oa y
ae N
ogs
I.5 O

ro)

¢

wo

©

N® 189301

MURBERTO QSLINDG CSRRILLG

2 JUL DT
TO NO. 615
CEnts Brute
Jara
Nate

29 JUL 27

21040 ks

Ost ii PY

HID kg

S50 ks
iia) ks

OR220 FM

 

 

 

 

 

 

 

L Ly
| PRODUCTO: m2 hy
ae Cat

__ flo7ivig 79

| DESTINO: Lp 6

A Lf)

| FLETERO: Fons Lom.

 

 

 

FIRMA PESADOR

flaws

 

Page 191 of 282 PagelD: 272
Case 1:19-cv-13912-NLH-AMD Document 1-1

des
&
3
Q.
“
. %)
=iI2
On
288
> oe
ats
mas
ao
Bor
meio 2
aE a
a” “Sy
Agr
2
wi ;
i & So
4d
Li: o
Oo oO
ao
os Pi
Oo x
oc N
5 2&
.6
oO
E
oO
oO

N§ 189317

NORBERT oat 7h

TD NO. 60

tEnt? Brute
Tara
Hata

£6 JUL 2017

Oo CARRILLO

20950 ka
f780 ks
12170 ke

Oo815 AM

 

 

 

 

 

 

 

 

| PRODUCTO: Tors LL
|PROCEDENCIA: re 1
to
Beas hog_ Voor
FLETERO: bmn

 

 

 

 

FIRMA PESADOR

fh

 

Filed 06/17/19 Page 192 of 282 PagelD: 273

N? 189318
NORBERTO GAL IND CARRILLO

 

 

 

 

 

 

 

 

 

8 Uoleto # 129318
3 + ~, -
Q ID NO. 647
a
> 48 Peso Extrada = 14130 kg
Og © _
28 S <6 JUL 27 C309 Ay
a tp
iA#e {0 HO. 649
ess a. .
2°o = ‘Ent? Bruto 141350 ke
219) 00
mire Tara LOG ks
aE
w~< @O tag ~
me Reto = 3620 ks
zz
wo 26 TUL 2047 O9:18 AN
Q oO
WE
mat Lu
lu: oS
s6 eS | é / LD
“s | PRODUCTO:
o2f Mom her
Say =e
% YE |pro | sie
oes |PROCEDENCIA: ty
oO _ i) do /)
= | DESTINO: Va
8 ,
| FLETERO:

 

 

 

Wav (pa.
J Sf

FIRMA PESADOR NBino

£_L
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 193 of 282 PagelD: 274
ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S a 8
a. 1D HO. 647 a DANO. St
a &
> 9 S Peso Entrada 22095 ka > 4 & t3340 kg
Og 0 ©
3S 27 JUL Bu? O3r is PM os OS:27 PR
238 eh soo db tf 238 eee? Py
jas Ao} fay i. oS re ob 3
= S iD NO. o47 wall <Z. S ID HO. 617
esa _ _ esa
oO Ent) Brugs 22090 ks a LEME? gruto LOR ke
a 8 aS
e.7 fara ORD ks a ~ Tara P49]. ks
aga aes
0's 2 Neto i460 ka w a Pi Hate 7550 ks
z= 22
4S 27 UL 017 OB PH wit P TUL OIF GEST PP
wi @ = & &
at i &
iJ : oO Wi : oS
< oO S ‘ vA i < oO S ‘ LL
of os
ass PRODUCTO: oe, a8 | PRoDuCTO: oo Lh,
& , et
zy e . oe S A I
5 @& |PRocepencia: | feof. ees |PROCEDENCIA: . Fee
28S Trina Alar S89 hn Aor
rc STINO: Lk : | pEstiNo: tt 6
oO oO
FLETERO: aia 2 | FLETERO: Tow 4 OAL
7 7

FIRMA PESADOR fibw FIRMA PESADOR 126-2

ff — #4
Case I't9-cv-13912-NCH-AMD— Document +-t Fited-06/17/19 Page 194 of 282 PagélD: 275 —

 

 

 

 

 

| PRODUCTO:

| PRODUCTO: Mae Lh
| PROCEDENCIA: <- feuf,

 

 

 

 

SS
AGRICOLA EL EDEN
Palacio, Dgo
ig
=

Gémez Palacio, Dgo.
Carr. G6mez Palacio
Gomez

__ 4
|proceDeNcla: |S, Aru
Thro fitosm ~~ Sr [Nw Aloo Lf)

| BesTINO: Lp & | peStINo: Ze Fig
| FLETERO: Lani for FLETERO: 7 bho

FIRMA PESADOR Yad) FIRMA PESADOR fron

£- (Ss

 

 

 

 

Bgleta # ins4s9 _ Bolete 4
s aa &
= 3 moe doe
a TB MO. ALS 2. TD NO. i333
a. =
348 feso Entrads  1B000 ks >JS 8 wes Entrada = 19550 ks
oa Os © ey Maa
@ 9 8 ‘F TUL Bo? ei49 Py 2 88 2? JUL 2017 Lge? PM
3ee cal
Ni » OD hin. ites
Adz S OHO. Sit —a< o SU HU. 1508
a : ©
mae esa ~
8 Fit} Bruto (S500 ke oo — AEnt> Bruto 13050 kes
® -~ i MM PE no =
Bor Sar
1s gu) > Sart
eee Tare S00 kes e7 fara 7G bs
af a. 5 vi
2< Go -- w~< @ Hote SAO4 ie
w Hate, ey) ia -_ Peete Pa xo
ok Ben 23%  £
z= =
lg © TUL SF Odin eH 5 27 GUL RUT 4:3) PM
=e aD PM s
wi & “
— ld a
Lay
°
ag
Qo —
oe
a)
Se
=6
So
at
i
©
oO

 

 

 

 

 

 

 

 

 
“Case t:19-cv-13912-NEH-AMD— Document +1 Filed 06/17/19 Page 195 of 282 PagelD: 276 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SURBER TO SALI CARRILLO
_ rQlete & Eee -
3 caleto # 154s
Th WW. Fea &
2 ib Hi. Yao a DN. Sot
Q . _ eo tye pO,
398 Pasc Entrada © 20890 ks q :
Gat s 9 3 Paso Entradas 20410 ks
oS 8 SP JUL 27 o4:09 24 O08 oo ; -
G= aj o383 at JUL au? faiid FH
iss iD HO. 769 Seg
ea % oe AZsS ID NO. 823
aod — LEnt) Brute es Es .
Sur oo Ent? Sruta FOeda ks
a2 a 2 Tart AAG be Sa uw) ad
= iar PUSS ks #15 0 _ ae
QE ua ee. fara = F780 es
“ < ~ lato «| LIMOD ks an§ 3
oO Dak Hato L030 ks
= o 37 TH doit Thee ae ro
Lil Oe et JUL 201? aioe PR zs =
a2zs¢ ws SF TUL Bat? fd235 oN
waa Aes
at i) we
Lu 6} 3 . ill
3 Z li 1 Oo
$58 oS J ve
QS | pRODUCTO: at 29
25 a | pe Lh = % s | PRODUCTO: Myre LL
N — ee
N Oo -
© 9 & |procepencia:| ( Avr =o
GES — oh af O& & © |PROCEDENCIA: e
8 L- JOS SEs ee
/ ~
= | destino: eh o Z ete o
8 : | DESTINO: Sm be
oO

 

 

 

 

 

i : 2
: / é
| FLETERO: few hen es | FLETERO: 4 Sevntnas
¢

FIRMA PESADOR fg FIRMA PESADOR Al4mo
aff / & /

 

 
Case 1:19-cv-13912-NLH-AMD Document i-1 Filed 06/17/19

Page 196 of 282 PagelD: 277

 

 

la La Popular

ico

7

, 5.P.R. de R.L. de C.V.
Tels. (871) 180.02.60 al 63

Esmeralda Km. 5.5 Col. Agr

AGRICOLA EL EDEN

Carr. G6mez Palacio -
Gémez Palacio, Dgo.

 

Caleé¢n
Satete

Bau

#

 

 

27 7 iid: Sd Pp

iB MO. ZO?

LENE? Brute 24350 bs
Tare  LOASO ks
dato LEST ks

27 TUL BF Ma5o oR

de

 

PRODUCTO:

ec Li

 

 

PROCEDENCIA:

 

7 Nom.

Sfaok

 

pESTINO:

 

ZL
i

 

 

FLETERO:

 

 

 

Morey

FIRMA PESADOR Brea

 

, 9.P.R. de R.L. de C.V.
Esmeralda Km. 5.5 Col. Agricola La Popular
Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN

Carr. Gdmez Palacio -
Gomez Palacio, Dgo.

Ne 189504

ERTO BL i

 

 

IP NO. 20

Peso Entrads H430 ks

27 JUL 2017 Has FM

TD Ho.

Cehita Brute 2OSa0 ke
Tara a03U) ks
To Ladi KG

2? JuL Bi? RaiQs FP

 

| PRODUCTO:

Loy

 

|PROCEDENCIA:
T-Mose
| BESTINO:

eum Ate
7a

Be

 

 

FLETERO:

 

Lav l/

 

o
FIRMA PESADOR = At6~~?

L_!
Case 1:19-cv-13912-NLH-AMD Document 1-1

Tels, (871) 180.02.60 al 63

>
iu ME
Peso EN
aa oty
2? JU

trada ISHS ks
“rit F Ps FG <
2 Gai 3e Pre

Tara SHOP leg
Mets S770 ka
27 JUL POL? n:49 24

Filed 06/17/19 Page 197 of 282 PagelD: 278

Tels, (871) 180.02.60 al 63

 

| PRopUCTO:

 

 

|PROCEDENCIA:

 

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.

Gomez Palacio, Dgo.

TAGE

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.

Gémez Palacio, Dgo.

 

bestINO:

Leb

 

Carr. G6mez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

Carr. Gomez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

 

| FLETERO:

 

& 2
af

 

 

FIRMA PESADOR

A Bar)

 

N@ 189510

800 CARRILLO

 

_? TUL 2OLT Onis PM
TD WG. Oly

(Ent) Brute

Hero

2? JUL Si?

Beh Le
Saal &

uel

10700 ke

Sia rm
Wisi PS

 

PRODUCTO:

ao /
Ln Lh,

 

PROCEDENCIA:

- Add.

3 fevfe
/]

 

ESTINO:

LE

 

 

 

 

FLETERO:

4
“fon 4. Cane

 

x

FIRMA PESADOR «= LS

 
Case I°19-Cv-13912-NEH-AMB—Decument4t-1—_Filed_06/17/19 Page 198 of 282 PagelD: 279

 

2? dub 2oEs
TH 1 la
iD NG. 815

N, S.P.R. de R.L. de C.V.
Km. 5.5 Col. Agricola La Popular
Tels. (871) 180,02.60 al 63

ET Tot
Path (4
Le _
4 ifd30 ke
Teitd Pr

 

PRODUCTO:

 

 

| PROCEDENCIA:

 

AGRICOLA EL EDE
Gomez Palacio, Dgo.

7: Al ope.

 

TINO:

Lb

 

Carr. G6mez Palacio - Esmeralda

 

 

| FLETERO:

 

 

FIRMA PESADOR

G ZALC | fm
MCG)

 

Ne (ABS 17, -

BERTO GSLENEM) |

L Soleto # 1g35
©
= a
2. iD WO. Yeo
a.
> 4 3 Paso Entrads
Og s cs ny esis
oS 27 TUL Soi
ba - . =
wal 3 LD HU. FG?
s
a a Rog
2O- ‘Enta Bructo
mies
«.- Tara
a &
” 2 eto

27 FUL 2

MAO kg

2300 RS

Lie ks
Dors4 PM

 

| PRODUCTO:

 

|PROCEDENCIA:
ZL AT
| p¢stino:

AGRICOLA EL EDEN,
Carr. G6mez Palacio - Esmeralda Km. 5.5 Col. Agr

Gémez Palacio, Dgo.

TAZ
/)
Be

 

 

| FLETERO:

FIRMA PESADOR

Phy fener
7

Grr

 
Case-14:19-ev-13942-NEH-AMB— Document 1-1 Fited 06/17/19

 

 

 

 

Page 199 of 282 PagelD: 280

9
i AB9n23

uhh Tate Came th pty
BO ORL US LER GLEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ Sglete # 122 Salata #
& ts Rolato #
= Ty hit oc Ss
a 1D NO. 649 3 nie
& S Unie SLL?
348 Seco Entrada © 21260 ke ton _
oO S a => S = Saag kg
oes Sy UL aT O6231 PM os * oe
e388 ges rs
j2@oc (BNO. 647 » ope
— 3 oye Aig? BHO. Zig?
oe : 3&8 se
a fErt} Brute 2ieoO ks : & a Cath Beute oTonn
Sin = - Bin a cf Srna 2Sful eo
ces Tara 10620 és oe - a
a e a 1 fara LUBE ba
als can aE
n~ 2 Here O64 es wo tin ke
3 4 8 = Reto ing
we TF THE WHT niga oye = —
a re) nh UL att 0 woe nd 9 . af ie SOLF tyre ig fuk.
i & oO ats a.
AO hud E @
al Ll S at it
<28 . if LT LJ 63 / Shy
QS |propucto: | ZZ, 35 3 | f
CS 8 . 2 jIi> o= .
as wae as s | PRoDUCTO: Je LLus
ah : aN ® a
os | PROCEDENCIA: 0 @ & |PROCEDENCIA: \. dev
2S5 T-Atm <53 7-7 > pe
< | DésTINO: WIA © ee A
a 7 7 ESTINO: tp L
i
FLETERO: Wea Dh? :
| 7 a FLETERO: Mttols>

FIRMA PESADOR 9-44

EY]

f

f “/
Case 1:19-cv-13912-NLH-AMD Document 1-1

 

 

 

 

 

 

hn
s
—
S
‘<8
=
Oo
s83
j23
Lr
oo —
he
So
a a
<< TD
ase
sv
Wi © .
tt & Sp
a
WS
35 8 |
o &
ose
Oo Ww.
EXE
Oo
aso
&
bE
Ww
©

 

Paso Entrads 20290 ky
27 JUL Su UTEOg Ph
ID NO. 6i7
SEnt? Sruto 2OS90 bs
Tara F450 ke
Neto 6 LOS ks
of JUL Soi? Oey PR
| PRoDUCTO: Uh. Zhoa
|PROCEDENCIA: & a;
ra Alors. Lh
ESTINO:
| LPL
| FLETERO: Td bert

 

 

 

7 -
FIRMA PESADOR [isin “|

 

Filed 06/17/19 Page 200 of 282 PagelID: 281

 

 

 

 

 

 

 

 

 

8
= .
a. ID ND. 88
o
oO.
> 4 3 Paso Entrads AGG bs
Og % ;
a 2 i JUL 2O1? CRG PR
32 S
aA23s ID NO. 66
228
oo ~~ Ents Bruty iGo be
"SI in aad
on oo
moc Tare S880 ks
ae
ee Neto L172 bs
zo ;
ui . 2? JUL MF OFL27 OM
o2sa weees rs
lu & 0
fs
‘oO =
aig ireooucto: [ [fre ZZ
© a. NI
ene
C5 eS | PROCEDENCIA: - feu
<3 5 7 AUG
3 | 7 JOGA 1)
= DESTINO:
5 LA &
Oo 7 a
| FLETERO: LY nary
e
FIRMA PESADOR §=—-_- 1. Zw

 

fH
Case T:19-cv-13912-NLH-AMB—Document 1-1 Filed 06/17/19

5.5 Col. Agricola La Popular

S.P.R. de R.L. de C.V.
Tels. (871) 180.02.60 al 63

- Esmeralda Km.

AGRICOLA EL EDEN

Carr. G6mez Palacio
Gémez Palacio, Dgo.

 

Peso Entrads i862 ks

27 JUL Ba WPr35 Pr

HO. FOS

ent) Gruto iSao ke
Tara 7430 ks
Neto i05R0 ks

2? JUL NA? Ovid ple

 

if Ls
| PRODUCTO: vz L hon,
TH
/) f
Lb |,

 

 

|PROCEDENCIA:

|DéstINo:

 

 

 

 

 

 

FLETERO:

 

Lt bar ZL

FIRMA PESADOR MMB

ff

Page 201 of 282 PagelD: 282

 

 

 

 

 

 

 

 

 

S
3
o
Qo.
> 5 & Paag £ 21230 ks
os s 27 TL ui? apidi ee
sss ee le att ra or]
aa & a
od — Ent) Bruto PiS3D ks
Bw
aw & Tar
QE uj
sxc o Hote, i
“3 -— Het
ii © ; 7 JUL 2817
°
aE &
od LL
lu: .o /
2s
= 8 & | PRoDUCTO: (Ane es
oo f/ «*
oo M L
& 3 & |PROcEDENCIA: SS. feos
<=9° 7. Aue fe
Oo 7
E | DéSTINO: S2 lo
5 eS LL

 

 

| FLETERO:

fr ‘NP 4 Cage ¢

FIRMA PESADOR [er

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 202 of 282 PagelD: 283

 

.5 Col. Agricola La Popular

S.P.R. de R.L. de C.V.
Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN,
Carr. Gdmez Palacio - Esmeralda Km. 5
Gémez Palacio, Dgo.

Enlieta # SHE

ID WO. B15

Seen Erntrads Bai ks

2? FUL Sait GE fi? PA

Tp HO. O12

‘Esty Brun: i8hid ke
Tara BYO0 ks
Heto 9300 ks

2) FUL Fut? GA su Pr

J

 

PRODUCTO:

LL
hos

 

FT a

AZ
ee.

 

PROCEDENCIA:

 

T- fils

TEL
L2

 

ESTINO:

ft b

 

 

 

FLETERO:

‘

GR bs hur

 

 

 

FIRMA PESADOR

fia

f—|
Case 1:19-cv-13912-NLH-AMD Document i-1 Filed 06/17/19

he

Ss

=

S
2
>
ose

oc
Ags
eas
ad —
Bor
oe 2
aA£w
®t
ase

a_—
ae
oO
lu & 50
id &
lu: oO
29
S33
off
Ody
o o£
oOo
aso

oO

Ee

oe

O

N° 189563

7 TH ite

8 JUL 20

 

say

17260 k

Le27 AN

Ay

 

PRODUCTO:

 

 

PROCEDENCIA:

S fu

 

T- Alam

— oe

 

STINO:

Leb

 

 

 

FLETERO:

 

 

4]
<r

 

FIRMA PESADOR

Z|

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. G6mez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

Tels. (871) 180.02.60 al 63

Gé6mez Palacio, Dgo.

Page 203 of 282 PagelD: 284

Paso Entrads RifG ks

23 TUL A? ifsSo 4h

TD HO. S47

Ent: Brute 23170 ks
Tare He20 ks
Neto is550 ke

28 JUL 2517 1iz0s AM

 

Z 2 -
wiz Lh

| PRODUCTO:

 

“Tie
/)
gz,

|PROCEDENCIA:
Ales
| DESTINO:

 

 

| FLETERO: how a2.
af

 

FIRMA PESADOR

[rove

L_|
Case 1:19-cv-13912-NLH-AMD Document 1-1

la La Popular

Ico

,

, 5.P.R. de R.L. de C.V.
Tels. (871) 180.02.60 al 63

Esmeralda Km. 5.5 Col. Agr

AGRICOLA EL EDEN

Carr. Gomez Palacio -

NG A895 72. .... A CORR TL

EYL Sah i

iD HO. TES

Paso Entrada 2213 kg

28 TUL Dui? Litve AN

ID HO. 769

Ent) Brute FPiS0 ks
Tara M4n bs
Heto 6 L110 kes

25 TUL 20iF lid? aM

 

| PRopucTo:

Filed 06/17/19 Page 204 of 282 PagelD: 285

“ORBERTO GSLINDG CARRILLO

iD NO. 307

 

 

 

|PROCEDENCIA:

 

Gomez Palacio, Dgo.

T Pte. LQ

 

| DesTINO:

 

Ll Ll

 

 

(age

 

 

| FLETERO: Fie
4

FIRMA PESADOR [towr

 

 

 

|PROCEDENCIA:

 

7. Am

=
&
=
Qa
©
> 5 3 reso Entrada 20270 ke
Oo 0 . .
288 23 JUL 2017 iid AN
Sa A
A23 ID ND. Fid?
ese vee ek ee
2° 5 LEnty Sruto 76270 ks
lon
airs Targ 0580 ks
QE w
“i~< ~ Hefe 15790 kes
zz
La g ; 4 TUL MT 1Zit4 PH
°o
me &
ailit
lui: ©
< Q sf f) /
ass | PRoDUCTO: z Ldbrc
Onn .
an)
ecOE
Oes6
—£.6o O

 

pESTINO:

Zz

 

Carr. G6mez Palacio

 

 

FLETERO:

 

 

M2 Le

FIRMA PESADOR fhm

7

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 205 of 282 PagelD: 286

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 8
a 1D HO. & a ID HO. 623
a ; ©
> 98 Paso Entrada 19980 ks 398 Peso Entrads = 21060 ks
Qo” © a tee rr}
228 28 JUL 2017 11:56 AM no 8 28 TUL 2017 i2iid PM
Sea / BEeqg
23 TD HO. So i<3 ID NO. S23
= of =
od Ent? Bruto (SSS ke ad a enti Srute ZiGaa ke
205 25 5 5 TLO80 ke
215 60 OK
co 2 4 Tara Fool) ke a 1 fare 2780 ka
abs a
w @ a “ATP; sx @M —
wo wetG | ELAS Es aO- -— 1etD igi} ks
as 23 Ji wt 3219 DM =" 5 TE WEF 325 £
ats 8 TuL Zo} i2i12 PH Wy & 28 TUL S01? 12235 BM
i E oo Sl = &
AO Waa
we Lid
aS aos
5 < [az 2 LL _£,
18 § | propucto: Yount h, $38 | PRopUCTO: Uno £4,
o 7 oO iia oO 8 a = n ? te
Oa w “ od >
G 8 E |PROCEDENCIA (. za a
oo : .
Ges ‘| _\ teu.bp oes |PROCEDENCIA: 2 ftwh,
8° TA. 4 <B°o Ff Lh
YE ESTINO: Sp & XE | SestiNO: Sn 6
oe es oO
| FLETERO: H ena | FLETERO;: [Acer Te Morar
f

 

 

 

 

 

FIRMA PESADOR

f-_{

figro

FIRMA PESADOR

 

#
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

z
; ‘oe
5 |
a
oe
f

ss Polete # 129509
3S
a UNG. S17
ou
>4 3 Feso Entrada S012) bes
Os v
3S mp >, a oe
288 xa Jub ais iv4g py
dx 5 if HO. StF
se
ae, Ene Beste, lip iy
Sip = ce i wa wf no
NS
oe? 2 Tars 3490 és
a EY “7 ORS
w~< @ bre 4 em
an I Wsto | ifsan Ko

He Tino
ag Gli ui

EL EDEN
Esmeral
, Dgo.

10 -

cui? 12551 PP

 

| PRODUCTO:

 

 

 

|PROCEDENCIA:

AGRICOLA
Palac
Gémez Palacio

omez

 

s

ane

 

ean NO:

Q
6

 

Carr. G

F

 

 

| FLETERO:

 

Foxe 4 0072.

 

FIRMA PESADOR

L-

ie

5.5 Col. Agricola La Popular

, 9.P.R. de R.L, de C.V.
Tels. (871) 180,02.60 al 63

- Esmeralda Km.

AGRICOLA EL EDEN
Gémez Palacio, Dgo.

Carr. G6mez Palacio

Page 206 of 282 PagelD: 287

 

Peso Entrads iS660 ks
29 JUL S017 12233 FH
ff NG. 615

C, Gieak te aa

mts gPuto TSSeit bes

- _
lara SSR ke
im b=, TE
BETS YSU FR
4 ue aD ea a a
29 JUL Fal HEst? PR

 

_f fA,
Yor Lp

| PRODUCTO:

 

|PROCEDENCIA:
7 Alath-
| DestINO:

7
L)
Lal

 

 

Lani oz

FLETERO:

 

 

—

FIRMA PESADOR Joti

 

#
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 207 of 282 PagelD: 288

Ne a 39593 N8 189597

BBERTO SHLINDG CARRILETE 0000008 8 7%
a Tit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Soleto # 129552 ts doleto #
Z fe 3
a ID NO. ade a 1D HO. S47
s8 Seco Entrada 207901 - :
>4 “ iG ENTS 202 2é2itu Ro > 9 2 Peso E trade 71d 3
Oa © ~~ Jae os © & ©
23 3 TUL 217 tessa PM @ 8 28 TUL 2017 gts28 Fr
i me Ho. 548 “5 a he gad?
i<c ID : iz 1 iD MO. S47
oe = _ ~ a oe %
ad ~ qRics Bruks PS) kes 8 fEnta Brute THE ke
Soa 3 -~ SEPT Sahil; ES
25 cae, sts
el fara i0090 ks > © Taee | LEER
. E . a a 1ara i US aa)
a9 3 a is ms a€ 2
A's 2 Hato iZign ks “a 2 jets iOl70 ka
= Ss 7a JUL SUL? irdé PM 2 3 Fy OY
o BS 40 FUL Alli fell it Lad o . SoG Sai? i240 E
rr £ oD S SI St
HO Waa
mss gos
< o'O ; [ Jif a © 5 Ly
5 & SS | :
a8 | PRODUCTO: Yn L fas 38 & [propucto: a5
Gq & ———__——__——" o— a at aviaa)
oo iN Lo oc N re
awn . ’ en @
© 3 E |PROCEDENCIA: \. few & @ & |PROCEDENCIA:
<53 7 film 7 258 Se am
& J 3 TAS
u STINO: Sy © w péSTINO: Sp 6
& : & 7
FLETERO: Mansy ue FLETERO: Wad Pe_
FIRMA PESADOR hon FIRMA PESADOR ~e Bina

 

4_[ _£&
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 208 of 282 PagelD: 289

 

 

 

 

 

 

 

te Soleta # 159805
3 1 We occa
Sy v El at
ou
> 3 @ Peso Entrad: LISS) ks
Og o ce ty me
28 8 2 A UT a ae By
be NI
Ags 'B ND. 882
ean -
oo ~ Ent? @ruto LSS ks
Gor
_ i) OO « —
e.= fara S310 ks
aE
ws o fiat _—
~8 - NBIC SSH ks
a.
us. B UL 2017 oasis BM
°o > >
i & So
id -
ae /
<8 9 l Sy
G2
© 8 @ | PRODUCTO: Mm Lb
of 8 “O
& O & |PROCEDENCIA: \ Z ; i
cy e Oo . = i
: peSTINO: Sb
O
FLETERO: T hem

 

 

 

 

7
FIRMA PESADOR fiir

 

™~

y
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19

h_

&

=

a

°o

5 3
>Ie
Os &
a 2
gss
i<3
esa
ao 7~
Sor
eis
aF vi
7

AGRICOLA EL EDEN,
Carr. G6mez Palacio - Esmeralda Km. 5.5 Col. Agr

Gomez Palacio, Dgo.

O4 AUG SULT i2ii4

CARRILLO

i044] ks

“
==

 

| PRODUCTO:

 

gf AL
More Ph tc
ak

 

PROCEDENCIA:

VA (MANTLO-

 

 

Jeinirs toz_
DESTINO:

fl
feb

 

 

FLETERO:

 

 

LZ
2 brews

Page 209 of 282 PagelD: 290

 

 

 

FIRMA PESADOR poy

£

/

, 5.P.R. de R.L. de C.V.
- Esmeralda Km. 5.5 Col. Agricola La Popular
Tels. (871) 180.02.60 al 63

AGRICOLA EL EDEN

Carr. G6mez Palacio
Gémez Palacio, Dgo.

NO 190411

SURBERTO SAL THDO CARRILLO

Boleto # 190411

TD NO. 647

 

 

 

 

 

 

 

 

 

 

Faso Entrada 14d ks
D4 Alig POT 12:31 PM
iD NO. 647
enti Bruto Fiddd ks
Tar: 10700 ka
Hato «=o 107d ko
O4 Aue 2017 izi42 PH
a Li
| PRODUCTO: Mir Hh,
7
| DESTINO: Sn &
FLETERO: Te Qn
y *

FIRMA PESADOR 3s 7*°2%7/

 
Case 1:19-cv-13912-NLH-AMD Document i-1 Filed 06/17/19

, 9.P.R. de R.L. de C.V.
- Esmeralda Km. 5.5 Col. Agricola La Popular
Tels, (871) 180,02.60 al 63

AGRICOLA EL EDEN

Carr. Gdmez Palacio

on
ne Aga

8
2TO GALINDO CARRILLG

Goleta # 190d1s

TD NO. 61F

Peco Entrada

O4 AUG 2017

19210 ks

O1i6 PH

ID NO. 61?

{Ent) Bruts 192710 ks

Tar
Nato

4 auG 2017

a 3540 ks

7670 ks

O12? PH

 

 

 

 

Gomez Palacio, Dgo.

 

 

 

 

L / Lz
PRODUCTO: Lous Ly
PROCEDENCIA: | St aw aniae
fins dw Q LL
DESTINO: Sp 8 ff.
44
FLETERO: te Fo

 

 

 

FIRMA PESADOR fod

£

/

Page 210 of 282 PagelD: 291

N© 190425
HORBERTO GALINEG CARRILLO

Boleto # 190425

 

 

 

 

 

 

 

 

8
a ID HO. 625
oH
= 48 Peso Entrada = 3378 kg
On 9 -
oa°8 O4 Alig 2017 Q1:36 PH
os al
i Ss ID NO. 25
~ 3 ©
2 : a FEnt? Brute F370 kg
: 3
& = = Tara 16160 ke
aE a
a al oO . =
nee Hate 17620 ks
zl
os 5 ; G4 @UG 2017 Q1:52 PH
E &
Wao
dis
S32! AH
© 8p | PRODUCTO: 2 Sp,
Ono wy a
SHE IP
o5 @ & |PROCEDENCIA: Cueaa top |
=< 8 OC Aimisda a
: | DESTINO: Sp
O
FLETERO: Toe f. CAne

 

 

 

pe
Case 1:19-cv-13912-NLH-AMD Document 1-1

Tels, (871) 180.02.60 al 63

AGRICOLA EL EDEN, S.P.R. de R.L. de C.V.
Carr. Gdmez Palacio - Esmeralda Km. 5.5 Col. Agricola La Popular

N¢ 190430

0
HORBERTO GALINDO CARRILLO

Boletco # 190430

1D HO. 646

Filed 06/17/19

 

 

 

 

Gomez Palacio, Dgo.

 

 

 

 

Page 211 of 282 PagelD: 292

INDO CARRILLG

 

 

 

 

 

 

 

o
s
a
a
Poss Entrads 21700 ks > B Peso Entrada 15620 ks
. - ae . ©
04 AUG 2017 02803 PH ese D4 AUG 2017 0229 PM
T Ss & Ni
1D NO. 648 i2s 1D NO. 615
Eat’ o 21790 “5
(Ent) Brute 21700 ks ao ‘Ent? Bruto 15620 ks
oo thee be me 5
Tara if550 ks oe © Tara S890 kg
_. a5 L
Neto 11150 ke nx © Neto = 6730 ks
“ Sh tym ay rye de 7 oO
O4 AUG 2017 a1 PM ti  . 04 AUS 2017 02842 FH
ul & &
wd ut.
i i LAL but 5 2 i / “at
propucto: | [4.2 “4s Ags |propucto: | /f, Z/
T o at = fa
= 23 pea
PROCEDENCIA: «5 |
Leases 5 © & |PROCEDENCIA: | | sae Ansan
[iia 122 FH <3° Fiero 192 L
DESTINO: oe :
. 2 | DESTINO: fn G
© i
FLETERO: Moran, mie | FLETERO: A Lpinics

 

 

 

FIRMA PESADOR £0

|

 

 

FIRMA PESADOR poy

 
Case 1:19-cv-’ i e-242-of 282-PagelD: 293
Case 1:19-cv-13912-NLH-AMD~— Document+-1—Filed Ope ro Peg

_—

&

3

S

a
=98
On V
288
NS
j28
e=— 2
Se

Ww
Zs
rn
n< o

a
a
°
ul & 2
of
LI: ¢
2 0
338
ogt
Oo y
= ® £
xo
aés

S&

5

O

N° 190436

WORBERTO GALINOD CARRILLO

Goleta # i90dz¢

1D HO. 647

Paso Entrada 22570 ks

D4 AUG 2017

ID NO. 647

Ent) Brute
Tara
Hato

“4 allio UIT

OS203 PM

11880 ke

EKER

PM

ce

 

| PRoDUCTO:

 

, lp
re Lh

 

|PROCEDENCIA: 4 muarap
fete la

 

Leg

 

 

 

 

 

 

| DESTINO:
FLETERO: Tia Jaz
/ Jf
FIRMA PESADOR

aay

 

5s
a
S
ae
en
Ons ©
o
$88
22
ees
oo
Sor
ea
a. E vi
“<2
a
co
Ws Z
i & &
au
i: S
o oO
338
Os ao
Oo 1
oe NS
SEs
Lo]
S
&

Ne

e439
MORBERTO GALINDO CARRILLO

Boleto # 199439

TD NO. $23

Paso Entrada

O4 AUG 2017

ID NO. 623

20250 ks

O3I23 PH

o 30250 ks

CEnta Brut

Tara 9720 ke
Hato i050 ks
M4 AUB RIT D337 PH

 

/ LL
ee Zu.

 

 

 

 

 

 

 

| PRopuCTo:

lpRocepencia: | 5 ia
Aiton M22.

| DESTINO: AG

, lf

| FLETERO: fe Irie,

 

 

FIRMA PESADOR f: poo

t-

;
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 213 of 282 PagelD: 294

Exhibit “AQ”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 214 of 282 PagelD: 295

AGRICOLA EL EDEN, SPR DE RL DE CV

Gomez Palacio, Dgo. a 09 De Octubre Del 2017

wt

A quien corresponda:

Por medio de la presente hacemos constar que la Sra. Erika Contreras Cruz es propietaria de varias
hectareas en el ejido El Castillo, de la ciudad de G6mez Palacio Durango ademas de que desde el
afio 2010 tenemos relacién de compra-venta de maiz el cual haciende a 700 toneladas anuales en
promedio, y la cual es parte de nuestros proveedores vigentes teniendo una excelente relacién.

Quedamos a sus 6rdenes para cualquier duda que tenga sobre la persona antes mencionada.

Saludos cordiales!

AGRICOLA EL EDEN S.P.R DE AGRicoLa EL EDEN, a’
) LA E SPR DE RL DECY
nec yn PED 0008133
Carr. Libre Matamoros - [3 Cuchi ton 2 gin
CP 2744) Coah,
ING. IGNACIO DANIEL VALENCIA PERAMpAy (871)'790-0260 a! 83

ADMINISTRADOR GENERAL

 

Carretera Gémez Palaclo-Esmeralda Km. 5.5 s/n, Col. Agricola la Popular, Gémez Palacio, Dgo.

Tel. (871) 180-0260 al 63 ggalindo@internetual.com.mx
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 215 of 282 PagelD: 296

9 Fe O9CH 08s (hish Sed
‘Y2O ‘SOLOUEIEH fye1Z dd

A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ie 1 aaah I. a GZ'LOL'eee Jepinbi| e opjes (= )
oS 3 WAN BRYON 7} - SOIDWETEY AGI] Wed be
CAH - CLS000 - SV GZ'L8€ 8st
legen
A330 TY 30 Hes KaGs TS VIOOHSY
GZ'L8e' scl uolsaRjey (-)
sefeqoy
09°280'Z6r eyoduy|
00°0S9 zIeW epe|auo} Jod ( ¢ )
sous! (sepejeauo} ua) opeBasjuq oyoNpold
oBlog seale}ooH
uswnsosy
LT-M-10 $3 ALYOS 3d VHO34S V1
STISE'SST $ |SZ'I8E'8 00°000‘0ST _|00°0 00°000‘0S1 SHTV.LOL
TVNIA OCTVS | SHSHYALNI SONOGV SODUVD
GT I8E'8ST 00°0 0 00°000°0ST
CZ I8E'8ST 00°0 0 00°000'0ST
ST I8E‘8ST 00°0 0 00°000‘0ST
SZ I8€'8ST 00°0 0 00°000'0ST
CC I8E 8ST 00°0 0 00°000°0ST |00°0
SZ I8€SST ST I8E'8 6v1_ |{00°000'0ST 00°000'0ST OdIDILLINV LT-92-CO
‘TIVNIA OCTVS| SHAHLNI unoy ONOdV ODUVO OLdHONOOD Aaa eyo
seid
%8E0'O ZIVW|0Z
%*STLT MOOS ET] TenUYy SartoUy ZOO SVAFALNOO Vaid -O0VNODOVAFA
Is-9T JLI/OT/01 9102-9107 ODIO ByUSND op Oprisy
oS Wa VITIHON) VI- SOMONVLIVA dad Taadvo
‘AD Ad ‘TUad Wd's NACA Td VIOOIDV

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 216 of 282 PagelD: 297

Exhibit “AR”
Degree Completion

Case 1:19-cv- 13912- NLH-AMD Document 1-1 Filed 06/1 4

Search site

& About TESU

News & Events

Find an Expert

College Fact Sheet

Press Releases (view all)
Events (view all)

Invention Magazine

Signals (Student Newsletter)
Videos

Contact Communications Office

Joan Martins, BA

“My inspiration for
returning to college to
finish my degree was a
personal one. | needed to
finish something I started before | had a

family..."
Watch Joan»

 

 

Current Students

 

Page bow f of 282 Page : ege
REQUEST INFO APPLY NOW CONTACT US ALUMNI MYEDISON

A public university proudly serving
the needs of busy adults —
anytime, anywhere — since 1972.

Academics Tuition & Financial Aid Degree Completion

Military/Veterans

Admissions |

Home / Press Releases (view ail)

University Partners with Atlantic Cape Community
College to Expand Access to Bachelor's Degree
Completion

December 22, 2016

 

Share

 

TRENTON, Wd — é!anuce Cape Community College and
Thomas Edison State University are partnering to create a
dual admission and enrollment program that will enable
students pursuing an associate degree at Atlantic Cape to
be simultaneously enrolled in a bachelor’s degree
program at the university.

“We are excited to work with Atlantic Cape to enhance
access to our high-quality, flexible baccalaureate
programs for their students,” said William Seaton, provost
and vice president at Thomas Edison State University. “I
believe that this joint approach will offer an appropriate
opportunity for our institutions to develop an innovative
partnership based on the unique strengths of each school,
resulting in an affordable and convenient approach to
earning a bachelor’s degree. This relationship will benefit
both institutions and, most importantly, students and
families in South Jersey.”

The partnership will enable students to apply up to 90
transfer credits earned at Atlantic Cape Community
College to a bachelor's degree at the university.

“The dual admission program between Atlantic Cape and
Thomas Edison State University is a unique pathway to
baccalaureate education for residents of Atlantic and
Cape May counties,” said Peter L. Mora, Atlantic Cape
president. “This relationship is built on a successful model
of higher education partnerships flourishing throughout
the state and is a cost-efficient way to meet the demand
for higher education.”

 

(from left) Dr. George A. Pruitt, president of Thomas
Edison State University; and Dr. Peter L. Mora, president
of Atlantic Cape Community College.

The partnership will be open to students enrolled in select Associate in Science, Associate in Applied Science and
Associate in Arts degree programs at Atlantic Cape Community College who enroll in select Bachelor of Arts, Bachelor
of Science in Applied Science and Technology and Bachelor of Science in Business Administration degree programs at
Thomas Edison State University. Additional programs may be added in the future.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 218 of 282 PagelD: 299

Exhibit “AS”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 219 of 282 PagelD: 300

Jorge Coombs

From: erika contreras cruz <Contreras_erikal @hotmail.com>
Sent: Friday, February 02, 2018 1:32 PM

To: Jorge Coombs

Subject: RV: Thomas Edison State University Course Confirmation

Hola Jorge buenas tardes, te envio la confimacion de registracion que me envio la escuela Thomas Edison.

Erika

 

De: Bianca Taylor-Davis <bdavis@tesu.edu>

Enviado: lunes, 22 de enero de 2018 07:59 a. m.

Para: contreras_erikal @hotmail.com

Asunto: Thomas Edison State University Course Confirmation

Osfce of the veut

(O00) Oa4- at

 

STATE UWhivenSITY
L6?7 W, Flanower St

Trenton, NT OKGLA

ww (ioapoudty

Dear Erika Cruz:

This e-mail serves to confirm your registration in the below Thomas Edison State University course. Please notify the
Office of the Registrar immediately of any discrepancies at registration@tesu.edu or by calling 609-777-5680. You will
receive one email per course registration.

Term: 2018FEB

Course: ACC-421-OL010: Federal Income Taxation
Credits: 3.0 credits

Term Dates: 1/29/2018 - 4/22/2018

Login information: Your course will be offered in the University’s Moodle Learning Management System accessed via
the myEdison student portal. Please refer to our MyEdison/Course Access page for instructions.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 220 of 282 PagelD: 301

Additionally, please note that your course(s) will appear in the myEdison portal the Friday before the term
starts. Until then, your courses will not be visible. For confirmation, you can view the courses you have registered for in
Online Student Services under “Academic Profile”.

NEW — We are pleased to include information about the TESU Mobile App! You can use the TESU Mobile app to login
to your courses on MyEdison from anywhere at anytime! Here are links to download:

Android: https://play.google.com/store/apps/details?id=com.dub.app.tesu
iTunes: https://itunes.apple.com/us/app/tesu-mobile/id1101337370?|ls=1&mt=8
Preview video of the App: https://youtu.be/GKAaDtv8wWQ

To prepare for your course:
Select the Academic Evaluation tab located on the Online Student Services portal to ensure the course(s) fall(s) within
your degree requirements.

e Determine and/or purchase the course materials required through MBS Direct.
e Log in and familiarize yourself with the myEdison portal (if you are having trouble accessing your account, please

visit our common issues page)
e View the Moodle Navigation videos on the Moodle Video Help site for assistance.

Review the examination section of your course syllabus for information regarding the course midterm and final
exam. Most exams are offered through the Online Proctoring Service: ProctorU.

Undergraduate students: If this course fulfills your English Composition requirement or applies towards your area of
study, you must earn a grade of C or higher to ensure that the credit can be applied towards your degree. If you are
uncertain about where this course applies in your degree, please contact the Office of Academic Advising at 609-777-
5680 or academicadvising@tesu.edu.

 

Students using Financial Aid:

Please remember that federal and New Jersey state financial aid is awarded only for enrollment in Guided Study (GS)
and Online (OL, or NU) courses only. Financial aid will not be awarded for TECEP exams (TE), Prior Learning Assessment
(PA/PF), or e-Pack (EP) courses. Students are required to register for a minimum of 6 credits in their award term to
meet FA requirements. Please refer to the Financial Aid Handbook for all requirements.

In order for your course tuition and fees to be paid by financial aid, you must register for courses in the specific terms
that you requested in your award letter. Please check your course confirmation letters against your Thomas Edison
State University Financial Aid Award Letter to ensure that you are in compliance with all your award specifications.

If you register in courses outside of the terms you requested or in the course types listed above as non-FA approved,
your Financial Aid won’t be awarded and you will be responsible for the course tuition and fees. You will also be
responsible for the University enrollment fee you selected. If you wish to change your courses so that they will be
accepted for Financial Aid, please contact the Office of the Registrar immediately at registration@tesu.edu. Please
include your TESU University ID number: 0639668
| wish you the best as you progress in this course. Please feel free to contact Enrollment Services with any questions at
enrolled@tesu.edu or 609-777-5680.

Sincerely,
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 221 of 282 PagelD: 302

Roberto Smart
Academic Records & Registration Specialist
Office of the Registrar
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 222 of 282 PagelD: 303

Online Student Services - Detail

My Profiled ie err

 

Recent address changes made via the web may not be displayed until verified by the institution.

Personal Information

Full Name Erika Contreras Cruz
Preferred Name Ms. Erika C. Cruz

University ID 0639668

 

Student Status Start Date

OS1TU Out-Of-State Tuition Only 11/08/17

 

 

 

Address

Linwood, NJ 08221

Phone Number Extension Type
Pe Home Phone
Pt Car Phone/Cellular

 

 

Car Phone/Cellular

E-mail Address Type

contreras_erikal@hotmail.com Internet - Primary Email

 

Emergency Contact Name Daytime Phone Evening Phone Other Phone Relationship
None Specified

Academic Information

Anticip Acade
Academic Academic Catalo Degre ated mic Min CC Specializ

Program Level g e Comple Level Major or D ation
tion Standi
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 223 of 282 PagelD: 304

 

Date ng
2017
Bo - Undergra BS Accounting
Accounting aa 2018 BA ICPA
/CPA Catal
og

 

None available

Foreign Language Information .

 

My Schedule
Case 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

£ .
PiGhs tkGicdrage 224 of 282-PagelD: 305
tuition arid fetated axpensas OMB No. 1845-1574
Thomas Edison State College
101 West State Street Tuition
Progton NT Qaéas 2 Amounts billed for qualified 2 01 7 Statement
tuition and related aypensas
Contact: (609) 984-4099 $3 294.00
ECSI: 866-428-1098 ’ . Form 1098-T
- eral identification no. STUDENT'S taxpayer identification no. 3 If this box is cheaked, your educational institution Cc B
727 has changed its raporting method for 2017 | ] opy
For Student
STUDENT'S name, street address, city, stata, and ZIP code 4 Adjustments made for a 5 Scholarships or grants This is important
ERIKA G CRUZ prior year tax infoimation
and is being
furnished to the
LINWOOD NJ 08221-1418 6 Adjustments to 7 Ghecked if the amount sae eye
scholarships or grants in box 1 or 2 includes e maa ere
for a prior year amounts for an pr euo se)
academic period complete Form 8863
beninnin oe . to claim education
Nevinoe pee [] credits. Give it to the
tax preparer or use it to
Service Provider/Acct No. {see instr.) 6 Checked if at least 9 Checked if a 10 Ins. contract reimb./refund prepare the tax return.
0639668 half-time student [X] graduate student i ]
Form 1098-T (keep for your records) www.irs.gov/1098t Department of the Treasury-Internal Revenue Service

ITyou have any general questions, please visit hitpy/www.oesi,natitaxinfa, himlor information regarding yourtax documents and to obtain contact information tor ECSI. lf you have any
questions regarding the financial information on your 1098-T, please contact your schoo! dirsetly,

Naillhar your schoal har ECS/ can answer tax questians or provide tax advice, you must contact your fax professional.
Transaction History Transaction History

Trans Date Box # Trans Description Trans Amt Trans Date Box # Trans Description Trans Amt

For a complete listing of your student account transactions, please access your student account online through the student portal provided by your institution.

Access your electronic tax document at https://heartland.ecsi.net.
Create a profile and connect your Heartland key (00471-F3A5DD489855) to view your tax profile.

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 225 of 282 PagelD: 306

Exhibit “AT”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 226 of 282 PagelD: 307

FINS: 1044934222 Subject ID : 359087121 Event No: 2HO1707000444
U.S. Department of Homeland Security

Withdrawal of Application for Admission/Consular Notification

Basis for Action (check all that appiv) SIGMA Event: 14654285 FileNo. a209 827 037

Date: 07/30/2017
Application for Admission Withdrawn

Visa/BCC Canceled

VWPP Refusal

Ordered removed (inadmissible) by Immigration Judge -Section 235(b)(2)(order attached)
Ordered removed (inadmissible) by DHS - Section 235(b)(1 (order attached)

Waiver revoked (212)(d)(3) (order attached)

Departure required (8 CFR 240.25) (Form 1-213 attached)

Oo@eadaqaacand

Notice to: American Consul sonrerrey, NvEVo LEON., MEXICO From: HOUSTON, TX US 77205

(Location) (Location)

 

 

Name (FAMILY, Given, Middle)
CONTRERAS CRUZ, Erika

Citizenship Country of birth Date of bi
MEXICO DURANGO, MEXICO a9

GOMEZ PALACIO DURANGO MEAICO 45049

7

 

 

 

 

 

 

 

 

 

 

82211418 __ _
ATEN ? pa aearel -» Flt#: 6157 aeeta'al (AIRPORT) ealegirapinal
07/29/2017 2235
Visa number, type Nate, place of visa issuance Social Security Nuinber
73434725, Pa 07/19/2012, MONTERREY, MEXICO None
Reasons (Include-all pertinent {nets concerning denial of application for admission. including use of adhered, counterfeit or fraudulent documents):

  

Right Index Finger

On July 29, 2017, CONTRERAS CRUZ, Erika arrived at George Bush Intercontinental Airport
on United Airlines (UA) 6157. Subject presented a Mexican passport number G15099955
issued on August 12, 2014 with expiration August 12, 2024 and an expired F-lvisa foil
number F3434725 issued on July 19, 2012 with expiration May 22, 2015 and I-94 number
20242749185 dated January 03, 2017 duration of status. Subject was referred to passport
control secondary for a match to a TECS record.

Passport control secondary queries revealed subject had various previous entries to the
United States. Systems queries revealed that the subject's F-1 visa foil number
F3434725 was cancelled on December 27, 2016. All other queries were negative.

Subject was interviewed regarding the purpose of her trip. Subject swore all her
answers...{CONTINUED ON I-831)

 

 

pommmmmmeieiebihichhbibeiitininisetniiierintibteialemicmimod: shcel as needed,

 

 

CBP OFFICER
ve of Officer (Print)

   

 

74 (Rev, 08/01/07)

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 227 of 282 PagelD: 308

 

 

 

| ITC) =

U.S. Department of Homeland Security Continuation Page for Form **

Alien’s Name File Number A209 827 037 | Date

CONTRERAS CRUZ, Erika SIGMA Event: 14654285 July 30, 2017
Event No: 2HO1707000444

 

 

 

would be true and complete, Subject was placed under oath and a sta

Subject engaged in unauthorized employment on her previous entries : =e
Linwood, New Jersey from 2012 through 2017. Subject admitted Frank, seventy-five years old
and Dorca Fife, whom are U.S. Citizens reside there. Subject admitted she would help him
clean the yard, his own and would run errands. Subject stated Frank compensated her with
four payments of $1,800 USD and two others of §1,000-each of when her brothers passed away.
Subject admitted she has been attending Atlantic Cape Community College since 2012 for an
Associate's degree. Subject to date has no degree. Frank Fife also pays her tuition and
has been paying for Atlantic Cape Community College since 2012. Subject stated she met
Frank at the end of 2011 while she was on a six month trip to the U.S. Subject stated she
informed Frank that she is an accountant in Mexico. Subject stated Frank is a financial
advisor. Subject admitted Frank informed her if she wanted te study in this country to come
1f she wanted to make money or business in the future. Subject admitted she withdrew from
Atlantic Cape Community College in April and August of 2016. Subject admitted when she
reapplied for admission December 27, 2016 she did not have a new or valid SEVIS. Subject
was processed for a Withdrawal (WD) on December 27, 2016 which removed her status. Subject
applied for admission on December 27, 2016 with Flvisa foil number F3434725 issued on July
19, 2012 with expiration May 22, 2015, Mexican passport number G15099955 issued on August
12, 2014 with expiration August 12, 2024 and I-20 N0009170337. Subject was advised to apply
for a new Fl visa and admitted she did not apply for a new F1 visa when her application for
admission was withdrawn on December 27, 2016. Subject applied for admission at the Del Rio,
Texas port of entry on January 03, 2017, present expired Fivisa foil number F3434725 issued
on July 19, 2012 with expiration May 22, 2015 and an invalid SEVIS I-20 NQ009170337.
Subject was granted I-94 number 20242749185 dated January 03, 2017 duration of status.
Subject was previously WD and there was no discretion to be given. Subject admitted sha
wanted to get her Bachelor's degree and work for Frank Fife. Subject has no degree to date
after being a student for five years. Subject admitted Frank Fife has been guiding her and
telling her what forms to fill out and has applied for a work visa. Subject admitted if her
work visa is approved she would be working for Frank Fife. Subject did not have petitions
pending. Subject did not have authorization to work in the U.S. and knew it was illegal to
work without the proper authorization.

Subject was allowed the use of the telephone and restroom. Subject was provided wi ood
an ink. Contact was made on the subject's behalf to her friend, Frank Fife at
at 1414hrs by CBP Officer saer. to her brother, Benny at

for1s21 1965741 at 1545 by CBP Officer Subject declined to contact the Consulate
of Mexico.

    
   

A pat down search was conducted on CONTRERAS CRUZ, Erika as required by the following
inadmissibility: F search was

nd approved by
The pat down search started at 0300 and was completed at 0303. The
results of the pat down search were negative. CONTRERAS CRUZ, Erika verified she was in
possession of $1370.00 USD during search. Search of bags were conducted with negative
results. No TSA prohibited items found.

 
     

 

 

 

 

 

 

Signature Title

 

CBP OFFICER

 

 

 

of __—___ Pages

 

Form [-831 Continuation Page (Rey. 08/01/07) (b)(7)(c)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 228 of 282 PagelD: 309

Exhibit “AU”
a

a

INTERNAL REVENUE SERVICE
P. O. BOX 2508
CINCINNATI, OH 45201

Date: JUL 8 2005

JOHN STEELMAN AND ELIZABETH
STEELMAN FOUNDATION
C/O H FRANK FIFE

LINWOOD, NJ 08221

Dear Applicant:

Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 229 of 282 PagelD: 310

DEPARTMENT OF THE TREASURY

‘a: Identification Number:
403

DLN:
17053322031014

Contact Person:

HERLEAN C YOUNCE

Contact Telephone Number:
(877) 829-5500

ID# 31473

Accounting Period Ending:
December 31

Effective Date of Exemption:
June 10, 2005

We are pleased to inform you that upon review of your application for tax
exempt status we have determined that you are exempt from Federal income tax
under section 501(c) (3) of the Internal Revenue Code. Contributions to you are
deductible under section 170 of the Code. You are also qualified to receive
tax deductible bequests, devises, transfers or gifts under section 2055, 2106
or 2522 of the Code. Because this letter could help resolve any questions
regarding your exempt status, you should keep it in your permanent records.

Organizations exempt under section 501(c) (3) of the Code are further classified
as either public charities or private foundations. We determined that you are
a private foundation within the meaning of section 509({a) of the Code. You are

required to file Form 990-PF annually.

Please see enclosed Information for Private Foundations Exempt Under Section
501(c) (3) for some helpful information about your responsibilities as an exempt
organization. You can obtain information about private foundation status by
requesting Publication 578, Tax Information for Private Foundations and

Foundation Managers.

We are approving your individual grant-making procedures under section
4945(g) (1) of the Code. This means scholarships granted according to these
procedures will not be taxable expenditures under section 4945(d) (3) of the
Code. We have not considered whether grants made under your procedures are
excludable from the gross income of recipients under section 117 of the Code.

We are approving your individual grant-making procedures under section
4945(g) (1) of the Code. This means scholarships granted according to these
procedures will not be taxable expenditures under section 4945(d) (3) of the
Code. We have not considered whether grants made under your procedures are
excludable from the gross income of recipients under section 117 of the Code.

You have agreed your employer-related grant program will meet the requirements

of Rev. Proc. 76-47, 1976-2 C.B. 670,

including the 25 percent test or the 10

percent test applicable to a program that awards grants to children of

Letter 1076 (DO/CG)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 230 of 282 PagelD: 311

JOHN STEELMAN AND ELIZABETH

We are approving your individual grant-making procedures under section
4945(g) (3) of the Code. This means educational loans granted according to
these procedures will not be taxable expenditures under section 4945 (d) (3) of
the Code. We have not considered whether grants made under your procedures
are excludable from the gross income of recipients under section 117 of the
Code.

Sincerely,

 

Lois G. Lerner
Director, Exempt Organizations
Rulings and Agreements

Enclosure: Information for Private Foundations Exempt Under Section 501(c) (3)

Letter 1076 (DO/CG)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 231 of 282 PagelD: 312

Exhibit “AV”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 232 of 282 PagelD: 313

ce Guaranteed Foundation Fixed Annuity
Annual Statement for Contract
PennMutual. _

For Contract Period 01/20/2018 throu
Contract Date: 01/20/2017

For additional information or questions, contact:

 

000039 ies a
STELLMAN FOUNDATION TRUST
C/O ROBERT MATTHEWS AND H FRANK FIFE CO-
[Po 08221

LINWOOD NJ 08221-1047
1-800-523-0650 | www.pennmutual.com

Annuitant: ELIZABETH D STEELMAN
Primary Beneficiary: STELLMAN FOUNDATION TRUST
Account Type: Non-Qualified Annuity

Contract Summary

Start of Contract Year Endof Contract Year | —- Year to Year Change
Contract Value $347,707.36 | $331,898.55 | -$15,808.81
| Surrender Value $319,890.77, $306,128.53 -$13,762.24

The Contract Value amount is the amount that could be applied to an annuity income option. The Surrender Value amount includes
charges that would apply if you were to terminate the contract.

Activity Summary for Statement Period | You have Penn Mutual's Guaranteed Foundation Fixed

| Beginning Contract Value | $347,707.36 | Annuity, a Fixed Annuity.
| | | Ri i for thi .
Interest Earned | +$9,191.19 | Riders are not available for t is product

| Withdrawals) -$25,000.00.
Ending Contract Value | $331,898.55

Change in Contract Value | ~$15,808.81

We are pleased to provide your Guaranteed Foundation Fixed Annuity annual statement! All of your
contract details are organized and easy to read. The statement includes a concise summary of key
information on the front page, with more detailed transaction activity thereafter. For additional
details, visit www.pennmutual.com/cs/fixedannuity.

ee Contract Number: 8958470 | ELIZABETH D STEELMAN Page 1of 2
=

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 233 of 282 PagelD: 314

Exhibit “AW”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 234 of 282 PagelD: 315

REILLY MATTHEWS BONONCINI

RMB Certified Public Accountants, PA.

 

2106 New Road « Suite A3

Linwood, New Jersey 0822 |
May 20, 2018

 

Linwood, NJ 08221

Attn: H. Frank Fife
Co-Trustee

Re: John G. Steelman and Elizabeth D. Steelman Foundation
Dear Mr. Fife:

Enclosed please find copies of Forms 990PF, Returns of Private Foundation, for the years 2005
(Inception) through 2018 for the John G. Steelman and Elizabeth D. Steelman Foundation.

With regards to Scholarship Awards, you will note the scholarships were awarded to students
attending various schools in the years 2011 through 2018.

Scholarship awards were made to students attending Burlington County College in 2011,
Burlington County College and Atlantic Cape Community College in 2012, Burlington County
College and Atlantic Cape Community College in 2013, Burlington County College, Atlantic Cape
Community College and the Savanah College of Arts and Design (SCAD) in 2014, Burlington
County College, Atlantic Cape Community College and SCAD in 2015, Atlantic Cape Community
College in 2016, Stockton University, Rutgers University, Rowan University, East Carolina
University, Thomas Edison State University, and Drexel University in 2017, and finally in 2018
Thomas Edison State University, Rowan University, University of Virginia, University of South
Carolina, Holy Spirit High School, Drexel University, Atlantic Cape Community College, St.
Joseph Regional School, Atlantic Christian School, Mary Help of Christians Society Scholarship
Fund, and Rutgers State University.

We have provided copies of cancelled checks to confirm the above scholarship tuition awards.

Sincerely,

Leilly, WMattheus Bououcint CPA PA

Reilly Matthews Bononcini
Certified Public Accountants

/tmb
Enclosures

 

Tel. 609-926-1010 * Fax 609-926-8644
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 235 of 282 PagelD: 316

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2018 FEDERAL STATEMENTS PAGE 1
JOHN G STEELMAN AND ELIZABETH D STEELMAN
CLIENT MS 40 FOUNDATION |
5/20/19 11:09AM
STATEMENT 1
FORM 990-PF, PART I, LINE 16A
LEGAL FEES
(A) (B) NET (C) (D)
EXPENSES INVESTMENT ADJUSTED CHARITABLE
PER BOOKS INCOME NET INCOME PURPOSES
BEGA, FERS Sreecraey Penrose $ 12,986. $ 12,986. $ 12,986. $ 12, 986.
TOTAL $ 12,986. § 12,986. § 12,986. § 12,986.
STATEMENT 2
FORM 990-PF, PART I, LINE 16B
ACCOUNTING FEES
(A) (B) NET (C) (D)
EXPENSES INVESTMENT ADJUSTED CHARITABLE
PER BOOKS INCOME NET INCOME PURPOSES
ee. s 150. $ 750. $ 7150. § 750.
TOTAL §$ 750. $ 750. $ 750. $ 750.
STATEMENT 3
FORM 990-PF, PART I, LINE 18
TAXES
(A) (B) NET (C) (D)
EXPENSES INVESTMENT ADJUSTED CHARITABLE
PER BOOKS INCOME NET INCOME PURPOSES
FEDERAL INCOME TAX ..........cccc ccc e eee ee $ 207. $ 207. 8 207. 8 207.
TOTAL §$ 207. $ 207. $ 207. $ 207.
STATEMENT 4
FORM 990-PF, PART I, LINE 23
OTHER EXPENSES
(A) (B) NET (C) (D)
EXPENSES INVESTMENT | ADJUSTED CHARITABLE
PER BOOKS INCOME NET INCOME PURPOSES
BANK CHARGES......0...cccsscecseesevecesseves 5 25. § 25. $ 25. § 25,
TRUSTEE COMMISSIONS...........-..2....... 2,580. 2,580. 2,580. 2,580.
TOTAL §$ 2,605. § 2,605. $ 2,605. § 2,605.

 

 

 

STATEMENT 5

FORM 990-PF, PART XV, LINE 2A-D

APPLICATION SUBMISSION INFORMATION

NAME OF GRANT PROGRAM:
NAME:

CARE OF:

STREET ADDRESS:

FRANK FIFE TRUSTER

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 236 of 282 PagelD: 317

 

2018
CLIENT M540

5/20/19

STATEMENT 5 (CONTINUED)

FEDERAL STATEMENTS
JOHN G STEELMAN AND ELIZABETH D STEELMAN

FOUNDATION

FORM 990-PF, PART XV, LINE 2A-D
APPLICATION SUBMISSION INFORMATION

CITY, STATE, ZIP CODE:
TELEPHONE :

E-MAIL ADDRESS:

FORM AND CONTENT:
SUBMISSION DEADLINES :
RESTRICTIONS ON AWARDS:

a
LETTER

NOT APPLICABLE
NONE

PAGE 2

|e

 

11:09AM

 

 

STATEMENT 6

FORM 990-PF, PART XV, LINE 3A

RECIPIENT PAID DURING THE YEAR

NAME AND ADDRESS

ATLANTIC CAPE COMMUNITY
COLLEGE

BLACK HORSE PIKE

MAYS LANDING NJ 08330

RECOVERY FORCE
3201 B BAYSHORE AVE
BRIGANTINE NJ 08203

PARKINSON LIFE CENTER OF
SOUTH NEW JERSE

314 CENTRAL AVENUE
LINWOOD NJ 08221

THOMAS EDISON STATE
UNIVERSITY

111 W STATE STREET
TRENTON NJ 08608

ROWAN UNIVERSITY
201 MULLICA HILL ROAD
GLASSBORO NJ 08028

RUTGERS STATE UNIVERSITY
33 LIVINGSTON AVENUE
NEW BRUNSWICK NJ 08903

DREXEL UNIVERSITY
3141 CHESTNUT STREET
PHILADELPHIA PA 19104

HOLY SPIRIT HIGH SCHOOL
500 S NEW ROAD
ABSECON NJ 08201

DONEE

NONE

NONE

NONE

NONE

NONE

NONE

NONE

NONE

RELATIONSHIP

FOUND-
ATION
STATUS

PUBLIC

PC

PC

PC

PC

PC

PC

PC

PURPOSE OF
GRANT

SCHOLARSHIP

CHARITABLE

CHARITABLE

SCHOLARSHIP

SCHOLARSHIP

SCHOLARSHIP

SCHOLARSHIP

TUITION
SCHOLARSHIPS

$

AMOUNT
3,265.

500.

500.

3,800.

6,000.

2,500.

5,000.

1,700.

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 237 of 282 PagelD: 318

 

 

 

2018 FEDERAL STATEMENTS PAGE 3
JOHN G STEELMAN AND ELIZABETH D STEELMAN
CLIENTS 40 FOUNDATION Bs .0:
5/20/19 11:09AM
STATEMENT 6 (CONTINUED)
FORM 990-PF, PART XV, LINE 3A
RECI@#INT PAID DURING THE YEAR
FOUND-
DONEE ATION PURPOSE OF
NAME AND ADDRESS RELATIONSHIP STATUS GRANT AMOUNT
ST JOSEPH REGIONAL SCHOOL NONE EOF TUITION $ 5,000.
HARBOUR AVE SCHOLARSHIPS
SOMERS POINT NJ 08244
UNIV OF SOUTH CAROLINA NONE PC TUITION 2,500.
1244 BLOSSOM STREEET SCHOLARSHIP
COLUMBIA SC 29208
UNIV OF VIRGINIA NONE PC TUITION 1,000.
1827 UNIVERSITY AVE SCHOLARSHIP
CHARLOTTSVILLE VA 22903
ATLANTIC CHRISTIOAN SCHOOL NONE PC TUITION 1,000.
ZION ROAD SCHOLARSHIPS
EGG HARBOR TOWNSHIP NJ
08234
HOPE FOR A BETTER FUTURE NONE PC CHARITABLE GRANT 1,500.
SUNNY AVE
SOMERS POINT NJ 08244
MARY HELP OF CHRISTIANS NONE PC TUITION 1,000.
SCHOLARSHIP FD SCHOLARSHIP
2651 ATLANTIC AVE
ATLANTIC CITY NJ 08401
HARRY HURLEY MORNING GOLF NONE PC CHARITABLE GRANT 1,000.
OPEN
216 GUNPOWER RD
EGG HARBOR TOWNSHIP NJ
08234
TOTAL §$ 36,265.

 

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 238 of 282 PagelD: 319

Exhibit “AX”
Case 1:19-cv-13912-NLH-AMD Document 1-1

US. Customs and Detainee Assessment

Border Protection

 

Assessment for Transport, Escort, and Detention

Detainee Information

A Number (if any): 209827037 Date of Assessment: 07/30/2017
Name: CONTRERAS CRUZ, ERIKA Gender: F

Date of Birth ie 979 Age: 38

Height: 65 inches Weight: 165 lbs

Complete this assessment for all detainees in CBP custody, including U.S. Citizens, to evaluate each detainee’s
safety, whether they may be considered an at-risk detainee or at risk of posing a threat to others, known or
reported medical or mental health issues and level of risk to themselves, other detainees, and staff based on the
information available at the time of the assessment. Assessments of an individual may change.

Any newly available information that could effect this assessment must be recorded herein.

 

 

 

 

 

 

 

 

 

 

 

 

 

At-Risk Indicators
Yes | No Lomments/Explain:
Does the detainee appear to have or have they identified as
f : a O} &
having a mental, physical, or developmental disability?
Has the detainee self-identified as gay, lesbian, bisexual,
: . {J} &
transgender, intersex, or gender nonconforming?
Has the detainee self-identified as having previously
. ee oO] ®&
experienced sexual victimization?
Has the detainee stated concerns about his or her safety? Oo} &
Medical Concerns
Yes | No j\Comments/Explain:
Does the detainee appear to have physical or psychological “
; O
medical needs?
lAre there indications that the detainee requires, or have they
: oo O
ndicated they are on medication?
Does the detainee appear to be under the influence of an illicit O
substance? —
Is the detainee pregnant or nursing? O} &
ls the detainee able bodied? mM |} O
ls the detainee blind, deaf, or mute? O | &

 

 

 

 

 

 

Page 1 of 2
(08/26/2016)

Filed 06/17/19 Page 239 of 282 PagelD: 320
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 240 of 282 PagelD: 321

Level of Risk to self/others
Y No (C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

es co Komments/Explain:

Has the detainee been previously incarcerated or detained? | 0 | &
Does the detainee have any prior history for sex offenses? O} &
Does the detainee have any prior history of violent offenses? | O | &
Does the detainee have any signs of gang affiliation? 0
Evaluating the totality of the circumstances, is this detainee ole
at a high risk for sexual abuse?
Evaluating the totality of the circumstances, is this detainee q
at a high risk of being abusive to others?

CBP Process

yes No {Comments/Explain:
Prosecution C) | &
Notice To Appear O | &
Expedited Removal C1 | 212(@)O{ANM, IMMIGRANT WaTHOUT AN
Withdrawal of application O | &
Visa Waiver Program Refusal/Removal 0} ®
Other Removal Proceedings oO |
(e.g. Reinstatement, Landing revocation, GMR, etc.}
Outstanding Warrant/Extradition O | &
Unknown at time of assessment Oo | &
Notes:
(b)(7)(c)
Me
4 ia o4 x
ate/Time
¥
Page 2 of 2

(08/26/2016)
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 241 of 282 PagelD: 322

Exhibit “AY”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 242 of 282 PagelD: 323
Print Rapsheet Screen Page | of |

FBI Number: X88T7ELNH
Name: CONTRERAS CRUZ, ERIKA
TID: CBZHO22807301 7015747
CONTRERAS CRUZ,ERIKA SID
SEX F RAC U HGT 505 DOB 1979/!

DCDOJO1LJY JNT AUTO BKNG SYS

WASHINGTON OC 2017/07/29
A SEARCH OF THE FINGERPRINTS ON THE ABOVE

INDIVIDUAL HAS REVEALED NO PRIOR ARREST
DATA. CJIS DIVISION
2017/07/30 FEDERAL BUREAU OF INVESTIGATION

TXCBP3400

HOUSTON INTERCONTINENTAL
CBP-HOUSTON INTCONT

3700 N TERM E

PO BOX 60401

HOUSTON, TX 77205

Federal Deoxyribonucleic Acid (DNA) Indicator .
DNA Not in CODIS - Collect DNA

wee ee eee eee eee 2.2018:N
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 243 of 282 PagelD: 324

Exhibit “AZ”
Case 1:19-cv-13912-NLH-AMD Document 1-1
SEVIS - Correction Requests *

An cficlsl websile of the US government

SEVIS

Main Schools Students Programs Exchange Visitors Reporls Help M

 

Retum to Stuwent tntormatian

F-4 Student
Contreras Cruz, Erika

Filed 06/17/19
Student

Sip Navigation

Student & Exchange Visitor
Information System

geBoard Chenpe Password

 

Correction Requests by Student
"" information icon @enoles help abou the page { }
Question Mark denotes information about the field { )
Plys icon indicates that the field can ba expended to display acditional data (<3)

Sinus icon indicates (hat the field can be collapsed lo display condensed dala (3)

Haw dol use this page?

Atlantic Cape Community College - Atlantic Cape Community
Cobege
Start Date: 09/04/2012 End Date: 12/22/2017

Page 244 of 282 PagelD: 325

Page | of |

eee
ULOMB). AOTC Profile Logout
ROLES: DHSOFFICER

Get Plug-Ins

Jemer SEVIS ID

Status: ACTIVE
SEVIS ID; NO009170337

 

GENDCER

008

PREFERRED NAME
PASSPORT NAME

FEMALE
72

Erika Contreras Cruz

EMAIL

U.S. ADDRESS

if fiat

2222 Grammercy Avenue
Linwood , NJ 08221

 

  

GOUNSRY OF BIRTH MEXICO
CITIZENSHIP MEXICO
S
Filters
Request Type feel
School Name
From |MM oV{DUolYYYY

Requesi Submil Date

To

Existing Correction Requesis

 

 

he

 

eh
[ia ) Dn jp | Filler |

 

 

 

 

 

 

 

 

 

 

CRID CR Type Submitted By CR Date Submitted CRStalus Date = Requesl Status Narne of School
VStatus pee i
€ | tazp2749 | Stuer! Stotus wso | 0117/2017 01/19/2017 APPROVED fillers Capercorinnanity
Change ‘ Callege
i Studenl Status TE (DMG LIDYTHE)F ° kay i ic Cape Community
| Student Status { : . Atlantic Cape Community
19868737 40) 412/27/201 1412/2017 D
t ce { Change Amereet a 0 DENIE Cotlege
Showing 1 10 2 of 2 entries Previous [ «| Nex
Pape 1D, $04 Gur Jal 30 02,65: EDT 2017 US. immigration and Customs Entorcament

(b)(7)(e)

7/30/2017

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 245 of 282 PagelD: 326

Exhibit “BA”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 246 of 282 PagelD: 327

U.S. DEPARTMENT OF HOMELAND SECURITY
NOTICE TO ALIEN ORDERED REMOVED/DEPARTURE VERIFICATION

Event No: ZH01707000444 FINS: 1044934222 A-File No: 299827037
SIGMA Event: 14654285 Date: 97/30/2017
Alien's name: 2xike CONTRERAS CRUZ

 

You have been found to be inadmissible to the United States under the provisions of section 212(a) of the Immigration
and Nationality Act (Act) or deportable under the provisions of section 237 of the Act as a Visa Waiver Pilot Program
violator. In accordance with the provisions of section 212(a)(9} of the Act, you are prohibited from entering, attempting to
enter, or being in the United States

[x] For a period of 5 years from the date of your departure from the United States as a consequence of your having been
found inadmissible as an arriving alien in proceedings under section 235(b)(1) or 240 of the Act.

[_] For a period of 10 years from the date of your departure from the United States as a consequence of your having
been ordered removed in proceedings under any section of the Act other than section 235(b)(1) or 240, or of being
ordered excluded under section 236 of the Act in proceedings commenced prior to April 1, 1997.

[-] For a period of 20 years from the date of your departure from the United States as a consequence of being found
inadmissible and being previously excluded, deported, or removed from the United States.

[_] At any time because in addition to being found inadmissible, you have been convicted of a crime designated as an
aggravated felony.

After your removal has been effected, you must request and obtain permission from the Secretary of Homeland Security

to reapply for admission to the United States during the period indicated. You must obtain such permission before

commencing your travel to the United States. Application forms for requesting permission to reapply for admission may be

obtained by contacting any United States Consulate or U.S. Department of Homeland Security office. Refer to the above

file number when requesting forms or information.

 

WARNING FOR ALL REMOVED ALIENS: It is a crime under Title 8 United States Code, Section 1326, for an alien who has been removed
from the United States to enter, attempt to enter, or be found in the United States without the Secretary of Homeland Security's express
consent. Depending on the circumstances of the removal, conviction for this crime can result in imprisonment of a period of from 2 to 20
years and/or a fine up to $250,000.

 

 

SPECIAL NOTICE TO SEX OFFENDERS: Federal Law requires a convicted sex offender, including an alien who has been removed from or
otherwise departed the United States and subsequently returns, to register in each jurisdiction in the United States in which he or she
resides, is employed, or is a student. Violation of this requirement can result in prosecution and imprisonment for up to 10 years under
Title 18 United Stat¢s Code, Section 2250.

 

 

 

 

PEREZ, Hector
CBP OFFICER
(Signature SjSititePserving warning) {Title of officer) {Localion of DHS Office)

HOUSTON, TRXAS

 

 

Verification of Removal
(Complete this section for file copy only)

 

 

 

 

 

 

 

 

 

Departure Date Port af Departure Manner of Departure
07/30/2017 ‘ HOUSTON, TX {AIRPOHT) UA
Seo icdr Title of reer REO
—
5 x

      

Photograph of Alien Ri dex Finger

\a

Signature of aliée’whose fingerprint and photograph appear above) (SigntuselesApicial taking fingerprint)

 

DHS Form 1-296 (1/12) Page 1 of 1
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 247 of 282 PagelD: 328

Exhibit “BB”
ee
Eee
eee

a
:

=
aes
Ss

ee

ee ee

Ose Se ee a
oe

=

eG eee

eRe go

.

ee
ee
as

en ea er

oe
\
Saeed

ae
Oe tigi Suns aia

Pees

pee
a

Eee aie
See

ee
Se

poche ee ee ee cc ce et ee

Sree ge ee
eee

ce

sats
es
es
=

oer ete es eeuenae oe ea Siete a ae gee
Ee

Se a mee

Pa ea era ae
Se
Se

&
a

&
a
=
Es

=

=
Be
=
=

oes

 

 

 

 

 

 

 

6 3 202 3 M xX
eS “ihe e iE
eg Be Ee

ee
oe

ee
eae ee
= ee Se ee
ce ee

Se
ee
a8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 249 of 282 PagelD: 330

Exhibit “BC”
Case 1:19-cv-13912-NLH-AMD Document i-1 Filed 06/17/19

Marlene Morales

Page 250 of 282 PagelD: 331

 

=
From: Marlene Morales
Sent: Wednesday, March 07, 2018 9:53 AM
To: ‘uscis.foia@uscis.dhs.gov'
Subject: FOIA request
Attachments: 20180306215035.pdf

Attached please find a FOIA request for Erika Contreras Cruz.

Thank you,

Marlene Rodriguez

Legal Assistant

Youngblood, Franklin, Sampoli, & Coombs, PA
Cornerstone Commerce Center

1201 New Road, Suite 230

Linwood, NJ 08221

email: mmorales@youngbloodlegal.com
Direct Dial: 609-601-6640
 

Notice of Entry of Appearance
as Attorney or Accredited Representative

Department of Homeland Security

Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 251 of 282 PagelD: 332

DIS
Form G-28
OMB No 1615-0105
Expires 0/31/2018

 

 

 

 

 

Part 2: Notice of. Appearance as A HCOTHEY or

 

 

‘Accredited. Representative

 

 

 

“+ CLL LILI

 

 

Z.a. Family Name

[coomas

 

 

 

 

 

 

 

 

 

 

 

(Last Name) |
2.b. Given Name i
(First Name) [roRce |
2.c. Middle Name [reLteE
3.a. Street Number 1201 NEW ROAD |
and Natne :
3.b. Apt. [[] Ste. Fir (-] |230
3.c. City or Town |LtNWoOD
3.d. State [No | 3.e. ZIP Code|09221
3.f. Province |

 

 

3.g. Postal Code |

 

 

3.h. Country.

USA |

4. Daytime Telephone Number
6096016600 |

 

 

 

5, Fax Number
[6096016601 |

 

 

6. E-Mail Address (if'any)

|) coombs@youngbloodiegal .com

 

 

7. Mobile Telephone Number (if any)

| | |

 

This appearance relates to immigration matters before
(Select only one box):

[-] uscls

l.b. List the form numbers

(eee |

2a. [_] ICE

 

2.b. List the specific matter in which appearance is entered

| |

3.a. [xX] CBP

 

3.b. List the specific matter in which appearance is entered
Jay 209 827 037 |

 

 

1 enter my appearance as attorney or accredited representative at
the request of:

4. Select only one box:
[_] Applicant [_] Petitioner [~] Requestor
Respondent (ICE, CBP)

Tnformition A.
Rare Ri

§.a, Family Name
(Last Name)

5.b. Given Name |, :
(First Name) [seria |

§.c. Middle Name | |

si

 
 

|cowrreRas CRUS

 

 

 

 

6. Name of Company or Organization (if applicable)

 

 

 

 

 

Form G-28 03/04/15 N

 

nat

Page | of 4
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 252 of 282 PagelD: 333

 

 

10.

M1.

 

 

   

 

Re art 3. Eligibility Info

wand) nn

ceredited | Represent

ees

for. aerate ith
Hab dst stroll

  

 

 

USCIS ELIS Account Number (ifany)

 

~L Tit TTT TTT tty

Alien Registration Number (A-Number) or Receipt Number
[209 827 037 |

 

 

Daylime Telephone Number

Mobile’ umber (if any) :
— |

E-Mail Address (ifany)

[contre ras_erikalGhotmail.com |

 

 

 

 

 

 

NOTE: Provide the sae address of the applicant, elisha
Tequestor, or respondent. Ifthe applicant, petitioner, requestor,
or respondent has used a safe mailing address on the application,
petition, or request being filed with this Form G-28, provide it in
these spaces.

and Name
12.b. Apt. [[] Ste. [7] Fir. o| |

12.c. City or Town [ctunan ACUNA COHUILA

12.d. State = 12.c. ZIP Code | |

12.f. Province

 

 

 

 

 

 

 

12.g. Postal Code [26237 |
12.h, Country
MEXICO |

 

Select all applicable items.

|X} I am an attorney eligible to practice law in, and a
member in good standing of, the bar of the highest
courts of the following states, possessions, territories,
commonwealths, or the District of Columbia. (df you
need additional space, use Part 6.)

Licensing Authority
[SUPREME COURT OF NEW JERSEY

 

 

1.b. Bar Number (ifapplicable)
[o 17962002 |

 

l.c. Name of Law Firm
[youneBioop FRANKLIN SAMPOLI |

 

led. I (choose one) [X] am not [_] am

subject to any order of any court or administrative agency
disbarring, suspending, enjoining, restraining, or otherwise
restricting me in the practice of law. If you are subject to
any orders, explain in the space below. (Ifyou need
additional space, use Part 6.)

 

 

2.a. [_] Iam an accredited representative of the following
qualified nonprofit religious, charitable, social
service, or similar organization established in the
United States, so recognized by the Department of
Justice, Board of Immigration Appeals, in accordance
with 8 CFR 292.2. Provide the name of the
organization and the expiration date of accreditation.

2.b. Name of Recognized Organization

2.c. Date accreditation expires

(mmfdd/yyyy) > {TT

 

  

|

Form G-28 03/04/15 N

 

hi

Page 2 of 4
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 253 of 282 PagelD: 334

SRS a ee TET Pa SS ES ER I

 

Part 3. Eligibility Information for Attorney or
Accredited Representative (continued)

 

 

 

3. [_] Lamassogisted with

 

 

the attorney or accredited representative of record

who previously filed Form G-28 in this case, and my
appearance as an attomey or accredited representative
is at his or her request.

NOTE: Ifyou select this item, also complete Item
Numbers 1.a. - 1.b. or [tem Numbers 2.2. -2.¢. in
Part 3. (whichever is appropriate).

4.a. ([] Jam a law student or law graduate working under the
direct supervision of the attorney or accredited
representative of record on this form in accordance
with the requirements in 8 CFR 292.1 (a)(2)(iv).

4.b. Name of Law Student or Law Graduate

 

a

 

 

Part’4. Applicant, Petitioner, Requestor, or
RE ee th onsent t to Representation; Contact.
Informiatio ands ignature: - ¥ Kk

SAT LO eit ol oft eli

1, Ihave requested the representation of and consented to
being represented by the attomey or accredited
representative named in Part 1. of this form. According
to the Privacy Act of 1974 and DHS policy, I also consent
to the disclosure to the named attomey or accredited
representative of any record pertaining to me that appears
in any system of records of USCIS, ICE or CBP.

 

 

 

 

When you (the applicant, petitioner, requestor, or

respondent) are represented, DHS will send notices to both

you and yourattorney or accredited representative either
through mail or electronic delivery.

DHS will also send the Form I-94, Arrival Departure
Record, to you unless you select Item Number 2.a, in
Part 4. All secure identity documents and Travel
Documents will be sent to you (the applicant, petitioner,
requestor, or respondent) unless you ask ys to send those
documents to your eee of record or-accredited
representative.

{f you do not want to receive original notices or secure
identity documents directly, but would rather have such
notices and documents sent to your attomey of record or
accredited representative, please select all applicable
boxes below:

la I request 19HS send any notice (including Form 1-94)
onan application, petition, or request to the business
address of my attorney of record or accredited
representative as listed in this form. 1 understand that
[ may change this election at any future date through
written notice to DHS.

2.0, [ request that DHS send any secure identity
document, such as a Permanent Resident Card,
Employment Authorization Documett, or Travel
Document, that I am approved to receive and
authorized to possess, to the business address of my
attomey of record or accredited representative as
listed in this form. I consent to having my secure
identity document sent to my attorney of record or
accredited representative and understand that [ may
request, nt any future date and through written notice
to DHS, that DHS send any secure identity document
to me directly.

3.a, Signature of Applicant, Petiti Requestor, or
Respondent \ a

3.b, Date of Signature  (mniiild/yyyy) 02/28/2018

 

Part,5.: Signature of Attorney/or, Agsreditedt

 

|Repredentatiyes’ 2h): a

 

 

I have read and understand the regulations and conditions
contained in 8 CFR 103.2 and 292 governing appearances and
representation before the Department of Homeland Security.

L declare under penalty of perjury under the laws of the United
States that the information I have provided on this form is trac
and correct.

1, — : —- or Accredited Representative
y

2  Sipnatire of iad Student or Law Graduate

3. Date of Signature (mm/dd/yy) |0 7/28 /Zos3

 

 

 

 

  

Form G-28 03/04/15 N

wt

Page 3 of 4

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 254 of 282 PagelD: 335

 

 

  
   

a Se Se Se a iy
| ae Si hihae
iE pst ev Lett ee tee Phe : tio tants i

 

 

Use the space below to provide additional information
pertaining to Part 3., Item Numbers 1.a. - 1.d.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEM

Form G-28 03/04/15 N Page 4 of 4
 

Freedom of Information/Privacy Act Request

Department of Homeland Security
USS. Citizenship and Immigration Services

Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 255 of 282 PagelD: 336

USCIS

Form G-639
OMB No. 1615-0102
Expires 03/31/2017

NOTE: Usc of this request is optional. Any written format for a Freedom of Information or Privacy Act request is acceptable.

>» START HERE - Type or print in black ink.

[Part 1, Type of Request. i EY)

Sclect only one box.

 

 

NOTE: If you are filing this request on behalf of another
individual, respond as it would apply to that individual.

La. Freedom of Information Act (FOIA)
I.b. [_] Privacy Act (PA)
lic. [-] Amendment of Record (PA only)

 

 

|Part 2. Reduestor Information |
1. Are you the Subject of Record for this request?
[_]Yes No

Ifyou answered "No" to Item Number 1., provide the
information requested in Part 2. If you answered "Yes" to
Item Number 1., skip to Part 3.

 

 

Requestor's Contuct Information

4. Requestor's Daytine Telephone Number ,
(609) 601-6600 |

 

 

5. Requestor’s Mobile Telephone Number (ifany)

 

 

6.  Requestor's Email Address (if any)

 

[i coombs@youngbloodlegal . com |

 

 

Requestor's Certification

By my signature, | eansent to pay all costs incurred for search,
duplication, and review of documents up to $25. (See Form
G-639 Instructions for more information.)

7a. Requestor's Signature
<— wee |

--

 

 

 

I em rn ets 7.b. Date of Signature (mm/dd/yyy [o2/23/2 018 |
Requestor's FullName - : Td
2.0. Family Name ; :
(Last Name) | eS | |Part 3. Description of Records Requested
2.b, he aoe | JORGE | NOTE: While you are not required to respond to every item in

 

 

2.c. Middle Name |FELI PE |

 

Requestor's Mailing Address

3.a. In Care Of Name (if any)
| vounceLoop FRANKLIN SAMPOLI COOMBS |

 

 

 

3.b. Street Number
and Name

3.c. [-] Apt. [K] Ste. [-] Fir. |230

3.d. City or Town [nrnwoop |
3.e, State [No | 3f. ZIP Code [oaza |

3.h. Postal Code

1201 NEW ROAD

 

 

 

3.g. Province

 

 

3.1. Couttry

USA |

 

Part 3., failure to provide complete and specific information
may delay processing of your request or create an inability for
U.S. Citizenship and Immigration Services (USCIS) to locate
the records or information requested.

I. Purpose (Optional: You are not required to state the
purpose of your request. However, providing this
information may assist USCIS in locating the records
needed to respond to your request.)

ANY AND ALL J.S.C.1.S, IT.C.&., C.B.P.,

AND D.H,.S. RECORDS PERTAINING TO All

 

 

 

209827037, INCLUDING ALI FORMS I-94

 

Full Name of the Subject of Record

 

2.a. Family Name
(Last Name)

2.b. Given Name
(First Name)

wc. Middle Name |

[conrarras CRUZ |

|
a)

[entKa

 

 

iy

 

Form G-639 93/31/15 N

Pape | of 4
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 256 of 282 PagelD: 337

== a SS ee]

 

 

Part 3. ee ition of fRecords Requested

 

 

 

 

 

S.a Sapte Name [— -
(Last Name)

3.b. Given Name |
(First Name)

3.e. Middle Name |

 

 

 

 

 

Mt ull: Name of the 2 Subject of Record at Time of
Entry into the United States

dia. Family Name
(Last Name)

 

| conrRERAS CRUZ

 

 

 

 

4.b. Given Name :
(First Name) [eRTKa
‘ic. Middle Name — I

 

Other Information About the Subject of Record

5. Form 1-94 Number Arrival-Depattute Record

Lt iy]

 

 

>t |

6. Alien Registration Numbe
>» A-

 

7. Application, — or Request Receipt Number

~L itt ie yt |]

Information A bout Family Members that May
Appear On Requested Records
For example, provide the requested information about a spouse

or children. If you need extra space to complete this section,
use the space provided in Part 5. Additional Information.

 

Family Member I

 

8.2. Family Name
(Last Name)

8.b. Given Name |
(First Name)

8.c. Middle Name |

 

 

 

 

 

9. Relationship

 

Vamily Member 2

10.0, Fainily Name | it
(Last Name) ——  s- — ne

10.b. Given Name [ |
(First Name)

 

 

 

 

10.c. Middle Name i |

 

11. Relationship

| |

Parents’ Names for the Subject of Record

 

Father

 

12.4. Family Name
(Last Name)

12.6. Given Name [oo
(First Name) | RAMON

12.c. Middle Name | |

Mother

| CONTRERAS CISNEROS

 

 

 

 

 

 

13.a, Family Name
(Last Name)

13.b. Given Name | 7 |
(First Name) [MARGARITA

13.c. Middle Name | K = |

13.d. Maiden Name (if applicable)

Es _|

Part 4. Verification of Identity and Subject of
Record Consent

CRUZ VELASQUEZ

 

 

 

 

 

 

 

 

 

NOTE: The information requested in Part 4. is REQUIRED,
Complete all applicable Item Numbers, In addition, the
Subject of Record MUST sign Part 4. of this request.

Full Name of the Subject of Record

 

 

 

la. Family Name | 5 a |
(Last Name) CONTRERAS CRUZ —— =

1.b. Given Name : |
(First Name) RES

 

 

l.c. Middle Name

 

 

Form G-639 03/31/15 N

Page 2 of 4
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 257 of 282 PagelD: 338

 

 

 

Part 4, Verification of Identity and Subject of
Record Consent (continued)

 

 

Mailing Address for the Subject of Record

2.0. [n Care Of Name (if any)
|eRtKA CONTRERAS CRUZ |

and Name

2.4. City or Town

 

 

 

CIUDAD ACUNA COHUTLA |

de. State [ 2.f. ZIP Code | |
2.g. Province [ |

2.h. Postal Code [2 6237 |

 

 

 

 

 

2. Country
|MExIco |

 

 

Other Information for the Subject of Record

3. - Date of Birth (mivddiyyyy)\ EN 975 |

4. Cotintry of Birth
| Mexico

 

Contact information for the Subject af Record
Providing this information is optional.

5. Daytime Telephone Number

6. Mobile Telephone Number (if any)
i |

7. Hail Address (if any)
Jcontreras_erikal@hotmail.com |

 

 

 

 

Signature and Notarized Affidavit or Declaration
of the Subject of Record

Select only one box.

NOTE: The Subject of Record MUST provide a signature in
Item Number 8.a. Notarized Affidavit of Identity OR Item
Number 8.b. Sworn Declaration Under Penalty of Perjury. If
the Subject of Record is deceased, read Item Namber 8.c. and
attach proof of death.

8.a. [] Notarized Affidavit of Identity (Do NOT sign and
cate below until the notary public provides
insttuctions ta you.)

By my signature, I consent to USCIS releasing the
requested records to the requestor (if applicable)
named in Part 2, [also consent to pay all costs
incurred for search, duplication, and review of
documents up to $25 (if filing this request for myself),

 

Signature of Subject of Record

 

Date of Signature (mm/dd/yyyy)

Subscribed and swom to before me on this
day of in the year

Daytime Telephone Number

 

Signature of Notary
My Commission Expires on

8.5. Declaration Under Penalty of Perjury

By my signature, I consent to USCIS releasing the
requested records to the requestor (if applicable)
named in Part 2, [also consent to pay all costs
incurred for seatch, duplication, and review of
documents up to $25 (if filing this request for myself).

T certify, swear, or atfirm, under penalty of perjury
under the laws of the United States of America, thal
the information in this request is complete, true, and

correct. —-s
ee
-

We
Giverinastre of Subject of Record

O2~z7¢e- 2918 |
Date of Signature (mm/dd/yyyy)

 

§.c. Deceased Subject of Record (NOTE: You MUST attach
an obituary, death ¢ertificate, or other proof of death.)

 

Form G-639 03/31/15 N

Page 3 of 4
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 258 of 282 PagelD: 339

 

 

 

  

 

jitional Information” ce S.a, Page Number 5.b, oo 5c, = Number

 

If you need extra space to provide any additional information

within this request, use the space below. If you need more $.d.
space than what is provided, you may make copies of this page

to complete and file with your request or attach a separate sheet

of paper. Type or print the name of the Subject of Record and

his or her A-Number (if any) at the top of each sheet; indicate

the Page Number, Part Number, and Item Number to which

the information refers; and sign and date each sheet.

 

 

 

 

 

 

la. Family Name
(Last Name) | cowrRERAs CRUZ |

 

 

 

 

 

 

lb. Given Name
(First Name) [pRTKA |
Le. Middle Name | | — ;

 

 

2. Alien Registration Number (A-Number) (ifany)
> A- '9|8}2|7]o] 3

 

 

  

 

 

 

 

3.a. Pa 3.b. Part Number 3.c. Item Number

| | | |

 

3.d.

 

 

 

 

6.a. a Number 6.b. Part Number  6.¢.  Itern Number

6.d,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.a. Page Number 4.b. PartNumber 4.c, tem Number

ae ee ee

4.d,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form G-639 03/31/15 N Page 4 of 4
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 259 of 282 PagelD: 340

Exhibit “BD”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 260 of 282 PagelD: 341

2323 S Shepherd Drive, Suite 1200
Houston, TX 77019

U.S. Customs and
Border Protection

 

map 26 2018
Jorge F. Coombs
Youngblood Franklin Sampoli and Coombs P.A.
1201 New Road Suite 230
Linwood, NJ 08221

Mr. Coombs,
RE: A209 827 037

We are in receipt of your February 28, 2018 letter in which you request that U.S. Customs and
Border Protection (CBP) set aside the July 30, 2017 expedited removal order for your client,
Erika Contreras Cruz.

We reviewed the facts surrounding Ms. Contreras Cruz’ removal and determined it was proper.
Ms. Contreras Cruz was removed pursuant to Section 235(b)(1)(A)(i) of the Immigration and
Nationality Act (INA) which allows for the removal of an alien pursuant to Section 212(a)(6)(C)
or 212(a)(7) without further hearing or review.

Ms. Contreras Cruz may seek permission from the Department of Homeland Security if she
wishes to enter prior to the expiration date of the expedited order. The application forms to
apply for requesting such permission may be obtained by contacting the United States Consulate.

If we may offer further assistance, please contact Supervisory Program Manager Denise
Blackwell of my staff at Denise.Blackwell(@cbp.dhs.gov or (713) 387-7217.

Sincerely,
iT W. Murdock I]

Director, Field Operations
Houston Field Office
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 261 of 282 PagelD: 342

Exhibit “BE”
Case 1:19-cv-13912-NLH-AMD LRoeamentbbADles 06/17/19 Page 262 of 282 PagelD: 343

qoe

PROTECTION 109 Shiloh Drive, Suite 300
Laredo, TX 78045
18-041
LAREDO FIELD OFFICE U.S. Customs and

 

APR 04 2018

Ms. Erika Contreras Cruz
c/o Jorge Felipe Coombs
1201 New Road
Linwood, NJ 08221

Dear Mr. Coombs,

Thank you for submitting your inquiry on behalf of your client, Ms. Erika Contreras Cruz, to the
Laredo Field Office, U.S. Customs & Border Protection (CBP), Department of Homeland
Security (DHS).

CBP is tasked with protecting our Nation’s borders as well as enforcing numerous laws at our
Nation’s ports of entry. Under U.S. Immigration Law, all aliens seeking to enter the United
States, as temporary visitors, are presumed to be intended immigrants until they prove to the
satisfaction of the examining officer that they are eligible for admission. To enter the United
States, you must demonstrate that you are a U.S. citizen or an alien who has overcome all
grounds of inadmissibility. The applicant bears the burden of proof of admissibility.

After careful review, we have determined that your client, Ms. Contreras Cruz, applied for
admission as a nonimmigrant at the Del Rio Port of Entry on January 27, 2016. A CBP Officer
determined that she was inadmissible to the United States and granted her the option of
voluntarily withdrawing her application for admission in lieu of removal proceedings under
Section 235(b)(1) of the INA. She accepted this option and returned to Mexico. However, she
has not been barred indefinitely from applying for admission into the United States, but she must
apply to a U.S. Embassy or Consulate to obtain a nonimmigrant visa to reenter. She must also
demonstrate to the examining CBP officer that she intends to honor the terms of her visa and that
her stay in the United States will be temporary.

We appreciate your interest in U.S. Customs and Border Protection. If you have any further
questions, please contact Supervisory Program Manager Rodney H. Harris at (956)753-1763.

Sincerely,

food M bo —

David Higgerson
Director, Field Operations
Laredo Field Office
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 263 of 282 PagelD: 344

Exhibit “BF”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 264 of 282 PagelD: 345

Jorge Coombs

From: Nuevo Laredo Visas <NVLVisas@state.gov>

Sent: Thursday, May 17, 2018 11:49 AM

To: Jorge Coombs

Subject: NVL - +RE: General Information / A 209 827 037 Erika Contreras Cruz
Attachments: Signed G-28 Erika.pdf; Scan CBP Houston Response 03.26.18.pdf
Follow Up Flag: Follow up

Flag Status: Completed

Dear Mr. Coombs, thank you for your inquiry, unfortunately we do not provide those services in the US Consulate
General in Nuevo Laredo, only Consulates with USCIS offices could assist you in that matter, please contact them for
assistant: https://www.uscis.gov/about-us/contact-us

Have a nice day.

This email is UNCLASSIFIED,

From: Jorge Coombs [mailto:jcoombs@youngbloodlegal.com]
Sent: Monday, May 14, 2018 9:10 AM

To: US Consulate ACS

Ce: Denise. Blackwell@cbp.dhs.gov

Subject: A 209 827 037 Erika Contreras Cruz

Dear Non-Immigrant Visa Section Officer:

Pursuant to the attached executed Form G-28, please be advised that | have been retained to represent the interests of
Erika Contreras Cruz, A 209 827 037, with regard to her application for a new student visa to re-enter the USA to
continue her studies. Prior to submitting her new Form I-20, and scheduling an interview date with your Consulate, |
would like clarification as to what “application forms” must be submitted by my client if she wishes to enter prior to the
expiration date of her expedited order, as mentioned in the attached March 26, 2018 correspondence from Field
Operations Director Judson W. Murdock, Il? As you can see, said correspondence indicates that the necessary
“application forms” may be obtained by contacting the United States Consulate.

As | am unfamiliar with any non-immigrant visa waiver, specific guidance in regards to the above referenced procedure
would be greatly appreciated.

Thank you,

Jorge F. Coombs, Esq.

YOUNGBLOOD FRANKLIN SAMPOLI & COOMBS, P.A.
Cornerstone Commerce Center

1201 New Road, Suite 230

Linwood, New Jersey 08221

Telephone: (609) 601-6600

Direct Dial: (609) 601-6608
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 265 of 282 PagelD: 346

Facsimile: (609) 601-6601

 

E-Mail: jeoombs@vyounebloodleeal.com
Website: www.visleeal.com

This E-Mail message and any documents accompanying this transmission may contain privileged and/or confidential information
and is intended solely for the addressee(s) named above. If you are not the intended addressee/recipient, you are hereby notified that
any use of, disclosure, copying, distribution, or reliance on the contents of this E-Mail information is strictly prohibited and may
result in legal action against you. Please reply to the sender advising of the error in the transmission and immediately delete/destroy
the message and any accompanying documents. Thank you.
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 266 of 282 PagelD: 347

Exhibit “BG”
2018 0852 9-114-44213912-NLH-AMD Document 1-1 Fifed'}6/17/19 Page 267 of 282 PagelD: Bab/1

Date; June 27, 2018 Branch Banking and Trust Page I of I

Reference: 20000191055242:20000191055242:20000144022243

 

 

 

 

JOHN G STEELMAN 130

ELIZABETH D STEELMAN FOUNDATION §5-470/912
5/10/18

LINWOOD, Ny Ubcet 14s ns 7/77)

PBcenter ATLANTIC CAPE COMMUNITY COLLEGE | g 2,500.00

TWO THOUSAND FIVE HUNDRED AND 00/100-------—~ Dollar MO BE

UM ponciminacormuctoommNii ica Contreras

Cruz —
Pina DE 0508020 spel SAE Detetltateaa [oii

Peartores Chara.

 

 

 

 

 

 

i
;
a) ln om
2 g
“yz > 2
uw ~y a
a3 z
on 2 ae gz f
: . ) -
BESSS4tSN3 SBIS-S5-15 OSPSBZTSs SEMERCHANT v Re
" bus 3 XN 3
3 z weal
af pa]
at a
oo wv S au
% ck
y == te
@ & ue
-2. =
SS 2
37 7g 8
23s
' (=? B |
2 :
. , =

 

 

 

Date 20180517 Account Number <<:

Amount 250000 CR-DR
Serial Number 0000000130 Transaction Link 012127290311319117

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 268 of 282 PagelD: 349

Exhibit “BH”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 269 of 282 PagelD: 350

  

4TLANTICCAPE

COMMUNITY COLLEGE
SPONSOR’S AFFIDAVIT OF FREE ROOM AND BOARD

By completing this affidavit, you ate sweating to the U.S. government that the student named below will live with
you free of charge for room and boatd for the entire time he or she is a student at Atlantic Cape Community
College. The student cannot be requited to provide you with any setvices, such as babysitting, cleaning,
etc., in exchange for the room and board. Do not expect that the student will be able to help support the
costs through employment. Student employment is strictly controlled by U.S. Citizenship &
Immigration Services and is very limited. You are also proving that you ate the petson who owns or rents the
property and can afford the support you are promising.

 

THIS IS MY SWORN PROMISE OF FREE ROOM AND BOARD

 

 

1H fren e Ae. promise that_E cika Contreras Ceuz
Name of Sponsor (please print) Name of Student

will live free of any charge with me in my home at i

Number and Street (and Apt. No. if applicable)

Ls nw doc Nd OF22i Phone Number: | 4 ==

City State Zip Code

 

Town x rent( ) this property.
I will not require any type of service ot compensation in exchange for this benefit.

My relationship to the student is Fr ten a

 

I sweat the information I have provided above is true and correct.

A Prank. Zee

Signature pf Sponsor

Sworn and subscribed before me this 27 (day) of Ap Ri (month), 0 iy (year).

ALBERT J. CHEVALIER JR.

 

NOTARY PUBLIC OF
‘) ATLANTIC COUNTY
MA, STATE OF NEW JERESY
° 1.D. NO: 2410753
Signature and Séal of Notary EXPIRES: JULY 25, 2021

 

REV: 03/2018
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 270 of 282 PagelD: 351

Exhibit “BI”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 271 of 282 PagelD: 352

OP -tanticCare

Mayis,208 COMMUNITY COLLEGE

Erika Contreras Cruz

cuna Coahuila
Mexico |

SEMESTER: Fall 2018
MAJOR: Business Administration

Dear Ms. Contreras,

Welcome Back to Atlantic Cape Community College! The College has three campuses offering more than 40 degree
programs. Atlantic Cape is accredited by The Commission on Higher Education of the Middle States Association of Colleges
and Schools. In addition to academics, students can participate in clubs, organizations and athletics on campus, Our goal is
to provide you with the finest educational experience possible,

To assist you in your educational needs, it is important to assess your academic level If English is not your native language,
you will be required to take the English as a Second Language (ESL) Placement Test before registering for classes, unless
you can provide appropriate TOEFL, IBLTS, or SAT scores. Your ESL test results will determine if you need further
English instruction before beginning your degree program. For additional information about the programs and courses
offered at Adlantic Cape, please visit www atlantic.edu/ program.

Ifyou have earned educational credentials in a country outside of the United States, transcripts from any foreign college or
secondary school must be translated to English and evaluated through an agency approved by the Nutional Association of
Credential Evaluation Services. Go to www.naces.org/members,hitml to find a member.

As a returning student with over 24 credits earned at Atlantic Cape, tuition will be charged at the current in-county resident
rate with an approximate yearly cost of about $3,500- 4,000 USD (tuition costs for Culinary Arts and Nursing program
courses are higher). Please note: books, supplies, medical, personal and living expenses are not included in these
figures.

Although yo ot enter the U.S. more than 30 days before your program st: te (See “Start of Classes” date
on your F = e to arri ugust 5, 2018. Please contact me with your arrival date so
I can set up an appointment with you to review your registration and any additional enrollment information. My office is
located in the “J-Building” lobby on the Mays Landing Campus.

 

Again, congtatulations and welcome back to Atlantic Cape Community College!

armen L. Cabrera, DSO

‘Senior Manager, Admissions
5100 Black Horse Pike

Mays Landing, NJ 08330
Phone: +1 (609) 343-5608
E-Mail: cabrera(@atlantic.edu

 

5100 Black Horse Pike « Mays Landing, New Jersey 08330-2699
® Phone (609) 343-4900 © Fax (609) 343-4917 « www.atlanticedu
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 272 of 282 PagelD: 353

Exhibit “BJ”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 273 of 282 PagelD: 354

 

 

 

 

 

 

 

Department of Homeland Security 1-20, Certificate of Eligibiliy for Nonimmigrant Student Status
U.S. Immigration and Customs Enforcement OMB NO, 1683-0038
SEVIS ID: N0029545193
SURNAME/PRIMARY NAME GIVEN NAME Class of Admission
Cuntverac Cruz Erika
PREFERRED NAME PASSPORT NAME
Erika Centrevas Cruz
COUNTRY OF BIRTH COUNTRY OF CITIZENSHIP Ln)
MEMEO MEXICO
ae: ADMISSION NUMBER
| 197% ACADEMIC AND
FORM ISSUE REASON LEGACY NAME LANGUAGE
INITIAL ATTENDANCE
SCHOOL INFORMATION
SCHOOL NAME / SCHOOL ADDRESS
Atlantic Cape Tomnunaly College Si 20 Black Nocse Pave, Meye Landita, NY C¥Bao
Atlanlic Cape Community Cal.eae
SCHOOL OFFICIAL TO CONTACT UPON ARRIVAL SCHOOL CODE AND APPROVAL DATE
Carne> Cabrera NEM2Z 14 F 1G6IVHO0E
Admissions Specialist 25 DECEMBER 2002
PROGRAM OF STLDY
JEDUCATION LEVEL MAJOR 1 MAJOR 2
ASSOCIATE @usiness, Managerent, Merkecing. and tlone 02,0005
Related Suppert Services, Other
52.9599
}PROGRAM ENGLISH PROFICIENCY ENGLISH PROFICIENCY NOTES EARLIEST ADMISSION DATE
Nat Requires Engiish ag a Sefend Lansusqe ceurses 81 AUGUST 2018

aie provided as part ef the pireacanm
of study iF needed.

 

 

 

 

 

START OF CLASSES PROGRAM START/END DATE

4 B2TEMBER 2018 O4 SEPTEMBER 20.5 - 2. DECEMBER 2c1?

FINANCIALS

ESTIMATED AVERAGE COSTS FOR: 9 MONTHS STUDENT'S FUNDING FOR: 9 MONTIIS

Taittion and Tees S 4,006 Cessonal Fancds 7 ager oC
Living Expenses = 5, 0CU = C
Expenses of Sependents (0) runds 5 t,008
Books, Suppliea, Cranspertdation, ets, S 1,0Gu $

TOTAL § 19,009 Fl a
REMARKS

 

 

SCHOOL ATTESTATION

I centily under penalty of perjury that all information provided above was entered before J siymed this form and is ruc and gorrock | executed this form in the United
States after review and cs.aluation in the United Siates by me or other oflicials of the school ol the student's application. transcripts, of other records of courses leken
and proof of financial responsihilicy, which were received at the selioal prior ty the exewution of this form Phe schoo! lias detertniined that the above anmed student's
qualifigalivne micet all standards for admission to the schoo) and the student will be required 40 parsue a full program of audy as defined by & CFR 214 2006). Lam o
school official ihe ahove named selipe) and.om authonzed (e issue this form

a Da or TAZ DATE ISSUED PLACE ISSUED
SIGNATURE OF: Carmen Cabrera, Admissions specialist Lf Maw lobe Mage Landine, x

 

 
            

 

 

STUDENT ATTESTATION

Ihave read and sgreed 10 comply with the terms and conditions pf my aumission and those of any extension of sty. | cenity that all mfosmation provided on this form

tefers specifically to me and 1s thicand guptevt to the best of my knowledge. | vertify that f seek 10 enter ot remain in the United States temporarily, and solely for the

Pirpuse i aap vr ne the school named above, | also authorize the named school te release any information from my cecords needed by DITS
<

 

   
   

mirsnant io 8 CPR Tbe) wo desermipe mf nonimmigrant stalus Parent or guardian, and student, must sign if student ts under 18.

 

 

 

 

 

x in 7
SIGNATURE OF: Re ca Mint e436 Cri: DATE
i ww
aa _— x
NAME OF PARENT OR GUARDIAN SIGNATURE ADDRESS {elty ‘stale or pruvines/emuntey) DATE
ICE Form 1-20 (3/31/2018) Page | of 3
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 274 of 282 PagelD: 355

 

 

Department of Homeland Security 1-20, Certificate of Eligibility for Nonimmigrant Student Status
U.S. Immigration and Customs Enforcement OMB NO, 1653-0038

SEVIS ID: NO029545193 (F+1) NAME: Erika Contreras Cruz
EMPLOYMENT AUTHORIZATIONS

L rel

 

CHANGE OF STATUS/CAP-GAP EXTENSION

LL

AUTHORIZED REDUCED COURSE LOAD

CURRENT SESSION DATES
CURRENT SESSION START DATE CURRENT SESSION END DATE

 

 

TRAVEL ENDORSEMENT

This page, when properly endorsed, may be used for re-entry of the student to attend the same school after a temporary absence from the United States, Each
¢ndersement is valid for one year.

 

Designated School Official TITLE SIGNATURE DATE ISSUED PLACE ISSUED
x

 

xX

 

x

 

 

 

 

ICE Form I-20 (3/31/2018) Page 2 of 3

 
Case 1:19-cv-13912-NLH-AMD Document 1-1

Department of Homeland Security
U.S. Immigration and Customs Enforcement

INSTRUCTIONS TO STUDENTS

 

STUDENT ATTESTATION. You should read everything on this page
carefully. Be sure that you understand the terms and conditions concemning your
admission and stay in the United States as a nonimmigrant student before signing
the student attestation on page 1 of the Form I-20 A-B. The law provides severe
penalties for knowingly and willfully falsifying or concealing a material fact. or
using any false document in the submission of this form.

FORM J-20, The Form [-20 (this form) is the primary document to show that
you have been admitted to school in the United States and that you are
authorized to apply for admission to the United States in F-] class of admission.
You must have your Form I-20 with you at all times. If you lose your Form I-20,
you must request a new one from your designated school official (DSC) at the
school named on your Form 1-20.

VISA APPLICATION. You must give this Form I-20 to the U.S. consular
officer at the time you apply for a visa (unless you are exempt from visa
requirements). If you have a Form [-20 from more than one school, be sure to
present the Form 1-20 for the school you plan to attend. Your visa will include
the name of that school, and you musi attend that school upon entering the
United States. You must also provide evidence of support for tuition and fees
and living expenses while you are in the United States.

ADMISSION. When you enter the United States, you must present the
following documents to the officer at the port of entry: 1) a Form )-20; 2) a valid
F-1 visa(unless you are exempt from visa requirements): 3) a valid passport; and
4) evidence of support for tuition and fees and living expenses while you are in
the United States. The agent should return all documents to you before you leave
the inspection area.

REPORT TO SCHOOL NAMED ON YOUR FORM I-20 AND VISA.
Upon your first entry 10 the United States, you must report to the DSO at the
school named on your Form 1-20 and your F-! visa (unless you are exempt from
visa requirements), If you decide to attend another school before you enter the
United States, you must present a Form 1-20 from the new school to a U.S.
consular officer for a new F-] visa that names the new school, Failure to enroll
in the school, by the program stan date on your Form 1-20 may result in the loss
of your student status and subject you to deportation.

EMPLOYMENT. Unlawful employment in the United States is a reason for
terminating your F-1 status and deporting you from the United States. You may
be employed on campus at your school. You may be employed off-campus in
curricular practical training (CPT) if you have written permission from your
DSO, You may apply to U.S. Citizenship and Immigration Services (USCIS) for
off-campus employment authorization in three circumstances: 1) employment
with an international organization; 2) severe and unexpected economic hardship;
and 3) optional practical training (OPT) related to your degree. You must have
written authorization from USCIS before you begin work. Contact your DSO for
details. Your spouse or child (F-2 classification) may not work in the United
States

PERIOD OF STAY, You may remain in the United States while taking a full
course of study or during authorized employment after your program. F-1 status
ends and you are required to leave the United States on the earliest of the
following dates: 1) the program end date on your Form 1-20 plus 60 days; 2) the
end date of your OPT plus 60 days; or 3) the termination of your program for
any other reason. Contact your DSO for details.

EXTENSION OF PROGRAM. If you cannot complete the education program
by the program end dale on page | of your Form I-20, you should contact your
, DSO at least 15 days before the program end date to request on extension.

SCHOOL TRANSFER. To transfer schools, first notify the DSO at the school
you are attending of your plan to transfer. then obtain a Form 1-20 from the DSO
at the school you plan to attend. Return the Form I-20 for the new school to the
DSO at that school within 15 days after beginning attendance ai the new school.
The DSO will then report the transfer to the Department of Homeland Security
(DHS). You musi enroll in the new school ot the next session start date, The
DSO at the new schoo! must update your registration in SEVIS.

ICE Form J-20 (3/31/2018)

Filed 06/17/19 Page 275 of 282 PagelD: 356

1-20, Certificate of Eligibility for Nonimmigrant Student Status
OMB NO. 1653-0038

NOTICE OF ADDRESS. When you arrive in the United States, you must
report your U.S. address to your DSO. If you move, you must notify your DSO
of your new address within 10 days of the change of address. The DSO will
update SEVIS with your new address.

REENTRY. F-1 students may leave the United States and return within a
period of five months, To return, you must have: 1) a valid passport; 2).a valid F-
| student visa (unless you are exempt from visa requirements); and 3) your Form
1.20, page 2, properly endorsed for reentry by your DSQ_If you have been aut of
the United States for more than five months, contset your DSO

AUTHORIZATION TO RELEASE INFORMATION BY SCHOOL. DHS
requires your school to provide DHS with your name, country of birth, current
address, immigration status, and certain other infonnation on a regular basis or
upon request. Your signature on the Form I-20 authorizes the named school to
release such information from your records.

PENALTY. To maintain your nonimmigrant student status, you must: 1)
remain o full-time student at your authorized school: 2) engage only in
authorized employment; and 3) keep your passport valid, Failure to comply with
Uiese regulations will result in the loss of your student status and subject you to
deportation,

INSTRUCTIONS TO SCHOOLS

 

Failure to comply with 8 CFR 214,3(k) and 8 CFR 214.4 when issuing Forms J-

20 will subject you and your school to criminal prosecution. If you issue this
form improperly, provide false information, or fail to submit required reports,
DHS may withdraw its certification of your school for attendance by
nonimmigrant students.

TSSUANCE OF FORM 1-20. DSOs may issue a Form I-20 for any
nonimmigrant your school has accepted for a full course of study if thal person:
1) plans to apply to enter the United States in F-) status: 2) ts in the United
States as an F-] nonimmigrant and plans 10 transfer to your school; or 3) is in the
United States and will apply to change nonimmigrant status to F-1. DSOs may
also issue the Form J-20 to the spouse or child (under the age of 21) of an F-}
student to use to enter or remain in the United States as an F-2 dependent. DSOs
must sign where indicated at the bottom of page | of the Form I-20 to attest that
the form is completed and issued in accordance with regulations.

ENDORSEMENT OF PAGE 2 FOR REENTRY. [f there have been no
substantive changes in information, DSOs may endorse page 2 of the Form I-20
for the student and/or the F-2 dependents to reenter the United States. If there
have been substantive changes, the DSO should issue and sign a new Form 1-20
that includes those changes.

RECORDKEEPING. DHS may request information concerning the student's
immigration status for various reasons, DSOs should retain all evidence of
academic ability and financial resources on which admission was based, until
SEVIS shows the student's record completed or terminated.

 

AUTHORITY FOR COLLECTING INFORMATION. Authority for
collecting the information on this and related student forms is contained in $
U.S.C. 1101 and 1184. The Department of State and DHS use this information to
determine eligibility for the benefits requested.The law provides severe penalties
for knowingly and willfully falsifying or concealing a material fact, or using any
false document in the submission of this form.

REPORTING BURDEN. U.S. Immigration and Customs Enforcement collects
this information as part of its agency mission under the Department of Homeland
Security, The estimated average time to review the instructions, search existing
data sources, gather and maintain the needed data, and complete and review the
collection of information is 30 minutes (.50 hours) per response. An agency may
not conduct or sponsor, and a person is not required to respond to an information
colicction unless a form displays a currently valid OMB Contre! number, Send
comments regarding this burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to: Office of the
Chief Information Officer/Forms Management Branch, U.S. Immigration and
Customs Enforcement. 801 I Street NW Stop 5800, Washington, DC 20536-
5800. Do not send the form to this address,

Page 3 of 3
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 276 of 282 PagelD: 357

Exhibit “BK”
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 277 of 282 PagelD: 358

 

 

 

 

 

~
WD EUNCUDLeyxJ® SB1eRU03 ‘2NYO SYHANLNOO VINa 3uRODoy Jesp
OZOGPEPE JOQWNN WNoISy YA
fp ~% 2 SMEIS 091-Sd y9UD Hepnis La SOMBALOOVY SG6660S19D ZNO SVHSYINOS VHS
‘ snes SSPID SIA 0$i-sa yodsseg awn yuboyddy
Gew MIA [TT] — XW ‘00079 U987 CAPNN NOT OASNN ‘Aeuequoyy
‘(uelUeseg) OQUAaD BIUOIOD aweue, OOb# OBjeplYy epiusay — ogy AeuequW :u0ge907] AIaAleaq@ juUSWNIOG Ry

SUSHISp 35 4 — OSy Aavajuoy 7 149 O¢-08 ‘BLOZ ‘Ainr ¢) Jueunuioddy osy |

SUONIEIIP JB 6 — Aeue OW 3 10D St:0} ‘elo? ‘Ainr 91 yUeUQUIOddy mwInsUOD [>
Ww

« Lai29 935 gayi LE = SENS paseGbng GH] « Sugioddns poyoy c days 3: EB

«Ye uvbis ceo | seus BF | = wires 3 + oe | ajBoeg x

GBH seo, seHONEy mea BPR SAY

 

moyoUL-ESUEN's % || 5 @ = of geLsdnok a fusis AMOrOpesterse/sday me

 
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 278 of 282 PagelD: SP gee 1 of 3

CSRA/United States DoS Nonimmigrant visa Instructions

Please read these instructions in their entirety. Failure to comply with these instructions may delay the approval of your U.S.

Nonimmigrant Visa application.
To complete this application for a U.S. Nonimmigrant Visa, each applicant listed below must appear with supporting Visa

application documents for an in-person interview at the U.S. Consular Section.

Please gather the documents for each applicant listed below. Have each of the applicants bring a copy of their individual instructior
with them to the Consular Section interview.

https://ais.usvisa-info.com/en-mx/niv/schedule/22676802/appointment/print_instructions 6/21/2018
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 279 of 282 PagelD: 3B oe 2 of 3
LHSUUCLIUHS 1UI BF RA UVINITRERAYD' RUL

Applicant Name ERIKA CONTRERAS CRUZ
Visa Class F1 Student

DS-160 Number AA007YRWCS

Passport Number G1 5099955

Destination Monterrey

DS-1qQ Number i

AA007YRWCS

Passport Number |

G15099955
You must appear in person at the Applicant Service Center (ASC) to provide fingerprints and digital photograph. Please bring your
passport and DS-160 confirmation page to your ASC appointment.
Please do not arrive at the Applicant Service Center (ASC) more than 15 minutes before your scheduled appointment time. There is
no need to arrive earlier. Applicants will be allowed to enter only at their scheduled time.
You must also appear for an in-person interview at the Consular Section. Please gather the documents listed below and bring them
with you to your interview and a copy of these instructions.
Applicants under 7 years old or over 79 years old must provide two color PHOTOGRAPHS, 2 in x 2 in, white background, forehea
and ears fully visible, that follow the standards provided by the Department of State : hitps://travel.state.gov/content/travel/en/us-
visas/Visa-information-resources/photos/photo-composition-template. htm] (https://travel.state.gov/content/travel/en/us-visas/visa-
information-resources/photos/photo-composition-template.html).
Children under 7 years old and applicants over 79 years old DO NOT need to appear in person at the Applicant Service Center
(ASC) and/or Consular Section appointment. Minors can be represented by at least one parent or legal guardian at the time of the
appointment. In the case of applicants over 79 years old, they can be represented by immediate relative or by a third party.
In general, only Visa applicants with scheduled appointments are allowed to enter the Consular Section. Parents or legal guardians
are allowed to accompany minor children. For special instructions concerning translators or caregivers, visit the Consular Section
website.
All visitors to the Consular Section are screened by security personnel prior to entry. To learn more about the security precautions
and restrictions please visit the Consular Section Web site at https://mx.usembassy.gov/visas/tourism-visilor/the-interview/
(hitps://mx.usembassy.gov/visas/lourism-visitor/the-interview/).

Consular Section Interview Date: ASC Appointment Date:
16 July, 2018, 10:15 CDT 13 July, 2018, 10:30 CDT
Consular Section Location: ASC Location:
Prolongacién Avenida Alfonso Reyes # 150 Avenida Hidalgo
Col. Valle Poniente #400 Poniente Colonia Centro
Santa Catarina, (Basement)
Nuevo Leon Monterrey, NUEVO LEON
Nuevo Leén
64000

You have until 24 hours prior to your ASC appointment to cancel your appointment and 12 July, 2018, 21:00 CDT to reschedule
appointment. You can cancel or reschedule your appointment(s) from the "Applicant Summary Page".

General Required Documents - For All Visa Types

The following documents are required for all visa types:
. Current Passport valid for travel to the United States. The passport must be valid for at least six months beyond the period of stay it
the United States (unless exempt by country-specific agreements (https://www.cbp.go0v/document/bulletins/six-month-club-update)
), Passport containing the most recently issued U.S. Visa (if applicable).

tL Nantimmiarant Vien Annlinatinn LParm TYCO 141 aanfiemoatian nana

https://ais.usvisa-info.com/en-mx/niv/schedule/22676802/appointment/print_instructions 6/21/2018
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 280 of 282 PagelD: 36396 3 of 3

», Accompanying family members, unless . ..cring the United States for another purpost, -aould present a marriage certificate (spous
and/or birth certificate (for unmarried children under 21), as applicable.
If you are attending an appointment in person, you must bring original documents. If you are eligible to send your documents via
courier, you must send your current valid passport and the prior passport containing the most recently issued U.S Visa (if applicabk
as well as the DS-160 confirmation page and copies of any other supporting documents. Please see the section below for a list of
supporting documents required for each visa type.

(F) ACADEMIC OR LANGUAGE STUDENT

* Form I-20, Certificate of Eligibility for Nonimmigrant (F-1 or M-1) Student Status for Non-Academic, Language Students, and
Vocational Studies. The applicant will need to submit a SEVIS generated Form, I-20, which was provided to the applicant by the
applicant's school. The applicant and the school official must sign the I-20 form.

* The Student and Exchange Visa Information System (SEVIS) 1-901 fee receipt. For additional information about who is required p:
this fee, please see SEVP on the Web at http://www. fmjfee.com (http://www.fmijfee.com).

When attending an in-person consular interview, additional documents may be requested to establish if you are qualified for the vis
If you qualify for NOT attending an in-person consular interview, submit only the required documents specifically listed on the
instruction page.

For example, additional requested documents for an in-person interview may include evidence of:

* The purpose of your trip

¢ Your intent to depart the United States after your trip; and/or

* Your ability to pay all the costs of your trip.

* Evidence of your employment and/or family ties may be sufficient to show the purpose of your trip and your intent to return to you
home country.

* Ifyou cannot cover all the costs for your trip, you may show evidence that another person will cover some or all of the costs for yol
trip.

Visa Issuance Fee (Reciprocity Fee)

Depending on the applicant's country of citizenship and the visa type, the applicant may also be required to pay an additional fee fo
visa issuance, known as a reciprocity fee. Detailed information about reciprocity fees can be found at
htips://travel.state.gov/content/travel/en/us-visas/Visa-Reciprocity-and-Civil-Documents-by-Country.html
(https://travel.state.gov/content/travel/en/us-visas/V isa-Reciprocity-and-Civil-Documents-by-Country.html)

Document Return

Delivery Type: You Delivery Address:

CSRA Point-of-Sale Delivery only Avenida Hidalgo

have until 16 July, 2018, 06:00 CDT to change the location where #400 Poniente Colonia Centro

your visa documents will be delivered. After the time indicated (Basement)

above, the option to change the courier location will be deactivated | Monterrey, NUEVO LEON, Nuevo Leén, 64000
from your account and at this point no courier changes will be Mexico

allowed.

Close (/en-mx/niv/groups/ 18668242)

https://ais.usvisa-info.com/en-mx/niv/schedule/22676802/appointment/print_instructions 6/21/2018
Case 1:19-cv-13912-NLH-AMD Document 1-1 Filed 06/17/19 Page 281 of 282 PagelD: 362

Exhibit “BL”
 

 

 

 

 

 

 

 

 

 

 

eae ae

 

 

 

 

 

 

 

 

 

 

   

 

Consulado General de les Estados Unidos

 

 

 

 

 

 

 

 

“ye Ve ane mun thE gs Be tek OL |
Wie ie De América en Monterrey |
) = is f = mag ] : } ae Sine See tite
= ae , Shag i ent x
ss —- Seecién de Visas de No-tnmigrante
_ es Bali 6g WE
Estimado solicitante: owt L Yi
- —=— i .
Ee _ . i 4 = at _ | }
se — a iy le ri — & +) ah
i Sentimos informarle de que usted no es elegible para una visa de no-
_ SRE oe (ee Cre eae EC OrIZ \ one a a
-__inmigrante bajo los estatutos dela Seccion 214 (b) de la ley de
Inmigracion y Nacionalidad de EE.UU.Unanegacion bajolaSeccion =

 
    

las actividades que usted

214 (b) significa que no pudo probar vid
Inidos serian consistentes con 'a t

intentaba realizar en los Estadc

      

   

   

     

fe 5 corre =a pele re ee F 0) i s eta Ta .
clasificacion dela visa de no-inmigrante que usted solicito. Oy
oa 1), in ea aman yet

vada. l de las clasifice el migrante tien e sus i
‘Oo 7 + j r ag Ss de uy

Stik
_

 

comprueb
hea
je aba

 
